 



EXHIBIT 10.55
EXCHANGE AND REDEMPTION AGREEMENT
     This Exchange and Redemption Agreement (this “Agreement”) is made and
entered into as of this 3rd day of November, 2006, by and between [___] (the
“Holder”), and Ciphergen Biosystems, Inc., a Delaware corporation (the
“Company”).
RECITALS
     WHEREAS, the Holder currently holds $                     principal amount
of the Company’s 4.50% Convertible Senior Notes due September 1, 2008 (the
“Existing Notes”) issued pursuant to the Indenture dated as of August 22, 2003
(the “Existing Indenture”) between the Company and U.S. Bank National
Association, as Trustee;
     WHEREAS, the Holder desires to exchange $                     principal
amount of the Existing Notes for $                     principal amount of the
Company’s 7.00% Convertible Senior Notes due September 1, 2011 (the “New Notes”)
(the “Exchange Transaction”);
     WHEREAS, the New Notes will be issued pursuant to the Indenture, to be
entered into by the Company and the Trustee named therein (the “Indenture”),
substantially in the form of Exhibit A hereto; and
     WHEREAS, the Company desires (i) to issue to the Holder
$                     principal amount of New Notes in exchange for
$                     principal amount of the Existing Notes in the Exchange
Transaction, (ii) redeem $                     principal amount of the Existing
Notes for $                     in cash and (iii) pay to the Holder accrued and
unpaid interest through and including the day prior to the Closing (as defined
herein) on the Existing Notes;
     WHEREAS, in connection with the issuance of the New Notes, the Company will
agree to provide the Holder registration rights pursuant to the Registration
Rights Agreement, to be entered into by the Company and the Holder and the other
holders of Existing Notes exchanging such notes for New Notes (the “Registration
Rights Agreement”), substantially in the form of Exhibit B hereto; NOW,
THEREFORE, in consideration of the premises and the agreements set forth below,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:
ARTICLE I
Exchange and Redemption
     Section 1.01 The Exchange and the Redemption. Upon the terms and subject to
the conditions of this Agreement, at the Closing, the Company shall (i) issue to
the Holder $                     principal amount of New Notes in exchange for
$                     principal amount of the Existing Notes, (ii) redeem
$                     principal amount of the Existing Notes for
$                     in cash (the “Cash Redemption Payment”) and (iii) pay to
the Holder accrued and unpaid interest through and including the day prior to
the Closing on the Existing Notes.

 



--------------------------------------------------------------------------------



 



     Section 1.02 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) is anticipated to take place on the third business day
after the date hereof at the offices of the Company, 6611 Dumbarton Circle,
Fremont, CA 94555 or on such other date and at such other place as the parties
may agree in writing (the “Closing Date”). At the Closing, the Holder shall
deliver or cause to be delivered to the Company all of such Holder’s right,
title and interest in and to all of the Existing Notes, and all documentation
related thereto pursuant to the Existing Indenture, and whatever documents of
conveyance or transfer may be necessary to transfer to and confirm in the
Company all right, title and interest in and to the Existing Notes, and the
Company shall issue to the Holder the New Notes and pay to the Holder in cash by
wire transfer of immediately available funds an amount equal to the sum of
(a) accrued and unpaid interest on the Existing Notes through and including the
day prior to the Closing and (b) the Cash Redemption Payment ((a) and (b),
collectively, the “Total Cash Consideration”).
     Section 1.03 Conditions to Closing. (a) The obligation of the Holder
hereunder to consummate the transactions contemplated hereby at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for the Holder’s sole
benefit and may be waived by the Holder at any time in its sole discretion by
providing the Company with prior written notice thereof:
(i) The Company shall have executed and delivered to the Holder this Agreement;
(ii) The Company and the Trustee shall have executed and delivered the
Indenture;
(iii) The Company shall have executed and delivered the New Notes in the
principal amount set forth in Section 1.1;
(iv) The Company shall have executed and delivered to the Holder the
Registration Rights Agreement;
(v) The Company shall have delivered to the Holder the Total Cash Consideration;
(vi) The consummation of the sale of the Company’s proteomics instrument
business and accompanying software to BioRad Laboratories, Inc. pursuant to the
Asset Purchase Agreement (the “Asset Purchase Agreement”), dated August 14,
2006, in the form attached hereto as Exhibit C, pursuant to which no provision
thereof shall have been amended or waived in a manner adverse to the Company or
the Holder;
(vii) The Company shall have delivered to the Holder a certificate of the
Company, dated the Closing Date, executed by the secretary of the Company
certifying in such capacity and on behalf of the Company (A) as to the
incumbency and signature of the officer of the Company who executed this
Agreement, the Indenture and the New

-2-



--------------------------------------------------------------------------------



 



Notes; and (B) as to the adoption of resolutions of the board of directors of
the Company which are in full force and effect on the Closing Date, authorizing
(x) the execution and delivery of this Agreement and the New Notes; and (y) the
performance of the obligations of the Company hereunder and thereunder;
(viii) The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Closing Date. The Holder shall have
received a certificate, executed by the Chief Executive Officer of the Company,
dated as of the Closing Date, to the foregoing effect and as to such other
matters as may be reasonably requested by the Holder in the form attached hereto
as Exhibit D;
(ix) At least $16,500,000 principal amount of Existing Notes held by the Holder
together with the Other Holders (as defined below) shall have been exchanged for
New Notes contemporaneously with the Closing and at least $11,000,000 principal
amount of Existing Notes held by the Holder together with the Other Holders
shall have been redeemed contemporaneously with the Closing, all on the same
terms as set forth herein;
(x) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date, there shall have been no suspension or material limitation of
trading in the Common Stock on The Nasdaq Capital Market;
(xi) The New Notes shall have been approved for trading on The PORTAL Market of
the National Association of Securities Dealers, Inc., subject only to notice of
issuance at or prior to the time of purchase;
(xii) The Company shall have obtained a Committee on Uniform Securities
Identification Procedures number (CUSIP number) for the New Notes;
(xiii) The New Notes satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act; and
(xiv) The Company shall have delivered to Holder the opinion of Wilson Sonsini
Goodrich & Rosati, Professional Corporation, dated as of the Closing Date, in
substantially the form of Exhibit E attached hereto.
          (b) The obligation of the Company hereunder to consummate the
transactions contemplated hereby at the Closing is subject to the satisfaction,
at or before the Closing Date, of each of the following conditions provided that
these conditions are for the Company’s sole benefit

-3-



--------------------------------------------------------------------------------



 



and may be waived by the Company at any time in its sole discretion by providing
the Holder with prior written notice thereof:
(i) The Holder shall have executed and delivered to the Company this Agreement;
(ii) The Holder shall have executed and delivered to the Company the
Registration Rights Agreement;
(iii) The Holder shall have delivered, or caused to be delivered, to the Company
the Existing Notes;
(iv) The consummation of the sale of the Company’s proteomics instrument
business and accompanying software to BioRad Laboratories, Inc. pursuant to the
Asset Purchase Agreement ; and
(v) The representations and warranties of the Holder shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date), and the Holder shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Holder at or prior
to the Closing Date.
     Section 1.04 Exchange and Redemption of Additional Notes. Simultaneously
with the Closing, the Company may enter one or more agreements substantially
identical to this Agreement (the “Other Agreements”) with one or more holders
(the “Other Holders,” and together with Holder, the “Holders”) of Existing Notes
to (i) exchange Existing Notes with one or more Other Holders for New Notes,
subject to the terms of the Indenture, in an aggregate principal amount that,
together with the New Notes issued pursuant to this Agreement, does not exceed
$16,500,000 and (ii) redeem from one or more Other Holders Existing Notes for
cash that, together with the Existing Notes being redeemed pursuant to this
Agreement, does not exceed $11,000,000, plus accrued and unpaid interest
thereon, for a redemption price not to exceed 100% of the principal amount of
Existing Notes being redeemed, plus accrued and unpaid interest thereon.
Promptly after the Closing, the Company shall offer to purchase any and all
Existing Notes not exchanged or redeemed hereby on terms identical to the
exchange and redemption transactions described herein pursuant to a tender offer
for any and all such Existing Notes.
ARTICLE II
Representations and Warranties of the Holder

-4-



--------------------------------------------------------------------------------



 



     The Holder hereby makes the following representations and warranties, each
of which is true and correct on the date hereof and shall survive the Closing
Date and the transactions contemplated hereby to the extent set forth herein.
     Section 2.01 Existence and Power.
          (a) The Holder is duly formed, validly existing and in good standing
under the laws of the jurisdiction of its organization and has the power,
authority and capacity to execute and deliver this Agreement, to perform its
obligations hereunder, and to consummate the transactions contemplated hereby.
          (b) The execution of this Agreement by the Holder and the consummation
by the Holder of the transactions contemplated hereby do not and will not
constitute or result in a breach, violation or default under any note, bond,
mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license to which the Holder is a party, whether written or oral, express or
implied, or any statute, law, ordinance, decree, order, injunction, rule,
directive, judgment or regulation of any court, administrative or regulatory
body, governmental authority, arbitrator, mediator or similar body on the part
of the Holder or on the part of any other party thereto or cause the
acceleration or termination of any obligation or right of the Holder, except for
such conflicts, defaults, rights or violations which would not, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the ability of the Holder to perform its obligations hereunder.
     Section 2.02 Valid and Enforceable Agreement; Authorization. This Agreement
has been duly executed and delivered by the Holder and constitutes a legal,
valid and binding obligation of the Holder, enforceable against the Holder in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity.
     Section 2.03 Title to Existing Notes. The Holder is the sole beneficial
owner of and has good and valid title to the Existing Notes being exchanged or
redeemed by such Holder hereby, free and clear of any mortgage, lien, pledge,
charge, security interest, encumbrance, title retention agreement, option,
equity or other adverse claim thereto. The Holder has not, in whole or in part,
(i) assigned, transferred, hypothecated, pledged or otherwise disposed of the
Existing Notes or its rights in such Existing Notes being exchanged or redeemed
by such Holder hereby, or (ii) given any person or entity any transfer order,
power of attorney or other authority of any nature whatsoever with respect to
such Existing Notes.
     Section 2.04 Investment Decision. The Holder is either (i) a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended (the “Securities Act”) or (ii) an “accredited investor” within
the meaning of Rule 501 of Regulation D under the Securities Act, and in either
case was not organized for the purpose of acquiring the New Notes or the shares
of the Company’s common stock (the “Common Stock”), $0.001 par value per share,
into which the New Notes may be converted (the “Underlying Common Stock”). The
Holder (or its

-5-



--------------------------------------------------------------------------------



 



authorized representative) is familiar with the Company’s objectives and
business plan, has had the opportunity to review the Company’s filings with the
Securities and Exchange Commission (the “SEC”), including, without limitation,
the Company’s Annual Report on Form 10-K filed on July 14, 2006, the Company’s
Quarterly Report on Form 10-Q filed on March 17, 2006, the Company’s Definitive
Proxy Statement filed on April 28, 2006, the Company’s Quarterly Reports on Form
10-Q filed on May 15, 2006 and August 16, 2006 and the Company’s Current Reports
on Form 8-K filed on January 6, 2006, January 13, 2006, March 23, 2006,
April 18, 2006, May 26, 2006, May 31, 2006, June 13, 2006, June 30, 2006,
August 18, 2006 and August 25, 2006 (all of such filings with the SEC referred
to, collectively, as the “SEC Documents”), and has had such opportunity to ask
questions of and to obtain from representatives of the Company such information
as is necessary to permit it to evaluate the merits and risks of its investment
in the Company and has independently, without reliance upon any representatives
of the Company and based on such information as the Holder deemed appropriate,
made its own analysis and decision to enter into this Agreement. The Holder has
had the opportunity to consult with its accounting, tax, financial and legal
advisors to be able to evaluate the risks involved in the exchange of the
Existing Notes pursuant hereto and to make an informed investment decision with
respect to such exchange. The Holder acknowledges that the Company is relying on
the truth and accuracy of the foregoing representations and warranties in the
offering of the New Notes to the Holder without having first registered the New
Notes or the Underlying Common Stock under the Securities Act.
     Section 2.05 No Sale or Distribution. The Holder is acquiring the New Notes
for its own account and not towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the Securities Act; provided, however, that by making the
representations herein, the Holder does not agree to hold any of such New Notes
for any minimum or other specific term and reserves the right to dispose of such
New Notes or the Underlying Common Stock at any time in accordance with or
pursuant to a registration statement or an exemption under the Securities Act
and pursuant to the applicable terms of this Agreement. The Holder is acquiring
the New Notes to be issued to the Holder hereunder in the ordinary course of its
business. The Holder does not presently have any agreement or understanding,
directly or indirectly, with any person to distribute any of the New Notes to be
issued to the Holder hereunder.
     Section 2.06 Restricted Securities. The Holder understands that neither the
New Notes nor the Underlying Common Stock have been registered under the
Securities Act, and are being issued hereunder by reason of a specific exemption
from the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Holder’s representations as expressed herein. The Holder understands that
the New Notes (and the Underlying Common Stock) are “restricted securities”
under applicable U.S. federal and state securities laws and that, pursuant to
these laws, the Holder must hold the New Notes (and the Underlying Common Stock)
indefinitely unless they are registered with the SEC and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available. The Holder further acknowledges that if an exemption
from registration or qualification is available, it may be conditioned on
various requirements including, but not limited to, the time and manner of sale,
the holding period for the New Notes (and the Underlying Common Stock), and on
requirements relating to the Company which may be outside the Holder’s control,
and, except as set

-6-



--------------------------------------------------------------------------------



 



forth in the Registration Rights Agreement, which the Company is under no
obligation, and may not be able, to satisfy.
     Section 2.07 Legends. The Holder understands that the New Notes and any
shares of Underlying Common Stock will bear one or more of the legends required
by the Indenture, and the removal of such legends shall be governed by the terms
of the Indenture.
     Section 2.08 No Public Market. The Holder understands that no public market
now exists for the New Notes, and that the Company has made no assurance that a
public market will ever exist for the New Notes.
     Section 2.09 Affiliate Status. The Holder is not, and has not been during
the preceding three months, an “affiliate” of the Company as such term is
defined in Rule 144 under the Securities Act.
ARTICLE III
Representations, Warranties and Covenants of the Company
     The Company hereby makes the following representations, warranties, and
covenants each of which is true and correct on the date hereof and shall survive
the date of the Closing and the transactions contemplated hereby to the extent
set forth herein.
     Section 3.01 Existence and Power.
          (a) The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and has the power,
authority and capacity to execute and deliver this Agreement, to perform the
Company’s obligations hereunder, and to consummate the transactions contemplated
hereby.
          (b) The execution of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby (i) does not
require the consent, approval, authorization, order, registration or
qualification of, or filing with, any governmental authority or court, or body
or arbitrator having jurisdiction over the Company other than as contemplated in
the Registration Rights Agreement, state securities regulators, The PORTAL
Market and The Depository Trust Company; and (ii) does not and will not
constitute or result in a breach, violation or default under any note, bond,
mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license, whether written or oral, express or implied, or with the Company’s
Certificate of Incorporation or by-laws, or any statute, law, ordinance, decree,
order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, governmental authority, arbitrator, mediator
or similar body on the part of the Company or on the part of any other party
thereto or cause the acceleration or termination of any obligation or right of
the Company or any other party thereto.
     Section 3.02 Valid and Enforceable Agreement; Authorization. This Agreement
has been duly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of

-7-



--------------------------------------------------------------------------------



 



the Company, enforceable against the Company in accordance with its terms,
except that such enforcement may be subject to (a) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
enforcement of creditors’ rights generally, and (b) general principles of
equity.
     Section 3.03 Capitalization. At the Closing, the authorized capital stock
of the Company will consist of 80,000,000 shares of Common Stock, par value
$0.001 per share, and 5,000,000 shares of Preferred Stock, par value $0.001 per
share. As of the close of business on September 15, 2006, there were 36,075,017
shares of Common Stock issued and outstanding. All such issued and outstanding
shares have been duly authorized and validly issued, and are fully paid and
non-assessable, and were issued in compliance with all applicable state and
federal laws concerning the issuance of securities and all applicable
pre-emptive, participation, rights of first refusal and other similar rights.
     Section 3.04 Valid Issuance of the New Notes. The New Notes, when issued,
sold and delivered in accordance with the terms and for the consideration set
forth in this Agreement and the Indenture, will constitute legal and binding
obligations of the Company, be validly issued and free of restrictions on
transfer other than restrictions on transfer under this Agreement, applicable
state and federal securities laws and liens or encumbrances created by or
imposed by the Holder, and enforceable against the Company in accordance with
their terms, except that such enforcement may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to enforcement of creditors’ rights generally, and (b) general
principles of equity. Assuming the accuracy of the representations of the Holder
in Section 2 of this Agreement and subject to the filing of Form D pursuant to
Regulation D under the Securities Act and state securities laws, the New Notes
will be issued in compliance in all material respects with all applicable
federal and state securities laws. The Underlying Common Stock has been duly
reserved for issuance, and upon issuance in accordance with the terms of the
Company’s Certificate of Incorporation, as amended, will be validly issued,
fully paid and nonassessable and free of restrictions on transfer other than
restrictions on transfer under applicable federal and state securities laws and
liens or encumbrances created by or imposed by the Holder. Based in part upon
the representations of the Holder in Section 2 of this Agreement, the New Notes
and the Underlying Common Stock, when issued and delivered in accordance with
the terms of the New Notes and the Indenture, will be issued in compliance in
all material respects with all applicable federal and state securities laws.
     Section 3.05 Financial Statements. Except as qualified in the SEC
Documents, the audited and unaudited financial statements and schedules included
in the SEC Documents, present fairly in all material respects the consolidated
financial position of the Company and its subsidiaries as of the dates indicated
and the consolidated results of operations and cash flows of the Company and its
subsidiaries for the periods specified; except as qualified in the SEC
Documents, such financial statements and schedules have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis during the periods involved.
     Section 3.06 Legal Proceedings. No legal or governmental proceedings or
investigations are pending or, to the knowledge of the Company, threatened to
which the Company is a party or to which the property of the Company or any of
its subsidiaries is subject that are not described in the

-8-



--------------------------------------------------------------------------------



 



SEC Documents, except for such proceedings or investigations which would not
reasonably be expected to, singly or in the aggregate, result in a Material
Adverse Effect. As used in this Agreement, the term “Material Adverse Effect”
shall mean when used in respect of any matter relating to the Company a material
adverse effect on the business, condition (financial or otherwise), properties,
prospects or results of operations of the Company and its subsidiaries,
considered as one enterprise, or would materially adversely affect the ability
of the Company to perform its obligations under this Agreement, the Indenture,
the Registration Rights Agreement and the New Notes.
     Section 3.07 Compliance with Laws; Permits. The Company and its
subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state or foreign regulatory authorities necessary to
conduct their respective businesses, except where the failure to have such
certificates, authorizations and permits would not reasonably be expected to
have a Material Adverse Effect, and none of the Company and its subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit which would reasonably be expected
to, singly or in the aggregate, result in a Material Adverse Effect. The Company
and its subsidiaries are and have been in compliance with all applicable laws,
statutes, ordinances, rules, regulations, orders, judgments, decisions, decrees,
standards, and requirements relating to their respective businesses, except
where any such non-compliance would not reasonably be expected to have a
Material Adverse Effect.
     Section 3.08 No Material Adverse Effect. Since the respective dates as of
which information is given in the SEC Documents, there has not been any event or
occurrence having a Material Adverse Effect on the Company or its subsidiaries,
except as reflected or disclosed in a subsequent SEC Document.
     Section 3.09 Additional Issuances of Securities.
          (a) For purposes of this Section 3.9, the following definitions shall
apply.
               (1) “Convertible Securities” means any stock or securities (other
than Options) convertible into or exercisable or exchangeable for shares of
common stock.
               (2) “Options” means any rights, warrants or options to subscribe
for or purchase shares of common stock or Convertible Securities.
               (3) “Common Stock Equivalents” means, collectively, Options and
Convertible Securities.
          (b) From the date hereof until 18 months after the Closing, the
Company will not, directly or indirectly, offer, sell, grant any option to
purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its or its subsidiaries’
equity or equity equivalent securities, including without limitation any debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for shares of Common Stock or Common Stock Equivalents (each, a
“Subsequent Placement”), unless the Company shall have first complied with this
Section 3.9(b); provided, however, that the Company shall have no obligation to
comply with

-9-



--------------------------------------------------------------------------------



 




this Section 3.9(b) at any time after Holder, together with its affiliates, has
sold more than 75% of the New Notes it is issued pursuant to Section 1.1 of this
Agreement; provided, further, that the Holder shall not be deemed to have sold
New Notes to the extent such Holder converts any such New Notes in accordance
with the terms of the Indenture and subsequently sells the shares of Common
Stock issued upon such conversion.
               (1) Promptly upon beginning a Subsequent Placement for any
proposed or intended issuance or sale or exchange of securities as described in
this paragraph, the Company shall give notice to Holder of such proposed
offering. During the offering period, the Company shall keep the Holder updated
as to the status of the offering. At such time as the Company is aware of the
material terms of such Subsequent Placement and pursuant to the notice provision
in clause (ii) below, the Company shall deliver to Holder an irrevocable written
notice (the “Offer Notice”) of the proposed terms of the intended issuance or
sale or exchange (the “Offer”) of the securities being offered (the “Offered
Securities”) as part of any equity or equity-linked financing by the Company
other than a firm commitment, fully underwritten offering with a nationally
recognized underwriter resulting in gross proceeds to the Company of twenty-five
million dollars ($25,000,000) or more, which Offer Notice shall (w) identify and
describe the Offered Securities, (x) describe the price and other terms upon
which they are to be issued, sold or exchanged, and the number or amount of the
Offered Securities to be issued, sold or exchanged, (y) identify the persons or
entities (if known) to which or with which the Offered Securities are to be
offered, issued, sold or exchanged and (z) offer to issue and sell to or
exchange with the Holders on a pro-rata basis twenty-five percent (25%) (as
determined below) of the Offered Securities, allocated among Holders (a) based
on such Holder’s pro rata portion of the aggregate principal amount of Notes
purchased hereunder (the “Basic Amount”), and (b) with respect to each of the
Holders that elects to purchase its Basic Amount, any additional portion of the
Offered Securities attributable to the Basic Amounts of other Holders as such
Holder shall indicate it will purchase or acquire should the Other Holders
subscribe for less than their Basic Amounts (the “Undersubscription Amount”),
which process shall be repeated until the Holders shall have an opportunity to
subscribe for any remaining Undersubscription Amount.
               (2) To accept an Offer, in whole or in part, such Holder must
deliver a written notice to the Company prior to the end of the third (3rd)
business day after such Holder’s receipt of the Offer Notice (the “Offer
Period”). However, in no event shall the period from the first notification to
the Holder (as set forth in the initial sentence of Section 3.9(b)(i) above to
the end of the Offer Period be less than 10 business days nor more than 15
business days, without the Holder’s prior written consent. At the end of such
period, the Company shall take all actions necessary or appropriate such that
the Holder shall not be in possession of material non-public information. To
accept an Offer, the Holder shall set forth the portion of such Holder’s Basic
Amount that such Holder elects to purchase and, if such Holder shall elect to
purchase all of its Basic Amount, the Undersubscription Amount, if any, that
such Holder elects to purchase (in either case, the “Notice of Acceptance”). If
the Basic Amounts subscribed for by Holders are less than the total of all of
the Basic Amounts, then each Holder who has set forth an Undersubscription
Amount in its Notice of Acceptance shall be entitled to purchase, in addition to
the Basic Amounts subscribed for, the

-10-



--------------------------------------------------------------------------------



 



Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each of the Holders who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Holder bears to
the total Basic Amounts of all Holders that have subscribed for
Undersubscription Amounts, subject to rounding by the Company to the extent its
deems reasonably necessary.
               (3) The Company shall have, in its discretion, up to fifteen
(15) business days from the expiration of the Offer Period above to offer,
issue, sell or exchange all or any part of such Offered Securities as to which a
Notice of Acceptance has not been given by the Holders (the “Refused
Securities”), but only to the offerees described in the Offer Notice (if so
described therein) and only upon terms and conditions (including, without
limitation, unit prices and interest rates) that are not more favorable to the
acquiring person or persons or less favorable to the Company than those set
forth in the Offer Notice and to publicly announce (a) the execution of the
agreement with respect to the sale of the Offered Securities (the “Subsequent
Placement Agreement”), and (b) either (x) the consummation of the transactions
contemplated by such Subsequent Placement Agreement or (y) the termination of
such Subsequent Placement Agreement, which shall be filed with the SEC on a
Current Report on Form 8-K with such Subsequent Placement Agreement and any
documents contemplated therein filed as exhibits thereto.
               (4) In the event the Company shall propose to sell less than all
the Refused Securities (any such sale to be in the manner and on the terms
specified in Section 3.9(b)(iii) above), then each of the Holders may, at its
sole option and in its sole discretion, reduce the number or amount of the
Offered Securities that it intends to purchase and as specified in its Notice of
Acceptance to an amount that shall be not less than the number or amount of the
Offered Securities that such Holder elected to purchase pursuant to
Section 3.9(b)(ii) above multiplied by a fraction, (i) the numerator of which
shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Holders pursuant to Section 3.9(b)(iii) above prior to such
reduction) and (ii) the denominator of which shall be the original amount of the
Offered Securities. In the event that any of the Holders so elects to reduce the
number or amount of Offered Securities that it intends to purchase as specified
in its Notice of Acceptance, the Company may not issue, sell or exchange more
than the reduced number or amount of the Offered Securities unless and until
such securities have again been offered to the Holders in accordance with
Section 3.9(b)(i) above.
               (5) Upon the closing of the issuance, sale or exchange of all or
less than all of the Refused Securities, the Holders shall acquire from the
Company, and the Company shall issue to the Holders, the number or amount of
Offered Securities specified in the Notices of Acceptance, as reduced pursuant
to Section 3.9(b)(iv) above if the Holders have so elected, upon the terms and
conditions specified in the Offer. Notwithstanding anything to the contrary
contained in this Agreement, if the Company does not consummate

-11-



--------------------------------------------------------------------------------



 



the closing of the issuance, sale or exchange of all or less than all of the
Refused Securities within fifteen (15) business days of the expiration of the
Offer Period, the Company shall issue to the Holders the number or amount of
Offered Securities specified in the Notices of Acceptance, as reduced pursuant
to Section 3.9(b)(iv) above if the Holders have so elected, upon the terms and
conditions specified in the Offer. The purchase by the Holders of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
the Company and the Holders of a purchase agreement relating to such Offered
Securities reasonably satisfactory in form and substance to the Holders and
their respective counsel.
               (6) Any Offered Securities not acquired by the Holders or other
persons in accordance with Section 3.9(b)(iii) above may not be issued, sold or
exchanged until they are again offered to the Holders under the procedures
specified in this Agreement.
               (7) The Company and the Holders agree that if any of the Holders
elect to participate in the Offer, (x) neither the Subsequent Placement
Agreement with respect to such Offer nor any other transaction documents related
thereto (collectively, the “Subsequent Placement Documents”) shall include any
term or provisions whereby any of the Holders shall be required to agree to any
restrictions in trading as to any securities of the Company owned by such Holder
prior to such Subsequent Placement, and (y) any registration rights set forth in
such Subsequent Placement Documents shall be similar in all material respects to
the registration rights contained in the Registration Rights Agreement unless
waived by Holders of New Notes representing a majority in aggregate principal
amount of all outstanding New Notes of Holders participating in such Offer.
               (8) Notwithstanding anything to the contrary in this Section 3.9
and unless otherwise agreed to by the Holders, the Company shall either confirm
in writing to the Holders that the transaction with respect to the Subsequent
Placement has been abandoned or shall publicly disclose its intention to issue
the Offered Securities, in either case in such a manner such that the Holders
will not be in possession of material non-public information, by the fifteen
(15th) business day following delivery of the Offer Notice. If by the fifteen
(15th) business day following delivery of the Offer Notice no public disclosure
regarding a transaction with respect to the Offered Securities has been made,
and no notice regarding the abandonment of such transaction has been received by
the Holders, such transaction shall be deemed to have been abandoned and the
Holders shall not be deemed to be in possession of any material, non-public
information with respect to the Company. Should the Company decide to pursue
such transaction with respect to the Offered Securities, the Company shall
provide the Holders with another Offer Notice and the Holders will again have
the right of participation set forth in this Section 3.9(b). The Company shall
not be permitted to deliver more than one such additional Offer Notice to the
Holders in any 30 day period.
          (c) The restrictions contained in subsection (b) of this Section 3.9
shall not apply in connection with an issuance pursuant to a bona fide firm
commitment underwritten public offering with a nationally recognized underwriter
which generates gross proceeds to the Company in

-12-



--------------------------------------------------------------------------------



 




excess of $25,000,000 (other than an “at the market offering” as defined in
Rule 415(a)(4) under the Securities Act and “equity lines”).
     Section 3.10 Placement Agent Agreement Representations. The representations
and warranties of the Company in the Purchase Agreement dated as of August 18,
2003 by and among the Company and SG Cowen Securities Corporation (“SG Cowen”)
shall be incorporated by reference in this Agreement as if such representations
and warranties were made to the Holder herein instead of to SG Cowen.
ARTICLE IV
Miscellaneous Provisions
     Section 4.01 Disclosure of Transactions and Other Material Information. On
or before 8:30 a.m., New York City time, on the business day following the date
of this Agreement, the Company shall file with the SEC a Current Report on Form
8-K describing the terms of the transactions contemplated by this Agreement in
the form required by the Securities Exchange Act of 1934, as amended, and
attaching the material documents relating to the transactions contemplated by
this Agreement (including, without limitation, this Agreement (and all schedules
to this Agreement), the form of the New Notes, the form of the Indenture and the
form of the Registration Rights Agreement) as exhibits to such filing (including
all attachments, the “8-K Filing”). From and after the filing of the 8-K Filing
with the SEC, the Holder shall not be in possession of any material, nonpublic
information received from the Company, any of its subsidiaries or any of their
respective officers, directors, employees or agents, which is not disclosed in
the 8-K Filing. The Company shall not, and shall cause each of its subsidiaries
and its and each of their respective officers, directors, employees and agents,
not to, provide the Holder with any material, nonpublic information regarding
the Company or any of its Subsidiaries from and after the filing of the 8-K
Filing with the SEC without the express written consent of the Holder. If the
Holder has, or reasonably believes it has, received any such material, nonpublic
information regarding the Company or any of its subsidiaries, it shall provide
the Company with written notice thereof. The Company shall, within five
(5) business days of receipt of such notice, make public disclosure of such
material, nonpublic information if it reasonably believes that the Holder is in
possession of material non-public information regarding the Company. Subject to
the foregoing, neither the Company, its subsidiaries nor the Holder or any of
the Other Holders shall issue any press releases or any other public statements
with respect to the transactions contemplated hereby; provided, however, that
the Company shall be entitled, without the prior approval of the Holder, to make
any press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the 8-K Filing and contemporaneously
therewith and (ii) as is required by applicable law and regulations (provided
that in the case of clause (i) the Holder shall be consulted by the Company in
connection with any such press release or other public disclosure prior to its
release). Without the prior written consent of the Holder, neither the Company
nor any of its subsidiaries or affiliates shall disclose the name of the Holder
in any filing, announcement, release or otherwise.
     Section 4.02 Entire Agreement. This Agreement and the other documents and
agreements executed in connection with the Exchange Transaction embody the
entire agreement and

-13-



--------------------------------------------------------------------------------



 



understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.
     Section 4.03 Assignment; Binding Agreement. This Agreement and the various
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon the parties hereto and their successors and assigns; provided,
however, that the right granted to the Holder pursuant to Section 3.9 of this
Agreement shall terminate and be of no further force and effect with respect to
New Notes transferred by the initial Holder to a subsequent Holder of the New
Notes. The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Holder.
     Section 4.04 Counterparts. This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
shall be deemed for all purposes as constituting good and valid execution and
delivery of this Agreement by such party.
     Section 4.05 Remedies Cumulative. Except as otherwise provided herein, all
rights and remedies of the parties under this Agreement are cumulative and
without prejudice to any other rights or remedies available at law.
     Section 4.06 Governing Law; Jurisdiction; Jury Trial. This Agreement shall
in all respects be construed in accordance with and governed by the substantive
laws of the State of New York, without reference to any choice of law rules
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

-14-



--------------------------------------------------------------------------------



 



     Section 4.07 Survival. Unless this Agreement is terminated, the
representations and warranties of the Company and Holder contained in Sections 2
and 3, and the agreements and covenants set forth in Articles II and III shall
survive the Closing.
     Section 4.08 No Third Party Beneficiaries or Other Rights. Nothing herein
shall grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.
     Section 4.09 Waiver; Consent. This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto. No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party claimed to have given or
consented thereto. Except to the extent otherwise agreed in writing, no waiver
of any term, condition or other provision of this Agreement, or any breach
thereof shall be deemed to be a waiver of any other term, condition or provision
or any breach thereof, or any subsequent breach of the same term, condition or
provision, nor shall any forbearance to seek a remedy for any noncompliance or
breach be deemed to be a waiver of a party’s rights and remedies with respect to
such noncompliance or breach.
     Section 4.10 Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one business day
after deposit with an overnight courier service, in each case properly addressed
to the party to receive the same. The addresses and facsimile numbers for such
communications shall be:
If to the Company:
Ciphergen Biosystems, Inc.
6611 Dumbarton Circle,
Fremont, CA 94555
Telephone: (510) 505-2100
Facsimile: (510) 505-2107
Attention: Chief Executive Officer
with a copy (for informational purposes only) to:
Wilson Sonsini Goodrich & Rosati, P.C.
650 Page Mill Road
Palo Alto, California 94304
Telephone: (650) 493-9300
Facsimile: (650) 493-6811
Attention: Michael J. O’Donnell, Esq.

-15-



--------------------------------------------------------------------------------



 



If to Holder:
[                     ]
[address]
Telephone: ( ) -
Facsimile: ( ) -
Attention: [          ]

-16-



--------------------------------------------------------------------------------



 



or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
     Section 4.11 Word Meanings. The words such as “herein”, “hereinafter”,
“hereof”, and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The singular shall include the plural, and vice versa, unless the context
otherwise requires. The masculine shall include the feminine and neuter, and
vice versa, unless the context otherwise requires.
     Section 4.12 No Broker. Neither party has engaged any third party as broker
or finder or incurred or become obligated to pay any broker’s commission or
finder’s fee in connection with the transactions contemplated by this Agreement
other than such fees and expenses for which it shall be solely responsible.
     Section 4.13 Further Assurances. The Holder and the Company each hereby
agree to execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, as either
party may reasonably request in connection with the transactions contemplated by
this Agreement.
     Section 4.14 Fees. At Closing, the Company shall pay an expense allowance
to Holder or its designee(s) (in addition to any other expense amounts paid to
Holder prior to the date of this Agreement) for all reasonable costs and
expenses incurred in connection with the transactions contemplated by the
Exchange Transaction (including all reasonable legal fees and disbursements in
connection therewith and documentation and implementation of the transactions
contemplated by the Exchange Transaction), in an amount not to exceed $75,000.
     Section 4.15 Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.
     Section 4.16 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.
     Section 4.17 Independent Nature of Holders’ Obligations and Rights. The
obligations of Holder and each of the Other Holders under this Agreement, the
Other Agreements and any other documents relating to the transactions
contemplated by this Agreement and the Other Agreements are several and not
joint with the obligations of the Holder and any of the Other Holders, and the
Holder shall not be responsible in any way for the performance of the
obligations of the Other

-17-



--------------------------------------------------------------------------------



 



Holders under the Other Agreements or any documents relating to the transactions
contemplated by the Other Agreements. Nothing contained herein, the Other
Agreements or in any other documents relating to this Agreement or the Other
Agreements, and no action taken by any of the Holders pursuant hereto or
thereto, shall be deemed to constitute the Holders as, and the Company
acknowledges that the Holders do not so constitute, a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert or as a group, and
the Company will not assert any such claim and the Company acknowledges that the
Holders are not acting in concert or as a group with respect to such obligations
or the transactions contemplated by this Agreement, the Other Agreements and the
documents relating to the transactions contemplated by this Agreement and the
Other Agreements. The Company acknowledges and the Holder confirms that it has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. The Holder shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
documents relating to the transactions contemplated by this Agreement, and it
shall not be necessary for any Other Holder to be joined as an additional party
in any proceeding for such purpose.
[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY.]

-18-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

                  HOLDER:    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                THE COMPANY:    
 
                CIPHERGEN BIOSYSTEMS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Indenture

 



--------------------------------------------------------------------------------



 



CIPHERGEN BIOSYSTEMS, INC.
as Issuer
7.00% CONVERTIBLE SENIOR NOTES DUE 2011
 
INDENTURE
Dated as of November ___, 2006
 
U.S. BANK NATIONAL ASSOCIATION,
as Trustee

 



--------------------------------------------------------------------------------



 



CROSS-REFERENCE TABLE

          Trust Indenture         Act Section       Indenture Section 310 (a)(1)
      5.11 (a)(2)       5.11 (a)(3)       N/a (a)(4)       N/a (a)(5)       5.11
(b)       5.3, 5.11 (c)       N/a 311 (a)       5.12 (b)       5.12 (c)      
N/a 312(a)       2.10 (b)       13.3 (c)       13.3 313(a)       5.7 (b)(1)    
  N/a (b)(2)       5.7 (c)       5.7, 14.2 (d)       5.7 314 (a)(1), (2), (3)  
    9.6, 13.6 (a)(4)       9.6, 9.7, 13.6 (b)       N/a (c)(1)       13.5 (c)(2)
      13.5 (c)(3)       N/a (d)       N/a (e)       13.6 (f)       N/a 315 (a)  
    5.1(a) (b)       5.6, 13.2 (c)       5.1(b) (d)       5.1(c) (e)       4.14
316(a)(last sentence)       2.13 (a)(1)(A)       4.5 (a)(1)(B)       4.4 (a)(2)
      N/a (b)       4.7 (c)       7.4 317 (a)(1)       4.8

4



--------------------------------------------------------------------------------



 



          Trust Indenture         Act Section       Indenture Section (a)(2)    
  4.9 (b)       2.5 318 (a)       13.1 (b)       N/A (c)       13.1

 

    “N/a”   means not applicable.   *   This Cross-Reference Table shall not,
for any purpose, be deemed to be a part of the Indenture.

5



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE
       
SECTION 1.1 DEFINITIONS
    1  
SECTION 1.2 INCORPORATION BY REFERENCE OF TRUST INDENTURE ACT
    10  
SECTION 1.3 RULES OF CONSTRUCTION
    11  
ARTICLE II THE NOTES
       
SECTION 2.1 TITLE AND TERMS
    11  
SECTION 2.2 FORM OF NOTES
    13  
SECTION 2.3 LEGENDS
    14  
SECTION 2.4 EXECUTION, AUTHENTICATION, DELIVERY AND DATING
    19  
SECTION 2.5 REGISTRAR AND PAYING AGENT
    19  
SECTION 2.6 PAYING AGENT TO HOLD ASSETS IN TRUST
    20  
SECTION 2.7 GENERAL PROVISIONS RELATING TO TRANSFER AND EXCHANGE
    21  
SECTION 2.8 BOOK-ENTRY PROVISIONS FOR THE GLOBAL NOTES
    22  
SECTION 2.9 SPECIAL TRANSFER PROVISIONS
    23  
SECTION 2.10 HOLDER LISTS
    29  
SECTION 2.11 PERSONS DEEMED OWNERS
    29  
SECTION 2.12 MUTILATED, DESTROYED, LOST OR STOLEN NOTES
    30  
SECTION 2.13 TREASURY NOTES
    31  
SECTION 2.14 TEMPORARY NOTES
    31  
SECTION 2.15 CANCELLATION
    31  
SECTION 2.16 CUSIP NUMBERS
    32  
SECTION 2.17 DEFAULTED INTEREST
    32  
ARTICLE III SATISFACTION AND DISCHARGE
SECTION 3.1 SATISFACTION AND DISCHARGE OF INDENTURE
    32  
SECTION 3.2 DEPOSITED MONIES TO BE HELD IN TRUST
    34  
SECTION 3.3 RETURN OF UNCLAIMED MONIES
    34  
ARTICLE IV DEFAULTS AND REMEDIES
       
SECTION 4.1 EVENTS OF DEFAULT
    34  
 
       
 
        i


 



--------------------------------------------------------------------------------



 



              Page  
SECTION 4.2 ACCELERATION OF MATURITY; RESCISSION AND ANNULMENT
    35  
SECTION 4.3 OTHER REMEDIES
    36  
SECTION 4.4 WAIVER OF PAST DEFAULTS
    37  
SECTION 4.5 CONTROL BY MAJORITY
    37  
SECTION 4.6 LIMITATION ON SUIT
    37  
SECTION 4.7 UNCONDITIONAL RIGHT OF HOLDERS TO RECEIVE PAYMENT
    38  
SECTION 4.8 COLLECTION OF INDEBTEDNESS AND SUITS FOR ENFORCEMENT BY THE TRUSTEE
    38  
SECTION 4.9 TRUSTEE MAY FILE PROOFS OF CLAIM
    39  
SECTION 4.10 RESTORATION OF RIGHTS AND REMEDIES
    40  
SECTION 4.11 RIGHTS AND REMEDIES CUMULATIVE
    40  
SECTION 4.12 DELAY OR OMISSION NOT WAIVER
    40  
SECTION 4.13 APPLICATION OF MONEY COLLECTED
    40  
SECTION 4.14 UNDERTAKING FOR COSTS
    41  
SECTION 4.15 WAIVER OF STAY OR EXTENSION LAWS
    41  
ARTICLE V THE TRUSTEE
       
SECTION 5.1 CERTAIN DUTIES AND RESPONSIBILITIES
    41  
SECTION 5.2 CERTAIN RIGHTS OF TRUSTEE
    43  
SECTION 5.3 INDIVIDUAL RIGHTS OF TRUSTEE
    44  
SECTION 5.4 MONEY HELD IN TRUST
    45  
SECTION 5.5 TRUSTEE’S DISCLAIMER
    45  
SECTION 5.6 NOTICE OF DEFAULTS
    45  
SECTION 5.7 REPORTS BY TRUSTEE TO HOLDERS
    45  
SECTION 5.8 COMPENSATION AND INDEMNIFICATION
    45  
SECTION 5.9 REPLACEMENT OF TRUSTEE
    46  
SECTION 5.10 SUCCESSOR TRUSTEE BY MERGER, ETC.
    47  
SECTION 5.11 CORPORATE TRUSTEE REQUIRED; ELIGIBILITY
    47  
SECTION 5.12 COLLECTION OF CLAIMS AGAINST THE COMPANY
    47  
ARTICLE VI CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE
       
SECTION 6.1 COMPANY MAY CONSOLIDATE, ETC., ONLY ON CERTAIN TERMS
    47  
 
       
 
        ii


 



--------------------------------------------------------------------------------



 



              Page  
SECTION 6.2 SUCCESSOR CORPORATION SUBSTITUTED
    48  
ARTICLE VII AMENDMENTS, SUPPLEMENTS AND WAIVERS
       
SECTION 7.1 WITHOUT CONSENT OF HOLDERS OF NOTES
    49  
SECTION 7.2 WITH CONSENT OF HOLDERS OF NOTES
    49  
SECTION 7.3 COMPLIANCE WITH TRUST INDENTURE ACT
    51  
SECTION 7.4 REVOCATION OF CONSENTS AND EFFECT OF CONSENTS OR VOTES
    51  
SECTION 7.5 NOTATION ON OR EXCHANGE OF NOTES
    51  
SECTION 7.6 TRUSTEE TO SIGN AMENDMENT, ETC.
    52  
ARTICLE VIII MEETING OF HOLDERS OF NOTES
SECTION 8.1 PURPOSES FOR WHICH MEETINGS MAY BE CALLED
    52  
SECTION 8.2 CALL NOTICE AND PLACE OF MEETINGS
    52  
SECTION 8.3 PERSONS ENTITLED TO VOTE AT MEETINGS
    53  
SECTION 8.4 QUORUM; ACTION
    53  
SECTION 8.5 DETERMINATION OF VOTING RIGHTS; CONDUCT AND ADJOURNMENT OF MEETINGS
    53  
SECTION 8.6 COUNTING VOTES AND RECORDING ACTION OF MEETINGS
    54  
ARTICLE IX COVENANTS
       
SECTION 9.1 PAYMENT OF PRINCIPAL, PREMIUM AND INTEREST
    54  
SECTION 9.2 MAINTENANCE OF OFFICES OR AGENCIES
    55  
SECTION 9.3 CORPORATE EXISTENCE
    55  
SECTION 9.4 MAINTENANCE OF PROPERTIES
    56  
SECTION 9.5 PAYMENT OF TAXES AND OTHER CLAIMS
    56  
SECTION 9.6 REPORTS
    56  
SECTION 9.7 COMPLIANCE CERTIFICATE; NOTICE OF REGISTRATION DEFAULT
    56  
SECTION 9.8 RESALE OF CERTAIN NOTES
    57  
SECTION 9.9 LIMITATION ON INDEBTEDNESS
    57  
ARTICLE X REDEMPTION OF NOTES
       
SECTION 10.1 OPTIONAL REDEMPTION
    58  
SECTION 10.2 NOTICE TO TRUSTEE
    59  
SECTION 10.3 SELECTION OF NOTES TO BE REDEEMED
    59  
 
       
 
        iii


 



--------------------------------------------------------------------------------



 



              Page  
SECTION 10.4 NOTICE OF REDEMPTION
    60  
SECTION 10.5 EFFECT OF NOTICE OF REDEMPTION
    61  
SECTION 10.6 DEPOSIT OF REDEMPTION PRICE
    61  
SECTION 10.7 NOTES REDEEMED IN PART
    61  
ARTICLE XI REPURCHASE AT THE OPTION OF A HOLDER
       
SECTION 11.1 REPURCHASE RIGHT UPON A CHANGE OF CONTROL
    62  
SECTION 11.2 NOTICES; METHOD OF EXERCISING REPURCHASE RIGHT, ETC. UPON CHANGE OF
CONTROL
    62  
SECTION 11.3 REPURCHASE UPON SPECIFIED DATES
    64  
ARTICLE XII CONVERSION OF NOTES
       
SECTION 12.1 CONVERSION RIGHT AND CONVERSION PRICE
    68  
SECTION 12.2 EXERCISE OF CONVERSION RIGHT
    68  
SECTION 12.3 FRACTIONS OF SHARES
    69  
SECTION 12.4 ADJUSTMENT OF CONVERSION PRICE
    70  
SECTION 12.5 NOTICE OF ADJUSTMENTS OF CONVERSION PRICE
    78  
SECTION 12.6 NOTICE PRIOR TO CERTAIN ACTIONS
    78  
SECTION 12.7 COMPANY TO RESERVE COMMON STOCK
    79  
SECTION 12.8 TAXES ON CONVERSIONS
    80  
SECTION 12.9 COVENANT AS TO COMMON STOCK
    80  
SECTION 12.10 CANCELLATION OF CONVERTED NOTES
    80  
SECTION 12.11 EFFECT OF RECLASSIFICATION, CONSOLIDATION, MERGER OR SALE
    80  
SECTION 12.12 RESPONSIBILITY OF TRUSTEE FOR CONVERSION PROVISIONS
    82  
SECTION 12.13 LIMITATIONS ON CONVERSION RIGHT
    82  
SECTION 12.14 MAKE-WHOLE PAYMENT UPON CERTAIN CHANGES OF CONTROL
    83  
ARTICLE XIII OTHER PROVISIONS OF GENERAL APPLICATION
       
SECTION 13.1 TRUST INDENTURE ACT CONTROLS
    85  
SECTION 13.2 NOTICES
    85  
SECTION 13.3 COMMUNICATION BY HOLDERS WITH OTHER HOLDERS
    86  
SECTION 13.4 ACTS OF HOLDERS OF NOTES
    86  
SECTION 13.5 CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT
    87  
 
       
 
        iv


 



--------------------------------------------------------------------------------



 



              Page  
SECTION 13.6 STATEMENTS REQUIRED IN CERTIFICATE OR OPINION
    88  
SECTION 13.7 EFFECT OF HEADINGS AND TABLE OF CONTENTS
    88  
SECTION 13.8 SUCCESSORS AND ASSIGNS
    89  
SECTION 13.9 SEPARABILITY CLAUSE
    89  
SECTION 13.10 BENEFITS OF INDENTURE
    89  
SECTION 13.11 GOVERNING LAW
    89  
SECTION 13.12 COUNTERPARTS
    89  
SECTION 13.13 LEGAL HOLIDAYS
    89  
SECTION 13.14 RECOURSE AGAINST OTHERS
    89  
 
       
EXHIBITS
       
 
       
EXHIBIT A: Form of Note
    A-1  
EXHIBIT B: Regulation S Certificate
    B-1  
EXHIBIT C: Rule 144A Certificate
    C-1  
 
       
 
       
v

 



--------------------------------------------------------------------------------



 



          INDENTURE, dated as of November ___, 2006 between CIPHERGEN
BIOSYSTEMS, INC., a corporation duly organized and existing under the laws of
the State of Delaware, having its principal office at 6611 Dumbarton Circle,
Fremont, CA 94555 (the “Company”), and U.S. Bank National Association, a
national banking association duly organized and existing under the laws of the
United States, as Trustee (the “Trustee”).
RECITALS OF THE COMPANY
          The Company has duly authorized the creation of an issue of its 7.00%
Convertible Senior Notes due 2011 (the “Notes”) of substantially the tenor and
amount hereinafter set forth, and to provide therefor the Company has duly
authorized the execution and delivery of this Indenture.
          All things necessary to make the Notes, when the Notes are executed by
the Company and authenticated and delivered hereunder and duly issued by the
Company, the valid obligations of the Company, and to make this Indenture a
valid agreement of the Company, in accordance with their and its terms, have
been done.
          NOW, THEREFORE, THIS INDENTURE WITNESSETH:
          For and in consideration of the premises and the purchase of the Notes
by the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders of the Notes, as follows.
ARTICLE I
DEFINITIONS AND INCORPORATION BY REFERENCE
     SECTION 1.1 DEFINITIONS.
          “Act,” when used with respect to any Holder of a Note, has the meaning
specified in Section 13.4(a) hereof.
          “Additional Interest” means any and all liquidated damages payable
pursuant to Section 3 of the Registration Rights Agreement.
          “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control”, when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 



--------------------------------------------------------------------------------



 



          “Bankruptcy Law” means Title 11 of the U.S. Code or any similar
federal, state or foreign law for the relief of debtors.
          “Board of Directors” means either the board of directors of the
Company or any committee of that board empowered to act for it with respect to
this Indenture.
          “Board Resolution” means a copy of a resolution certified by the
Secretary or an Assistant Secretary of the Company, duly adopted by the Board of
Directors and in full force and effect on the date of such certification, and
delivered to the Trustee.
          “Business Day,” when used with respect to any Place of Payment or
Place of Conversion, means each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which banking institutions in that Place of Payment or
Place of Conversion, as the case may be, are authorized or obligated by law to
close.
          “Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) in equity of such Person, whether now outstanding or
issued after the date of this Indenture, including, without limitation, all
common stock and preferred stock.
          “Cedel” means Cedel Bank Societe Anonyme.
          “Change of Control” means an event or series of events in which:
          (a) any “person,” including any syndicate or group deemed to be a
“person” under Section 13(d)(3) of the Exchange Act, acquires beneficial
ownership, directly or indirectly, of shares of Capital Stock of the Company
entitling that person to exercise more than 50% of the total voting power of all
shares of the Capital Stock of the Company entitled to vote generally in
elections of directors, other than any acquisition by the Company, any
Subsidiary or any employee benefit plan of the Company; or
          (b) the Company (1) consolidates with or merges into any other
corporation or business entity or conveys or transfers or leases all or
substantially all of the assets of the Company to any other person, corporation
or business entity or any other corporation or business entity merges into the
Company, and (2) the holders of the Company’s Capital Stock immediately before
such transaction own, directly or indirectly, less than 50% of the combined
voting power of the outstanding voting securities of the corporation or business
entity resulting from such transaction;
provided, however, that a Change of Control shall not be deemed to occur if
either: (x) the Closing Price per share of the Common Stock for any five Trading
Days within the period of 10 consecutive Trading Days commencing immediately
after the announcement of such Change of Control shall equal or exceed 105% of
the conversion price of the Notes in effect on each Trading Day; or (y) at least
90% of the consideration in the Change of Control transaction consists of shares
of common stock traded on a national securities exchange, including the Nasdaq
Global Market, the Nasdaq Global Select Market and the Nasdaq Capital Market,
and as a result the Notes become convertible solely into such common stock.

2



--------------------------------------------------------------------------------



 



          Beneficial ownership shall be determined in accordance with
Rules 13d-3 and 13d-5 promulgated by the SEC under the Exchange Act (except that
a person will be deemed to have beneficial ownership of all shares that such
person has the right to acquire, either immediately or with the passage of
time). The term “person” includes any syndicate or group which would be deemed
to be a “person” under Section 13(d)(3) of the Exchange Act.
          “Closing Date” means November ___, 2006, or such later date on which
the Notes may be delivered pursuant to the Exchange Agreements.
          “Closing Price” of any security on any date of determination means:

  (1)   the closing sale price (or, if no closing sale price is reported, the
last reported sale price) of such security on the New York Stock Exchange on
such date;     (2)   if such security is not listed for trading on the New York
Stock Exchange on any such date, the closing sale price as reported in the
composite transactions for the principal U.S. securities exchange on which such
security is so listed, including the closing sale price as reported by the
Nasdaq Global Market, the Nasdaq Global Select Market and the Nasdaq Capital
Market;     (3)   if such security is not so listed, the closing sale price as
quoted on any system of automated dissemination of quotation of securities
prices;     (4)   if such security is not so quoted, the last quoted bid price
for such security in the over-the-counter market as reported by the National
Quotation Bureau or similar organization; or     (5)   if such bid price is not
available, the average of the mid-point of the last bid and ask prices of such
security on such date from at least three nationally recognized independent
investment banking firms retained for this purpose by the Company.

          “Common Stock” means any stock of any class of the Company which has
no preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the Company
and which is not subject to redemption by the Company. However, subject to the
provisions of Section 12.11 hereof, shares issuable on conversion of Notes shall
include only shares of the class designated as Common Stock, par value $0.001
per share, of the Company at the date of execution of this Indenture or shares
of any class or classes resulting from any reclassification or reclassifications
thereof and which have no preference in respect of dividends or of amounts
payable in the event of any voluntary or involuntary liquidation, dissolution or
winding up of the Company and which are not subject to redemption by the
Company, provided that if at any time there shall be more than one such
resulting class, the shares of each such class then so issuable shall be
substantially in the proportion which the total number of shares of such class
resulting from all such

3



--------------------------------------------------------------------------------



 




reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.
          “Company” means the corporation named as the “Company” in the first
paragraph of this instrument until a successor corporation shall have become
such pursuant to the applicable provisions of this Indenture, and thereafter
“Company” shall mean such successor corporation.
          “Company Notice” has the meaning specified in Section 11.2 hereof.
          “Company Order” means a written request or order signed in the name of
the Company by its Chairman of the Board, its President, its Chief Executive
Officer, its Chief Financial Officer or any Vice President, and delivered to the
Trustee.
          “Conversion Agent” means any Person authorized by the Company to
convert Notes in accordance with Article 12 hereof.
          “Conversion Price” has the meaning specified in Section 12.1 hereof.
          “Conversion Rate” has the meaning specified in Section 12.1 hereof.
          “Corporate Trust Office” means the office of the Trustee at which at
any particular time its corporate trust business shall be administered (which at
the date of execution of this Indenture is located c/o U.S. Bank National
Association, 60 Livingston Avenue, St. Paul, MN 55107, Attn: Corporate Trust
Department), or at any other time at such other address as the Trustee may
designate from time to time by notice to the Company.
          “Corporation” means a corporation, association, limited liability
company, company or business trust.
          “Current Market Price” has the meaning specified in Section 12.4(g).
          “Custodian” means any receiver, trustee, assignee, liquidator,
sequestrator or similar official under any Bankruptcy Law.
          “Default” means an event which is, or after notice or lapse of time or
both would be, an Event of Default.
          “Defaulted Interest” has the meaning specified in Section 2.17 hereof.
          “Depositary” means The Depository Trust Company, its nominees and
their respective successors.
          “Dollar,” “U.S. Dollar” or “U.S. $” means a dollar or other equivalent
unit in such coin or currency of the United States as at the time shall be legal
tender for the payment of public and private debts.
          “DTC Participants” has the meaning specified in Section 2.8 hereof.

4



--------------------------------------------------------------------------------



 



          “Euroclear” means Morgan Guaranty Trust Company of New York, Brussels
office, as the operator of the Euroclear System.
          “Event of Default” has the meaning specified in Section 4.1 hereof.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Exchange Agreements” means, collectively, the Exchange and Redemption
Agreements entered into by one of the Holders with the Company prior to the date
of this Indenture pursuant to which the Company is issuing Notes to or to the
account of such Holder.
          “Expiration Time” has the meaning specified in Section 12.4(f) hereof.
          “Fair market value” has the meaning set forth in Section 12.4(g)
hereof.
          “FDA Approval Event” shall mean the public disclosure, as part of a
Quarterly Report on Form 10-Q or on a Current Report on Form 8-K or otherwise,
of the occurrence of an approval or clearance for commercial sale of any of the
Company’s ovarian cancer tests by the U.S. Food and Drug Administration of the
U.S. Department of Health and Human Services.
          “Global Note” has the meaning specified in Section 2.2 hereof.
          “Holder,” when used with respect to any Note, means the Person in
whose name the Note is registered in the Register.
          “Indebtedness” means, with respect to any specified Person, any
indebtedness of such Person, whether or not contingent, in respect of:
(i) borrowed money; (ii) bonds, notes, debentures or similar instruments of
indebtedness or letters of credit (or reimbursement agreements in respect
thereof); (iii) banker’s acceptances; (iv) capital lease obligations; (v) the
balance deferred and unpaid of the purchase price of any property, except any
such balance that constitutes an accrued expense or trade payable, if and to the
extent any of such indebtedness (other than letters of credit and hedging
obligations) would appear as a liability on a balance sheet of the specified
Person prepared in accordance with U.S. Generally Accepted Accounting Principals
and (vi) any direct or indirect liability, contingent or otherwise, of that
Person with respect to any Indebtedness or other obligations of another Person
referred to in clauses (i) through (v) above if the primary purpose or intent of
the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto. The amount of any Indebtedness
outstanding as of any date shall be the accreted value thereof, in the case of
any Indebtedness issued with original issue discount.
          “Indenture” means this instrument as originally executed or as it may
from time to time be supplemented or amended by one or more indentures
supplemental hereto entered into pursuant to the applicable provisions hereof.
          “Interest Payment Date” means each of March 1 and September 1,
beginning March 1, 2007.

5



--------------------------------------------------------------------------------



 



          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.
          “Non-Electing Share” has the meaning specified in Section 12.11
hereof.
          “Notes” has the meaning ascribed to it in the first paragraph under
the caption “Recitals of the Company.”
          “Officer” of the Company means the Chairman of the Board, the Chief
Executive Officer, the President, the Chief Financial Officer, the Treasurer,
any Vice President, the Secretary or Assistant Secretary of the Company.
          “Officers’ Certificate” means a certificate signed by (a) the
Chairman, the President, the Chief Executive Officer, the Chief Financial
Officer or any Vice President of the Company and (b) the Treasurer, an Assistant
Treasurer, the Secretary or an Assistant Secretary of the Company, and delivered
to the Trustee.
          “Offshore Global Note” has the meaning set forth in Section 2.2.
          “Offshore Physical Note” has the meaning set forth in Section 2.2.
          “Offshore Restriction Date” has the meaning specified in
Section 2.3(a)(iii).
          “Opinion of Counsel” means a written opinion of counsel, who may be
counsel to the Company (and may include directors or employees of the Company)
and which opinion is acceptable to the Trustee.
          “Outstanding,” when used with respect to Notes, means, as of the date
of determination, all Notes theretofore authenticated and delivered under this
Indenture, except Notes:

  (1)   previously canceled by the Trustee or delivered to the Trustee for
cancellation;     (2)   for the payment or redemption of which money in the
necessary amount has been previously deposited with the Trustee or any Paying
Agent (other than the Company) in trust or set aside and segregated in trust by
the Company (if the Company shall act as its own Paying Agent) for the Holders
of such Notes, provided that if such Notes are to be redeemed, notice of such
redemption has been duly given pursuant to this Indenture; and     (3)   which
have been paid, in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, other than any such
Notes in respect of which there shall have been presented to the Trustee proof
satisfactory to it that such Notes are held by a bona fide purchaser in whose
hands such Notes are valid obligations of the Company.

6



--------------------------------------------------------------------------------



 



          “Parity Indebtedness” shall mean any Indebtedness of the Company that
is on a parity with the Notes in terms of priority of payment in the event of a
liquidation of the Company.
          “Paying Agent” has the meaning specified in Section 2.5 hereof.
          “Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust, estate,
unincorporated organization or government or any agency or political subdivision
thereof.
          “Physical Notes” has the meaning specified in Section 2.2 hereof.
          “Place of Conversion” means any city in which any Conversion Agent is
located.
          “Place of Payment” means any city in which any Paying Agent is
located.
          “Predecessor Note” of any particular Note means every previous Note
evidencing all or a portion of the same debt as that evidenced by such
particular Note; and, for the purposes of this definition, any Note
authenticated and delivered under Section 2.12 hereof in exchange for or in lieu
of a mutilated, destroyed, lost or stolen Note shall be deemed to evidence the
same debt as the mutilated, destroyed, lost or stolen Note.
          “premium” means any premium payable under the terms of the Notes,
including, without limitation, any Make-Whole Premium.
          “QIB” means a “qualified institutional buyer” as defined in Rule 144A.
          “Quest Diagnostics Indebtedness” means the Indebtedness incurred
pursuant to the Credit Agreement, dated July 22, 2005, between the Company and
Quest Diagnostics Incorporated, as in effect as of the date hereof.
          “Record Date” means either a Regular Record Date or a Special Record
Date, as the case may be, provided that, for purposes of Section 12.4 hereof,
Record Date has the meaning specified in 12.4(g) hereof.
          “Redemption Date,” when used with respect to any Note to be redeemed,
means the date fixed for such redemption by or pursuant to this Indenture.
          “Redemption Price” has the meaning specified in Section 10.1(b)
hereof.
          “Reference Dealer” means a dealer engaged in the trading of
convertible securities.
          “Reference Period” has the meaning set forth in Section 12.4(d)
hereof.
          “Register” has the meaning specified in Section 2.5 hereof.
          “Registrar” has the meaning specified in Section 2.5 hereof.

7



--------------------------------------------------------------------------------



 



          “Registration Rights Agreement” means the Registration Rights
Agreement dated as of November ___, 2006 between the Company and the initial
beneficial holders, as the same may be amended or modified from time to time in
accordance with the terms thereof.
          “Regular Record Date” for the interest on the Notes (including
Additional Interest, if any) payable means the close of business on the
February 15 or August 15 (whether or not a Business Day), as the case may be,
preceding an Interest Payment Date.
          “Repurchase Date” has the meaning specified in Section 11.1 hereof.
          “Repurchase Price” has the meaning specified in Section 11.1 hereof.
          “Repurchase Right” has the meaning specified in Section 11.1 hereof.
          “Responsible Officer,” when used with respect to the Trustee, means
any officer of the Trustee, including any vice president, assistant vice
president, secretary, assistant secretary, the treasurer, any assistant
treasurer, the managing director or any other officer of the Trustee customarily
performing functions similar to those performed by any of the above designated
officers and also means, with respect to a particular corporate trust matter,
any other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject.
          “Restricted Securities” means the Notes defined as such in Section 2.3
hereof.
          “Restricted Securities Legend” has the meaning set forth in
Section 2.3(a) hereof.
          “Restricted Subsidiary” means any direct or indirect Subsidiary of the
Company that constitutes a “significant subsidiary” as defined in Rule 1-02(w)
of Regulation S-X promulgated by the Securities and Exchange Commission, 17 CFR
210 et seq.
          “Rule 144” means Rule 144 as promulgated under the Securities Act
(including any successor rule thereof), as the same may be amended from time to
time.
          “Rule 144A” means Rule 144A as promulgated under the Securities Act
(including any successor rule thereof), as the same may be amended from time to
time.
          “SEC” means the Securities and Exchange Commission or any successor
thereto.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Senior Indebtedness” means any Indebtedness of the Company or any
Restricted Subsidiary that is senior to the Notes in terms of priority of
payment in the event of a liquidation, including any Indebtedness secured by any
assets of the Company or any Restricted Subsidiary.
          “Shelf Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

8



--------------------------------------------------------------------------------



 



          “Significant Subsidiary” has the meaning set forth in Rule 1-02(w)
promulgated by the SEC.
          “Special Record Date” for the payment of any Defaulted Interest means
a date fixed by the Trustee pursuant to Section 2.17 hereof.
          “Strategic Indebtedness” means Indebtedness of the Company or any
Restricted Subsidiary incurred with commercial partners the proceeds of which
are utilized in connection with an alliance with such commercial partner(s) to
develop technology or products or services that the Board of Directors of the
Company determines to be strategic to the business of the Company or its
Restricted Subsidiaries, provided that the terms of such Indebtedness are
similar to the terms of the Quest Diagnostics Indebtedness.
          “Subsidiary” means a corporation more than 50% of the outstanding
Voting Stock of which is owned, directly or indirectly, by the Company or by one
or more other Subsidiaries, or by the Company and one or more other
Subsidiaries.
          “Successor Company” has the meaning specified in Section 6.1.
          “TIA” means the Trust Indenture Act of 1939 (15 U.S. Code
Section 77aaa- 77bbbb), as in effect on the date of execution of this Indenture;
provided, however, that in the event the TIA is amended after such date, “TIA”
means, to the extent required by such amendment, the Trust Indenture Act of
1939, as so amended, or any successor statute.
          “Trading Day” means:

  (1)   if the applicable security is listed or admitted for trading on the New
York Stock Exchange or another national security exchange (including the Nasdaq
Global Market, the Nasdaq Global Select Market and the Nasdaq Capital Market), a
day on which the New York Stock Exchange or such other national security is open
for business;     (2)   if the applicable security is traded or listed on a
national securities exchange, and is quoted on any system of automated
dissemination of quotation of securities prices, a day on which quotations may
be made thereon;     (3)   if the applicable security is not so quoted, any day
on which the applicable security is traded regular way in the over-the-counter
market and for which a closing bid and a closing ask price for the applicable
security are available; or     (3)   if the applicable security is not so
listed, admitted for trading or quoted, any day other than a Saturday or Sunday
or a day on which banking institutions in the State of New York are authorized
or obligated by law or executive order to close.

9



--------------------------------------------------------------------------------



 



          “Transfer Agent” means any Person, which may be the Company,
authorized by the Company to exchange or register the transfer of Notes,
initially U.S. Trust Company, National Association.
          “Trigger Event” has the meaning specified in Section 12.4(d) hereof.
          “Trustee” means the Person named as the “Trustee” in the first
paragraph of this instrument until a successor Trustee shall have become such
pursuant to the applicable provisions of this Indenture, and thereafter
“Trustee” shall mean such successor Trustee.
          “U.S. Global Note” has the meaning specified in Section 2.2.
          “U.S. Government Obligations” means: (1) direct obligations of the
United States of America for the payment of which the full faith and credit of
the United States of America is pledged or (2) obligations of a person
controlled or supervised by and acting as an agency or instrumentality of the
United States of America, the payment of which is unconditionally guaranteed as
a full faith and credit obligation by the United States of America and which in
either case, are non-callable at the option of the issuer thereof.
          “U.S. Physical Note” has the meaning specified in Section 2.2.
          “Vice President,” when used with respect to the Company, means any
vice president, whether or not designated by a number or a word or words added
before or after the title “vice president.”
          “Voting Stock” means with respect to any Person, Capital Stock of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.
          “VWAP” means, on any Trading Day, the volume-weighted average price
per share on such date for the Common Stock as reported in composite
transactions on the over-the-counter market or the principal United States
national securities exchange on which the Common Stock is traded or, if the
Common Stock is not traded on the over –the-counter market or listed on a United
States national securities exchange, or as provided in the immediately following
sentence herein, in all cases, from 9:30 a.m. to 4:00 p.m., New York City time,
on such Trading Day, as displayed by Bloomberg or such other comparable service
that has replaced Bloomberg. If such volume-weighted average price is not
available, then the Board of Directors will determine the amount to be used as
the volume-weighted average price.
     SECTION 1.2 INCORPORATION BY REFERENCE OF TRUST INDENTURE ACT.
          Whenever this Indenture refers to a provision of the TIA, the
provision is incorporated by reference in and made a part of this Indenture.
          The following TIA terms used in this Indenture have the following
meanings:

10



--------------------------------------------------------------------------------



 



          “indenture securities” means the Notes;
          “indenture security holder” means a Holder;
          “indenture to be qualified” means this Indenture;
          “indenture trustee” or “institutional trustee” means the Trustee; and
          “obligor” on the Notes means the Company and any other obligor on the
indenture securities.
          All other TIA terms used in this Indenture that are defined by the
TIA, defined by TIA reference to another statute or defined by SEC rule have the
meanings assigned to them by such definitions.
     SECTION 1.3 RULES OF CONSTRUCTION.
          For all purposes of this Indenture, except as otherwise expressly
provided or unless the context otherwise requires:

  (1)   the terms defined in this Article have the meanings assigned to them in
this Article and include the plural as well as the singular;     (2)   all
accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with accounting principles generally accepted in the United States
prevailing at the time of any relevant computation hereunder; and     (3)   the
words “herein,” “hereof” and “hereunder” and other words of similar import refer
to this Indenture as a whole and not to any particular Article, Section or other
subdivision.

ARTICLE I
THE NOTES
     SECTION 1.1 TITLE AND TERMS.
          The Notes shall be known and designated as the “7.00% Convertible
Senior Notes due 2011” of the Company. The aggregate principal amount of Notes
which may be authenticated and delivered under this Indenture is limited to
$18,000,000; except for Notes authenticated and delivered upon registration of,
transfer of, or in exchange for, or in lieu of other Notes pursuant to Section
2.7, 2.8, 2.9, 2.12, 7.5, 10.7, 11.1 or 12.2 hereof. The Notes shall be issuable
in denominations of $1,000 or integral multiples thereof.
          The Notes shall mature on September 1, 2011.

11



--------------------------------------------------------------------------------



 



          Interest shall accrue from November 1, 2006 at the Interest Rate per
annum until the principal thereof is paid or made available for payment pursuant
to the terms of this Indenture. Interest shall be payable semiannually in
arrears on March 1 and September 1 in each year, commencing March 1, 2007. The
“Interest Rate” shall be equal to 7.00% per annum unless and until an FDA
Approval Event shall have occurred, and thereafter, as of the date of public
disclosure of such FDA Approval Event, 4.00% per annum. In the event the
interest rate is reduced to 4.00% because of an FDA Approval Event, the Company
shall provide notice of such reduction to the Trustee in accordance with
Section 13.2 of this Indenture.
          Interest on the Notes shall be computed on the basis of a 360-day year
comprised of twelve 30-day months, and, in the case of a partial month, the
actual number of days elapsed.
          Except as provided below in this paragraph, a Holder of any Note shall
not be entitled to receive any interest (including Additional Interest, if any)
that has accrued on such Note if such Note is converted into Common Stock on any
day other than an Interest Payment Date. By delivering to the Holder of any Note
that is converted into Common Stock the number of shares issuable upon
conversion, together with a cash payment, if any, in lieu of fractional shares,
the Company shall be deemed to have satisfied its obligation with respect to
such Note. Accordingly, accrued but unpaid interest shall be deemed to be paid
in full rather than canceled, extinguished or forfeited. If a Holder of any Note
converts such Note after a Regular Record Date but prior to the corresponding
Interest Payment Date, such Holder shall be entitled to receive on the Interest
Payment Date interest accrued and paid on such Note, notwithstanding the
conversion of such Note prior to such Interest Payment Date. However, at the
time such Holder surrenders such Note for conversion, such Holder shall pay the
Company an amount equal to the interest (including Additional Interest, if any)
that will be paid on the Notes being converted on the Interest Payment Date. The
preceding sentence does not apply to Notes that are converted after being called
by the Company for redemption. In the event that the Company calls any Notes for
redemption on a date that is after a Record Date for an interest payment but
prior to the corresponding Interest Payment Date, and prior to the redemption
date a Holder of any Note chooses to convert such Note, such Holder shall not be
required to pay the Company at the time such Holder surrenders such Note for
conversion the amount of interest on such Note such Holder shall be entitled to
receive on the date that has been fixed for redemption. Accrued but unpaid
interest will be payable upon any conversion of Notes made concurrently with or
after acceleration of the Notes following an Event of Default. Notwithstanding
anything to the contrary in the foregoing, for any conversion of any Note by a
Holder prior to October 31, 2008, such Holder shall be entitled to receive
interest upon such conversion in accordance with Section 12.1 hereof.
          Principal of, and premium, if any, and interest on, Global Notes shall
be payable to the Depositary in immediately available funds.
          Principal and premium, if any, and interest on maturity, on Physical
Notes shall be payable at the office or agency of the Company maintained for
such purpose, initially the Corporate Trust Office of the Trustee. Interest on
Physical Notes (other than at maturity) will be payable by (i) U.S. Dollar check
drawn on a bank in The City of New York mailed to the address of the Holder, or
(ii) upon application to the Registrar not later than the relevant Record Date
by

12



--------------------------------------------------------------------------------



 



a Holder, of an aggregate principal amount in excess of $5,000,000, wire
transfer in immediately available funds.
          The Notes shall be redeemable at the option of the Company as provided
in Article 10 hereof.
          The Notes shall have a Repurchase Right exercisable at the option of
Holders as provided in Article 11 hereof.
          The Notes shall be convertible as provided in Article 12 hereof.
     SECTION 2.2 FORM OF NOTES.
          The Notes and the Trustee’s certificate of authentication to be borne
by such Notes shall be substantially in the form annexed hereto as Exhibit A,
which is incorporated in and made a part of this Indenture. The terms and
provisions contained in the form of Note shall constitute, and are hereby
expressly made, a part of this Indenture, and to the extent applicable, the
Company and the Trustee, by their execution and delivery of this Indenture,
expressly agree to such terms and provisions and to be bound thereby.
          Any of the Notes may have such letters, numbers or other marks of
identification and such notations, legends and endorsements as the officers
executing the same may approve (execution thereof to be conclusive evidence of
such approval) and as are not inconsistent with the provisions of this
Indenture, or as may be required to comply with any law or with any rule or
regulation made pursuant thereto or with any rule or regulation of any
securities exchange or automated quotation system on which the Notes may be
listed or designated for issuance, or to conform to usage.
          Notes offered and sold to QIBs in reliance on Rule 144A shall be
issued initially only in the form of one or more permanent global Notes (each, a
“U.S. Global Note”) in registered form without interest coupons, in
substantially the form set forth in Exhibit A and, except as otherwise provided
in Section 2.3(a)(iii), shall contain the Restrictive Securities Legend as set
forth in Section 2.3(a)(i).
          Notes offered and sold in offshore transactions in reliance on
Regulation S shall be issued initially only in the form of one or more permanent
global Notes (each, an “Offshore Global Note” and, together with the U.S. Global
Note, the “Global Notes”) in registered form without interest coupons in
substantially the form set forth in Exhibit A and, except as otherwise provided
in Section 2.3(a)(iii), shall contain the Restrictive Securities Legend as set
forth in Section 2.3(a)(i). Notes issued pursuant to Section 2.8(d) in exchange
for or upon transfer of beneficial interests in the U.S. Global Note shall be in
the form of permanent certificated Notes substantially in the form set forth in
Exhibit A (the “U.S. Physical Notes”), and Notes issued pursuant to
Section 2.8(d) in exchange for or upon transfer of beneficial interests in the
Offshore Global Note shall be in the form of permanent certificated Notes
substantially in the form set forth in Exhibit A (the “Offshore Physical
Notes”).
          The Offshore Physical Notes and U.S. Physical Notes are sometimes
collectively herein referred to as the “Physical Notes.”

13



--------------------------------------------------------------------------------



 



          The Global Notes shall be:

  (1)   duly executed by the Company and authenticated by the Trustee as
hereinafter provided;     (2)   registered in the name of the Depositary (or its
nominee) for credit to the respective accounts of the Holders at the Depositary;
and     (3)   deposited with the Trustee, as custodian for the Depositary.

          The Global Notes shall be substantially in the form of the Note set
forth in Exhibit A annexed hereto (including the text and schedule called for by
footnote 1 and 2 thereto). The aggregate principal amount of the Global Notes
may from time to time be increased or decreased (which, taken together with the
principal amounts of all other outstanding Global Notes shall not exceed
$18,000,000 in the aggregate at any time) by adjustments made on the records of
the Trustee, as custodian for the Depositary (or its nominee), in accordance
with the instructions given by the Holder thereof, as hereinafter provided.
          The Notes shall be typed, printed, lithographed or engraved or
produced by any combination of these methods or may be produced in any other
manner permitted by the rules of any securities exchange on which the Notes may
be listed, all as determined by the Officers executing such Notes, as evidenced
by their execution of such Notes.
     SECTION 2.3 LEGENDS.
          (a) RESTRICTED SECURITIES LEGENDS.
          Each Note issued hereunder and any Common Stock issued upon conversion
of a Restricted Security shall, upon issuance, bear the legend set forth in
Section 2.3(a)(i) or Section 2.3(a)(ii) (each, a “Restricted Securities
Legend”), as the case may be, and such legend shall not be removed except as
provided in Section 2.3(a)(iii). Each Note that bears or is required to bear the
Restricted Securities Legend set forth in Section 2.3(a)(i) (together with any
Common Stock issued upon conversion of the Notes and required to bear the
Restricted Securities Legend set forth in Section 2.3(a)(ii), collectively, the
“Restricted Securities”) shall be subject to the restrictions on transfer set
forth in this Section 2.3(a) (including the Restricted Securities Legend set
forth below), and the Holder of each such Restricted Security, by such Holder’s
acceptance thereof, shall be deemed to have agreed to be bound by all such
restrictions on transfer.
          As used in Section 2.3(a), the term “transfer” encompasses any sale,
pledge, transfer or other disposition whatsoever of any Restricted Security.
               (i) RESTRICTED SECURITIES LEGEND FOR RESTRICTED SECURITIES.
          Except as provided in Section 2.3(a)(iii), until two years after the
original issuance date of any Note, any certificate evidencing such Note (and
all securities issued in exchange therefor or substitution thereof, other than
Common Stock, if any, issued upon

14



--------------------------------------------------------------------------------



 



conversion thereof which shall bear the legend set forth in Section 2.3(a)(ii),
if applicable) shall bear a Restricted Securities Legend in substantially the
following form:
“THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THIS NOTE AND THE COMMON STOCK ISSUABLE UPON
CONVERSION HEREOF MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE MAY BE
RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT
PROVIDED BY RULE 144A OR REGULATION S THEREUNDER.
THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS NOTE
AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF MAY BE OFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN THE UNITED STATES TO A
PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
(AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED STATES IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE SECURITIES ACT, (III) PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF AVAILABLE), OR (IV) PURSUANT TO AN EFFECTIVE REGISTRATION UNDER
THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS
NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE. IN ANY CASE
THE HOLDER HEREOF WILL NOT, DIRECTLY OR INDIRECTLY, ENGAGE IN ANY HEDGING
TRANSACTION WITH REGARD TO THE SECURITIES EXCEPT AS PERMITTED BY THE SECURITIES
ACT.
THIS NOTE, ANY SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF AND ANY
RELATED DOCUMENTATION MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME TO MODIFY
THE RESTRICTIONS ON RESALES AND OTHER TRANSFERS OF THIS NOTE AND ANY SUCH SHARES
TO REFLECT ANY CHANGE IN APPLICABLE LAW OR REGULATION (OR THE INTERPRETATION
THEREOF) OR IN PRACTICES RELATING TO THE RESALE OR TRANSFER OF RESTRICTED
SECURITIES GENERALLY. THE HOLDER OF THIS NOTE AND SUCH SHARES SHALL BE DEEMED BY
THE ACCEPTANCE OF THIS NOTE AND ANY SUCH SHARES TO HAVE AGREED TO SUCH AMENDMENT
OR SUPPLEMENT.”

15



--------------------------------------------------------------------------------



 



               (ii) RESTRICTED SECURITIES LEGEND FOR COMMON STOCK ISSUED UPON
CONVERSION OF NOTES.
          Except as provided in Section 2(a)(iii), until two years after the
original issuance date of any Note, any stock certificate representing Common
Stock issued upon conversion of such Note shall bear a Restricted Securities
Legend in substantially the following form:
“THIS SECURITY EVIDENCED HEREBY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND THE COMMON STOCK REPRESENTED HEREBY
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER HEREOF IS
HEREBY NOTIFIED THAT THE SELLER HEREOF MAY BE RELYING ON THE EXEMPTION FROM THE
PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A OR
REGULATION S THEREUNDER.
THE HOLDER OF THIS CERTIFICATE AGREES FOR THE BENEFIT OF THE COMPANY THAT
(A) THE SHARES OF COMMON STOCK REPRESENTED HEREBY MAY BE OFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY (I) IN THE UNITED STATES TO A PERSON WHOM
THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (II) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH RULE 904 UNDER THE SECURITIES ACT, (III) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF AVAILABLE), OR (IV) PURSUANT TO AN EFFECTIVE REGISTRATION UNDER
THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE
SECURITIES REPRESENTED HEREBY FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN
(A) ABOVE. IN ANY CASE THE HOLDER HEREOF WILL NOT, DIRECTLY OR INDIRECTLY,
ENGAGE IN ANY HEDGING TRANSACTION WITH REGARD TO THE SECURITIES EXCEPT AS
PERMITTED BY THE SECURITIES ACT.
THIS CERTIFICATE AND ANY RELATED DOCUMENTATION MAY BE AMENDED OR SUPPLEMENTED
FROM TIME TO TIME TO MODIFY THE RESTRICTIONS ON RESALES AND OTHER TRANSFERS OF
THE SECURITIES REPRESENTED HEREBY TO REFLECT ANY CHANGE IN APPLICABLE LAW OR
REGULATION (OR THE INTERPRETATION THEREOF) OR IN PRACTICES RELATING TO THE
RESALE OR TRANSFER OF RESTRICTED SECURITIES GENERALLY. THE HOLDER OF THIS
CERTIFICATE SHALL BE DEEMED BY

16



--------------------------------------------------------------------------------



 



THE ACCEPTANCE HEREOF TO HAVE AGREED TO SUCH AMENDMENT OR SUPPLEMENT.”
As used herein, the terms “United States” and “U.S. Person” have the meanings
given to them by Regulation S under the Securities Act.”
               (iii) REMOVAL OF THE RESTRICTED SECURITIES LEGENDS.
          Each Note or share of Common Stock issued upon conversion of such Note
shall bear the Restricted Securities Legend set forth in Section 2.3(a)(i) or
2.3(a)(ii), as the case may be, until the earlier of:
                    (A) two years after the original issuance date of such Note,
in the case of each U.S. Global Note and each U.S. Physical Note, and one year
after the original issue date of each Note, in the case of each Offshore Global
Note and each Offshore Physical Note (such date being referred to as the
“Offshore Restriction Date”);
                    (B) such Note or Common Stock has been sold pursuant to a
registration statement that has been declared effective under the Securities Act
(and which continues to be effective at the time of such sale);
                    (C) such Common Stock has been issued upon conversion of
Notes that have been sold pursuant to a registration statement that has been
declared effective under the Securities Act (and which continues to be effective
at the time of such sale);
                    (D) the date when holders of such Note or Common Stock are
able to sell such Note or Common Stock immediately without restriction pursuant
to the volume limitation provisions of Rule 144 under the Securities Act;
                    (E) such Note or Common Stock is owned by holders who
complete and deliver in a timely manner the Selling Securityholder Notice and
Questionnaire described in the Registration Rights Agreement and dispose of such
Note or Common Stock under the shelf registration statement described in the
Registration Rights Agreement.
The Holder must give written notice thereof to the Trustee and any transfer
agent for the Common Stock, as applicable.
          Notwithstanding the foregoing, the Restricted Securities Legend may be
removed if there is delivered to the Company such satisfactory evidence,
including, at the Company’s request, an opinion of independent counsel (which
may rely as to facts upon a certificate of the holder of the Notes or Common
Stock), as may be reasonably required by the Company that neither such legend
nor the restrictions on transfer set forth therein are required to ensure that
transfers of such Note or Common Stock will not violate the registration
requirements of the

17



--------------------------------------------------------------------------------



 



Securities Act. Upon provision of such satisfactory evidence, the Trustee, at
the written direction of the Company, shall authenticate and deliver in exchange
for such Notes another Note or Notes having an equal aggregate principal amount
that does not bear such legend. If the Restricted Securities Legend has been
removed from a Note as provided above, no other Note issued in exchange for all
or any part of such Note shall bear such legend, unless the Company has
reasonable cause to believe that such other Note is a “restricted security”
within the meaning of Rule 144 and instructs the Trustee in writing to cause a
Restricted Securities Legend to appear thereon.
          Any Note (or security issued in exchange or substitution thereof) as
to which such restrictions on transfer shall have expired in accordance with
their terms or as to which the conditions for removal of the Restricted
Securities Legend set forth in Section 2.3(a)(i) as set forth therein have been
satisfied may, upon surrender of such Note for exchange to the Registrar in
accordance with the provisions of Section 2.7 hereof, be exchanged for a new
Note or Notes, of like tenor and aggregate principal amount, which shall not
bear the Restricted Securities Legend required by Section 2.3(a)(i).
          Any such Common Stock as to which such restrictions on transfer shall
have expired in accordance with their terms or as to which the conditions for
removal of the Restricted Securities Legend set forth in Section 2.3(a)(ii) as
set forth therein have been satisfied may, upon surrender of the certificates
representing such shares of Common Stock for exchange in accordance with the
procedures of the transfer agent for the Common Stock, be exchanged for a new
certificate or certificates for a like aggregate number of shares of Common
Stock, which shall not bear the Restricted Securities Legend required by
Section 2.3(a)(ii).
          (b) GLOBAL NOTE LEGEND.
          Each Global Note shall also bear the following legend on the face
thereof:
“THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A
NOMINEE THEREOF. THIS SECURITY MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A
SECURITY REGISTERED, AND NO TRANSFER OF THIS SECURITY IN WHOLE O R IN PART MAY
BE REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN SUCH DEPOSITARY OR A NOMINEE
THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (“DTC”), A NEW YORK CORPORATION, TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTS (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN

18



--------------------------------------------------------------------------------



 



AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSONS IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.”
     SECTION 2.4 EXECUTION, AUTHENTICATION, DELIVERY AND DATING.
          Two Officers shall execute the Notes on behalf of the Company by
manual or facsimile signature. If an Officer whose signature is on a Note no
longer holds that office at the time the Note is authenticated, the Note shall
be valid nevertheless.
          At any time and from time to time after the execution and delivery of
this Indenture, the Company may deliver Notes executed by the Company to the
Trustee for authentication, together with a Company Order for the authentication
and delivery of such Notes, specifying each Note to be authenticated, the
principal amount, the date of the original issue, the registered holder and
delivery instructions and the Trustee in accordance with such Company Order
shall authenticate and deliver such Notes as in this Indenture provided and not
otherwise.
          Each Note shall be dated the date of its authentication.
          No Note shall be entitled to any benefit under this Indenture, or be
valid or obligatory for any purpose, unless there appears on such Note a
certificate of authentication substantially in the form provided for herein
executed by or on behalf of the Trustee by manual signature, and such
certificate upon any Note shall be conclusive evidence, and the only evidence,
that such Note has been duly authenticated and delivered hereunder.
          The Trustee may appoint an authenticating agent or agents reasonably
acceptable to the Company with respect to the Notes. Unless limited by the terms
of such appointment, an authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent.
     SECTION 2.5 REGISTRAR AND PAYING AGENT.
          The Company shall maintain an office or agency (which shall be located
in the Borough of Manhattan in the City of New York, State of New York) where
Notes may be presented for registration of transfer or for exchange (the
“Registrar”) and an office or agency where Notes may be presented for payment
(the “Paying Agent”). The Registrar shall keep a register of the Notes (the
“Register”) and of their transfer and exchange. The Company may appoint one or
more co-Registrars and one or more additional Paying Agents for the Notes. The
term “Paying Agent” includes any additional paying agent and the term
“Registrar” includes any additional registrar. The Company may change any Paying
Agent or Registrar without prior notice to any Holder.
          The Company will cause each Paying Agent (other than the Trustee) to
execute and deliver to the Trustee an instrument in which such Paying Agent
shall agree with the Trustee, subject to the provisions of this Section, that
such Paying Agent will:

19



--------------------------------------------------------------------------------



 



  (1)   hold all sums held by it for the payment of the principal of and
premium, if any, or interest (including Additional Interest, if any) on Notes in
trust for the benefit of the Persons entitled thereto until such sums shall be
paid to such Persons or otherwise disposed of as provided in this Indenture;    
(2)   give the Trustee notice of any Default by the Company in the making of any
payment of principal and premium, if any, or interest (including Additional
Interest, if any); and     (3)   at any time during the continuance of any such
Default, upon the written request of the Trustee, forthwith pay to the Trustee
all sums so held in trust by such Paying Agent.

          The Company shall give prompt written notice to the Trustee of the
name and address of any Paying Agent who is not a party to this Indenture. If
the Company fails to appoint or maintain another entity as Registrar or Paying
Agent, the Trustee shall act as such. The Company or any Affiliate of the
Company may act as Paying Agent or Registrar; provided, however, that none of
the Company, its subsidiaries or the Affiliates of the foregoing shall act:
          (i) as Paying Agent in connection with redemptions, offers to purchase
and discharges, as otherwise specified in this Indenture, and
          (ii) as Paying Agent or Registrar if a Default or Event of Default has
occurred and is continuing.
          The Company hereby initially appoints the Trustee as Registrar and
Paying Agent for the Notes.
     SECTION 2.6 PAYING AGENT TO HOLD ASSETS IN TRUST.
          Not later than 8:00 a.m. (New York City time) on each due date of the
principal, premium, if any, and interest (including Additional Interest, if any)
on any Notes, the Company shall deposit with one or more Paying Agents money in
immediately available funds sufficient to pay such principal, premium, if any,
and interest (including Additional Interest, if any) so becoming due. The
Company at any time may require a Paying Agent to pay all money held by it to
the Trustee. Upon payment over to the Trustee, the Paying Agent (if other than
the Company) shall have no further liability for the money so paid over to the
Trustee.
          If the Company shall act as a Paying Agent, it shall, prior to or on
each due date of the principal of and premium, if any, or interest (including
Additional Interest, if any) on any of the Notes, segregate and hold in trust
for the benefit of the Holders a sum sufficient with monies held by all other
Paying Agents, to pay the principal and premium, if any, or interest (including
Additional Interest, if any) so becoming due until such sums shall be paid to
such Persons or otherwise disposed of as provided in this Indenture, and shall
promptly notify the Trustee of its action or failure to act.

20



--------------------------------------------------------------------------------



 



     SECTION 2.7 GENERAL PROVISIONS RELATING TO TRANSFER AND EXCHANGE.
          The Notes are issuable only in registered form. A Holder may transfer
a Note only by written application to the Registrar stating the name of the
proposed transferee and otherwise complying with the terms of this Indenture. No
such transfer shall be effected until, and such transferee shall succeed to the
rights of a Holder only upon, final acceptance and registration of the transfer
by the Registrar in the Register. Furthermore, any Holder of a Global Note
shall, by acceptance of such Global Note, agree that transfers of beneficial
interests in such Global Note may be effected only through a book-entry system
maintained by the Holder of such Global Note (or its agent) and that ownership
of a beneficial interest in the Note shall be required to be reflected in a
book-entry.
          Notwithstanding the foregoing, in the case of a Restricted Security, a
beneficial interest in a Global Note being transferred in reliance on an
exemption from the registration requirements of the Securities Act other than in
accordance with Rule 144 and Rule 144A may only be transferred for a Physical
Note.
          Transfer of any shares of Common Stock issued upon conversion of any
Note that are Restricted Securities may only be effected by written application
to the transfer agent for the Common Stock stating the name of the proposed
transferee and otherwise complying with the requirements set forth in
Section 2.3(a) and any other requirements put in place by the Company or such
transfer agent. No such transfer shall be effected until, and such transferee
shall succeed to the rights of a holder of such Common Stock only upon, final
acceptance and registration of the transfer by the Company and such transfer
agent. Furthermore, any such holder by acceptance of such Common Stock issued
upon conversion of any Restricted Security, agrees that transfers of beneficial
interests in such Common Stock may be effected only through a book-entry system
maintained by the holder of such Common Stock (or its agent) and that ownership
of a beneficial interest in the Common Stock shall be required to be reflected
in a book-entry.
          When Notes are presented to the Registrar with a request to register
the transfer or to exchange them for an equal aggregate principal amount of
Notes of other authorized denominations, the Registrar shall register the
transfer or make the exchange as requested if its requirements for such
transactions are met (including that such Notes are duly endorsed or accompanied
by a written instrument of transfer duly executed by the Holder thereof or by an
attorney who is authorized in writing to act on behalf of the Holder). Subject
to Section 2.4 hereof, to permit registrations of transfers and exchanges, the
Company shall execute and the Trustee shall authenticate Notes at the
Registrar’s request. No service charge shall be made for any registration of
transfer or exchange or redemption of the Notes, but the Company may require
payment of a sum sufficient to cover any transfer tax or similar governmental
charge payable in connection therewith (other than any such transfer taxes or
other similar governmental charge payable upon exchanges pursuant to Section
2.14, 7.5 or 10.7 hereof).
          Neither the Company nor the Registrar shall be required to exchange or
register a transfer of any Notes:

21



--------------------------------------------------------------------------------



 



  (1)   for a period of 15 Business Days prior to the day of any selection of
Notes for redemption under Article 10 hereof;     (2)   so selected for
redemption or, if a portion of any Note is selected for redemption, such portion
thereof selected for redemption; or     (3)   surrendered for conversion or, if
a portion of any Note is surrendered for conversion, such portion thereof
surrendered for conversion.

     SECTION 2.8 BOOK-ENTRY PROVISIONS FOR THE GLOBAL NOTES.
          (a) The Global Notes initially shall:
          (i) be registered in the name of the Depositary (or a nominee
thereof);
          (ii) be delivered to the Trustee as custodian for such Depositary; and
          (iii) bear the Restricted Securities Legend as set forth in
Section 2.3(a)(i) hereof.
          Members of, or participants in, the Depositary (“DTC Participants”)
shall have no rights under this Indenture with respect to any Global Note held
on their behalf by the Depositary, or the Trustee as its custodian, or under
such Global Note, and the Depositary may be treated by the Company, the Trustee
and any agent of the Company or the Trustee as the absolute owner of such Global
Note for all purposes whatsoever. Notwithstanding the foregoing, nothing
contained herein shall prevent the Company, the Trustee or any agent of the
Company or Trustee from giving effect to any written certification, proxy or
other authorization furnished by the Depositary or impair, as between the
Depositary and the DTC Participants, the operation of customary practices
governing the exercise of the rights of a Holder of any Note.
          (b) The registered Holder of a Global Note may grant proxies and
otherwise authorize any Person, including DTC Participants and Persons that may
hold interests through DTC Participants, to take any action which a Holder is
entitled to take under this Indenture or the Notes.
          (c) A Global Note may not be transferred, in whole or in part, to any
Person other than the Depositary (or a nominee thereof), and no such transfer to
any such other Person may be registered. Beneficial interests in a Global Note
may be transferred in accordance with the rules and procedures of the Depositary
and the provisions of Section 2.9 hereof.
          (d) If at any time:
          (i) the Depositary notifies the Company in writing that it is no
longer willing or able to continue to act as Depositary for the Global Notes, or
the Depositary ceases to be a “clearing agency” registered under the Exchange
Act

22



--------------------------------------------------------------------------------



 



and a successor depositary for the Global Notes is not appointed by the Company
within 90 days of such notice or cessation;
          (ii) the Company, at its option, notifies the Trustee in writing that
it elects to cause the issuance of the Notes in definitive form under this
Indenture in exchange for all or any part of the Notes represented by a Global
Note or Global Notes; or
          (iii) an Event of Default has occurred and is continuing and the
Registrar has received a request from the Depositary for the issuance of
Physical Notes in exchange for such Global Note or Global Notes,
the Depositary shall surrender such Global Note or Global Notes to the Trustee
for cancellation and the Company shall execute, and the Trustee, upon receipt of
an Officers’ Certificate and Company Order for the authentication and delivery
of Notes, shall authenticate and deliver in exchange for such Global Note or
Global Notes, Physical Notes in an aggregate principal amount equal to the
aggregate principal amount of such Global Note or Global Notes. Such Physical
Notes shall be registered in such names as the Depositary (or any nominee
thereof) shall identify in writing as the beneficial owners of the Notes
represented by such Global Note or Global Notes.
          (e) Notwithstanding the foregoing, in connection with any transfer of
beneficial interests in a Global Note to beneficial owners pursuant to
Section 2.8(d) hereof, the Registrar shall reflect on its books and records the
date and a decrease in the principal amount of such Global Note in an amount
equal to the principal amount of the beneficial interest in such Global Note to
be transferred.
          (f) Notwithstanding anything in this Indenture to the contrary, to the
extent the procedures of the Depositary shall from time to time conflict with
the procedures set forth in this Indenture, the procedures of the Depositary
shall control for so long as the Depositary remains depositary for the Global
Notes.
     SECTION 2.9 SPECIAL TRANSFER PROVISIONS.
          (a) GENERAL. The provisions of this Section 2.9 shall apply to all
transfers involving any Physical Note and any beneficial interest in any Global
Note. The Company shall, as promptly as practicable upon receipt of a written
notice from any Holder wishing to effectuate a transfer pursuant to
Regulation S, cause an Offshore Global Note to be executed, authenticated and
delivered as set forth in Section 2.4, in order to facilitate such transfer.
          (b) CERTAIN DEFINITIONS. As used in this Section 2.9 only, “delivery”
of a certificate by a transferee or transferor means the delivery to the
Registrar by such transferee or transferor of the applicable certificate duly
completed; “holding” includes both possession of a Physical Note and ownership
of a beneficial interest in a Global Note, as the context requires;
“transferring” a Global Note means transferring that portion of the principal
amount of the transferor’s beneficial interest therein that the transferor has
notified the Registrar that it has agreed to transfer; and “transferring” a
Physical Note means transferring that portion of the

23



--------------------------------------------------------------------------------



 



principal amount thereof that the transferor has notified the Registrar that it
has agreed to transfer.
          As used in this Indenture, “Regulation S Certificate” means a
certificate substantially in the form set forth in Exhibit B; “Rule 144A
Certificate” means a certificate substantially in the form set forth in
Exhibit C; and “Rule 144 Non-Registration and Supporting Evidence” means a
written opinion of counsel reasonably acceptable to the Company to the effect
that, and such other certification or information as the Company may reasonably
require to confirm that, the proposed transfer is being made pursuant to the
exemption from the registration requirements of the Securities Act provided by
Rule 144.
          (c) DEEMED DELIVERY OF A RULE 144A CERTIFICATE IN CERTAIN
CIRCUMSTANCES. A Rule 144A Certificate, if not actually delivered, will be
deemed delivered if (A) (i) the transferor advises the Company and the Trustee
in writing that the relevant offer and sale were made in accordance with the
provisions of Rule 144A (or, in the case of a transfer of a Physical Note, the
transferor checks the box provided on the Physical Note to that effect) and
(ii) the transferee advises the Company and the Trustee in writing that (x) it
is a qualified institutional buyer within the meaning of Rule 144A and, if
applicable, it holds a reasonable belief that each account for which it is
acting in connection with the relevant transfer is a qualified institutional
buyer within the meaning of Rule 144A, (y) it is aware that the transfer of
Notes to it is being made in reliance on the exemption from the provisions of
Section 5 of the Securities Act provided by Rule 144A, and (z) if at any time
the Company is not subject to Section 13 or 15(d) of the Exchange Act, prior to
the proposed date of transfer the transferee has been given the opportunity to
obtain from the Company the information referred to in Rule 144A(d)(4), and has
either declined such opportunity or has received such information (or, in the
case of a transfer of a Physical Note, the transferee signs the certification
provided on the Physical Note to that effect); or (B) the transferor holds the
U.S. Global Note and is transferring to a transferee that will take delivery in
the form of the U.S. Global Note.
          (d) PROCEDURES AND REQUIREMENTS.
               (1) if the proposed transfer occurs prior to the Offshore
Restriction Date, and the proposed transferor holds:
                    (A) a U.S. Physical Note which is surrendered to the
Registrar, and the proposed transferee or transferor, as applicable:
                         (i) delivers (or is deemed to have delivered pursuant
to clause (d) above) a Rule 144A Certificate and the proposed transferee
requests delivery in the form of a U.S. Physical Note, then the Registrar shall
(x) register such transfer in the name of such transferee and record the date
thereof in its books and records, (y) cancel such surrendered U.S. Physical Note
and (z) deliver a new U.S. Physical Note to such transferee duly registered in
the name of such transferee in principal amount equal to the principal amount
being transferred of such surrendered U.S. Physical Note;
                         (ii) delivers (or is deemed to have delivered pursuant
to clause (d) above) a Rule 144A Certificate and the proposed transferee is or
is acting

24



--------------------------------------------------------------------------------



 



through a member of, or participant in, the Depository (an “Agent Member”) and
requests that the proposed transferee receive a beneficial interest in the U.S.
Global Note, then the Registrar shall (x) cancel such surrendered U.S. Physical
Note, (y) record an increase in the principal amount of the U.S. Global Note
equal to the principal amount being transferred of such surrendered U.S.
Physical Note and (z) notify the Depositary in accordance with the procedures of
the Depositary that it approves of such transfer; or
                         (iii) delivers a Regulation S Certificate and the
proposed transferee is or is acting through an Agent Member and requests that
the proposed transferee receive a beneficial interest in an Offshore Global
Note, then, if an Offshore Global Note was theretofore issued, the Registrar
shall (x) cancel such surrendered U.S. Physical Note, (y) record an increase in
the principal amount of the Offshore Global Note equal to the principal amount
being transferred of such surrendered U.S. Physical Note and (z) notify the
Depositary in accordance with the procedures of the Depositary that it approves
of such transfer.
          In any of the cases described in this Section 2.9(e)(1)(A), the
Registrar shall deliver to the transferor a new U.S. Physical Note in principal
amount equal to the principal amount not being transferred of such surrendered
U.S. Physical Note, as applicable.
                    (B) an interest in the U.S. Global Note, and the proposed
transferee or transferor, as applicable:
                         (i) delivers (or is deemed to have delivered pursuant
to clause (d) above) a Rule 144A Certificate and the proposed transferee is or
is acting through an Agent Member and requests that the proposed transferee
receive a beneficial interest in the U.S. Global Note, then the transfer shall
be effected in accordance with the procedures of the Depositary therefor; or
                         (ii) delivers a Regulation S Certificate and the
proposed transferee is or is acting through an Agent Member and requests that
the proposed transferee receive a beneficial interest in an Offshore Global
Note, then, if an Offshore Global Note was theretofore issued, the Registrar
shall (w) register such transfer in the name of such transferee and record the
date thereof in its books and records, (x) record a decrease in the principal
amount of the U.S. Global Note in an amount equal to the beneficial interest
therein being transferred, (y) record an increase in the principal amount of the
Offshore Global Note equal to the amount of such decrease and (z) notify the
Depositary in accordance with the procedures of the Depositary that it approves
of such transfer.
                    (C) an interest in an Offshore Global Note, and the proposed
transferee or transferor, as applicable:
                         (i) delivers (or is deemed to have delivered pursuant
to clause (d) above) a Rule 144A Certificate and the proposed transferee is or
is acting through an Agent Member and requests that the proposed transferee
receive a beneficial interest in the U.S. Global Note, then the Registrar shall
(x) record a decrease in the

25



--------------------------------------------------------------------------------



 



principal amount of the Offshore Global Note in an amount equal to the
beneficial interest therein being transferred, (y) record an increase in the
principal amount of the U.S. Global Note equal to the amount of such decrease
and (z) notify the Depositary in accordance with the procedures of the
Depositary that it approves of such transfer; or
                         (ii) delivers a Regulation S Certificate and the
proposed transferee is or is acting through an Agent Member and requests that
the proposed transferee receive a beneficial interest in an Offshore Global
Note, then, if an Offshore Global Note was theretofore issued, the transfer
shall be effected in accordance with the procedures of the Depositary therefor;
provided, however, that until one year after the original issuance of any Note,
beneficial interests in the Offshore Global Note may be held only in or through
accounts maintained at the Depositary by Euroclear or Cedel (or by Agent Members
acting for the account thereof), and no person shall be entitled to effect any
transfer or exchange that would result in any such interest being held otherwise
than in or through such an account.
               (2) If the proposed transfer occurs on or after the Offshore
Restriction Date, and the proposed transferor holds:
                    (D) a U.S. Physical Note which is surrendered to the
Registrar, and the proposed transferee or transferor, as applicable:
                         (i) delivers (or is deemed to have delivered pursuant
to clause (d) above) a Rule 144A Certificate and the proposed transferee
requests delivery in the form of a U.S. Physical Note, then the procedures set
forth in Section 2.9(e)(1)(A)(i) shall apply.
                         (ii) delivers (or is deemed to have delivered pursuant
to clause (d) above) a Rule 144A Certificate and the proposed transferee is or
is acting through an Agent Member and requests that the proposed transferee
receive a beneficial interest in the Offshore Global Note, then, if an Offshore
Global Note was theretofore issued, the procedures set forth in Section
2.9(e)(1)(A)(ii) shall apply; or
                         (iii) delivers a Regulation S Certificate, then the
Registrar shall cancel such surrendered U.S. Physical Note and at the direction
of the transferee, either:
     (x) register such transfer in the name of such transferee, record the date
thereof in its books and records and deliver a new Offshore Physical Note to
such transferee in principal amount equal to the principal amount being
transferred of such surrendered U.S. Physical Note, or
     (y) if the proposed transferee is or is acting through an Agent Member, and
if an Offshore Global Note was theretofore issued, record an increase in the
principal

26



--------------------------------------------------------------------------------



 



amount of the Offshore Global Note equal to the principal amount being
transferred of such surrendered U.S. Physical Note and notify the Depositary in
accordance with the procedures of the Depositary that it approves of such
transfer.
          In any of the cases described in this Section 2.9(e)(2)(A)(i), (ii) or
(iii)(x), the Registrar shall deliver to the transferor a new U.S. Physical Note
in principal amount equal to the principal amount not being transferred of such
surrendered U.S. Physical Note, as applicable.
                    (E) an interest in the U.S. Global Note, and the proposed
transferee or transferor, as applicable:
                         (i) delivers (or is deemed to have delivered pursuant
to clause (d) above) a Rule 144A Certificate and the proposed transferee is or
is acting through an Agent Member and requests that the proposed transferee
receive a beneficial interest in the U.S. Global Note, then the procedures set
forth in Section 2.9(e)(1)(B)(i) shall apply; or
                         (ii) delivers a Regulation S Certificate, then the
Registrar shall (x) record a decrease in the principal amount of the U.S. Global
Note in an amount equal to the beneficial interest therein being transferred,
(y) notify the Depositary in accordance with the procedures of the Depositary
that it approves of such transfer and (z) at the direction of the transferee, if
the proposed transferee is or is acting through an Agent Member and if an
Offshore Global Note was theretofore issued,, record an increase in the
principal amount of the Offshore Global Note equal to the amount of such
decrease.
                    (F) an Offshore Physical Note which is surrendered to the
Registrar, and the proposed transferee or transferor, as applicable:
                         (i) delivers (or is deemed to have delivered pursuant
to clause (d) above) a Rule 144A Certificate and the proposed transferee is or
is acting through an Agent Member and requests delivery in the form of the U.S.
Global Note, then the Registrar shall (x) cancel such surrendered Offshore
Physical Note, (y) record an increase in the principal amount of the U.S. Global
Note equal to the principal amount being transferred of such surrendered
Offshore Physical Note and (z) notify the Depositary in accordance with the
procedures of the Depositary that it approves of such transfer;
                         (ii) where the proposed transferee is or is acting
through an Agent Member and, if an Offshore Global Note was theretofore issued,
requests that the proposed transferee receive a beneficial interest in the
Offshore Global Note, then the Registrar shall (x) cancel such surrendered
Offshore Physical Note, (y) record an increase in the principal amount of the
Offshore Global Note equal to the principal amount being transferred of such
surrendered Offshore Physical Note and (z) notify the Depositary in accordance
with the procedures of the Depositary that it approves of such transfer; or

27



--------------------------------------------------------------------------------



 



                         (iii) does not make a request covered by
Section 2.9(e)(2)(C)(i) or Section 2.9(e)(2)(C)(ii), then the Registrar shall
(x) register such transfer in the name of such transferee and record the date
thereof in its books and records, (y) cancel such surrendered Offshore Physical
Note and (z) deliver a new Offshore Physical Note to such transferee duly
registered in the name of such transferee in principal amount equal to the
principal amount being transferred of such surrendered Offshore Physical Note.
          In any of the cases described in this Section 2.9(e)(2)(C), the
Registrar shall deliver to the transferor a new U.S. Physical Note in principal
amount equal to the principal amount not being transferred of such surrendered
U.S. Physical Note, as applicable.
                    (G) an interest in an Offshore Global Note, and the proposed
transferee or transferor, as applicable:
                         (i) delivers (or is deemed to have delivered pursuant
to clause (d) above) a Rule 144A Certificate and the proposed transferee is or
is acting through an Agent Member and requests delivery in the form of the U.S.
Global Note, then the Registrar shall (x) record a decrease in the principal
amount of the Offshore Global Note in an amount equal to the beneficial interest
therein being transferred, (y) record an increase in the principal amount of the
U.S. Global Note equal to the amount of such decrease and (z) notify the
Depositary in accordance with the procedures of the Depositary that it approves
of such transfer; or
                         (ii) where the proposed transferee is or is acting
through an Agent Member, requests that the proposed transferee receive a
beneficial interest in the Offshore Global Note, then the transfer shall be
effected in accordance with the procedures of the Depositary therefor.
          (e) EXECUTION, AUTHENTICATION AND DELIVERY OF PHYSICAL NOTES. In any
case in which the Registrar is required to deliver a Physical Note to a
transferee or transferor, the Company shall execute, and the Trustee shall
authenticate and make available for delivery, such Physical Note.
          (f) CERTAIN ADDITIONAL TERMS APPLICABLE TO PHYSICAL NOTES. Any
transferee entitled to receive a Physical Note may request that the principal
amount thereof be evidenced by one or more Physical Notes in any authorized
denomination or denominations, and the Registrar shall comply with such request
if all other transfer restrictions are satisfied.
          (g) Transfers Not Covered by Section 2.9(e).
                         (i) The Registrar shall effect and record, upon receipt
of a written request from the Company so to do, a transfer of Notes not
otherwise permitted by Section 2.9(e), such recording to be done in accordance
with the otherwise applicable provisions of Section 2.9(e), upon the furnishing
by the proposed transferor or transferee of a Rule 144 Non-Registration Opinion
and Supporting Evidence.

28



--------------------------------------------------------------------------------



 



                         (ii) Transfers of Common Stock issued upon conversion
of any Restricted Security will be effected according to the policies and
procedures of the Company, the Depositary and the transfer agent for such Common
Stock, and may require, but is not limited to, delivery of certification by the
holder of such Common Stock in a form substantially the same as the Rule 144A
Certificate, the Regulation S Certificate and/or Rule 144 Non-Registration and
Supporting Evidence.
          (h) GENERAL. By its acceptance of any Note or shares of Common Stock
issuable upon conversion of the Notes bearing the Restricted Securities Legend,
each Holder of such Note or shares of Common Stock issuable upon conversion of
the Notes acknowledges the restrictions on transfer of such Note and such Common
Stock set forth in this Indenture and in the Restricted Securities Legend and
agrees that it will transfer such Note and such Common Stock only as provided in
the Indenture. The Registrar shall not register a transfer of any Note unless
such transfer complies with the restrictions with respect thereto set forth in
this Indenture.
          In connection with any transfer of Notes, each Holder agrees by its
acceptance of the Notes to furnish the Registrar or the Company such
certifications, legal opinions or other information as either of them may
reasonably require to confirm that such transfer is being made pursuant to an
exemption from, or a transaction not subject to, the registration requirements
of the Securities Act. The Registrar shall not be required to determine (but may
rely upon a determination made by the Company) the sufficiency or accuracy of
any such certifications, legal opinions, other information or document.
          The Registrar shall retain copies of all letters, notices and other
written communications received pursuant to Section 2.8 hereof or this
Section 2.9. The Company shall have the right to inspect and make copies of all
such letters, notices or other written communications at any reasonable time
upon the giving of reasonable written notice to the Registrar.
     SECTION 2.10 HOLDER LISTS.
          The Trustee shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
Holders and shall otherwise comply with Section 312(a) of the TIA. If the
Trustee is not the Registrar, the Company shall furnish to the Trustee every six
months (prior to or on each Interest Payment Date) and at such other times as
the Trustee may reasonably request in writing a list in such form and as of such
date as the Trustee may reasonably require of the names and addresses of Holders
relating to such Interest Payment Date or request, as the case may be, and the
Company shall otherwise comply with Section 312(a) of the TIA.
     SECTION 2.11 PERSONS DEEMED OWNERS.
          The Company, the Trustee and any agent of the Company or the Trustee
may treat the registered Holder of a Global Note as the absolute owner of such
Global Note for the purpose of receiving payment thereof or on account thereof
and for all other purposes whatsoever, whether or not such Note is overdue, and
notwithstanding any notice of ownership or writing thereon, or any notice of
previous loss or theft or other interest therein. The Company, the

29



--------------------------------------------------------------------------------



 



Trustee and any agent of the Company or the Trustee may treat the Person in
whose name any Note is registered as the owner of such Note for the purpose of
receiving payment of principal of and premium, if any, and interest (including
Additional Interest, if any) on such Note and for all other purposes whatsoever,
whether or not such Note be overdue, and notwithstanding any notice of ownership
or writing thereon, or any notice of previous loss or theft or other interest
therein.
     SECTION 2.12 MUTILATED, DESTROYED, LOST OR STOLEN NOTES.
          If any mutilated Note is surrendered to the Trustee, the Company shall
execute and the Trustee shall authenticate and deliver in exchange therefor a
new Note of like tenor and principal amount and bearing a number not
contemporaneously outstanding.
          If there is delivered to the Company and the Trustee

  (1)   evidence to their satisfaction of the destruction, loss or theft of any
Note, and     (2)   such Note or indemnity as may be required by either of them
to save each of them and any agent of either of them harmless against any cost,
expense, loss or liability if any replaced Note is subsequently presented or
claimed for payment, then, in the absence of notice to the Company or the
Trustee that such Note has been acquired by a bona fide purchaser, the Company
shall execute and, upon written request, the Trustee shall authenticate and
deliver, in lieu of any such destroyed, lost or stolen Note, a new Note of like
tenor and principal amount and bearing a number not contemporaneously
outstanding.

          In case any such mutilated, destroyed, lost or stolen Note has become
or is about to become due and payable, the Company in its discretion, but
subject to any conversion rights, may, instead of issuing a new Note, pay such
Note, upon satisfaction of the condition set forth in the preceding paragraph.
          Upon the issuance of any new Note under this Section, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) connected therewith.
          Every new Note issued pursuant to this Section in lieu of any
destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Company, whether or not the destroyed, lost or
stolen Note shall be at any time enforceable by anyone, and such new Note shall
be entitled to all the benefits of this Indenture equally and proportionately
with any and all other Notes duly issued hereunder.
          The provisions of this Section are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
or payment of mutilated, destroyed, lost or stolen Notes.

30



--------------------------------------------------------------------------------



 



     SECTION 2.13 TREASURY NOTES.
          In determining whether the Holders of the requisite principal amount
of Outstanding Notes are present at a meeting of Holders for quorum purposes or
have given any request, demand, authorization, direction, notice, consent or
waiver hereunder, Notes owned by the Company or any Affiliate of the Company
shall be disregarded and deemed not to be Outstanding, except that, in
determining whether the Trustee shall be protected in relying upon any such
determination as to the presence of a quorum or upon any such request, demand,
authorization, direction, notice, consent or waiver, only such Notes of which
the Trustee has received written notice and are so owned shall be so
disregarded.
     SECTION 2.14 TEMPORARY NOTES.
          Pending the preparation of Notes in definitive form, the Company may
execute and the Trustee shall, upon written request of the Company, authenticate
and deliver temporary Notes (printed or lithographed). Temporary Notes shall be
issuable in any authorized denomination, and substantially in the form of the
Notes in definitive form but with such omissions, insertions and variations as
may be appropriate for temporary Notes, all as may be determined by the Company.
Every such temporary Note shall be executed by the Company and authenticated by
the Trustee upon the same conditions and in substantially the same manner, and
with the same effect, as the Notes in definitive form. Without unreasonable
delay, the Company will execute and deliver to the Trustee Notes in definitive
form (other than in the case of Notes in global form) and thereupon any or all
temporary Notes (other than any such Notes in global form) may be surrendered in
exchange therefor, at each office or agency maintained by the Company pursuant
to Section 9.2 and the Trustee shall authenticate and deliver in exchange for
such temporary Notes an equal aggregate principal amount of Notes in definitive
form. Such exchange shall be made by the Company at its own expense and without
any charge therefor. Until so exchanged, the temporary Notes shall in all
respects be entitled to the same benefits and subject to the same limitations
under this Indenture as Notes in definitive form authenticated and delivered
hereunder.
     SECTION 2.15 CANCELLATION.
          All Notes surrendered for payment, redemption, repurchase, conversion,
registration of transfer or exchange shall, if surrendered to any Person other
than the Trustee, be delivered to the Trustee. All Notes so delivered shall be
canceled promptly by the Trustee, and no Notes shall be issued in lieu thereof
except as expressly permitted by any of the provisions of this Indenture. Upon
written instructions of the Company, the Trustee shall destroy canceled Notes
and, after such destruction, shall deliver a certificate of such destruction to
the Company. If the Company shall acquire any of the Notes, such acquisition
shall not operate as a redemption or satisfaction of the indebtedness
represented by such Notes unless the same are delivered to the Trustee for
cancellation.

31



--------------------------------------------------------------------------------



 



     SECTION 2.16 CUSIP NUMBERS.
          The Company in issuing the Notes or shares of Common Stock which are
Restricted Securities may use “CUSIP” numbers (if then generally in use), and
the Trustee shall use CUSIP numbers in notices of redemption or exchange of
Notes as a convenience to Holders; provided that any such notice shall state
that no representation is made as to the correctness of such numbers either as
printed on the Notes or the Common Stock, as the case may be, or as contained in
any such notice and that reliance may be placed only on the other identification
numbers printed on the Notes or the Common Stock, and any such redemption of the
Notes shall not be affected by any defect in or omission of such numbers. The
Company shall promptly notify the Trustee of any change in the CUSIP numbers.
     SECTION 2.17 DEFAULTED INTEREST.
          If the Company fails to make a payment of interest (including
Additional Interest, if any) on any Note when due and payable (“Defaulted
Interest”), it shall pay such Defaulted Interest plus (to the extent lawful) any
interest payable on the Defaulted Interest (calculated using the Interest Rate),
in any lawful manner. It may elect to pay such Defaulted Interest, plus any such
interest payable on it, to the Persons who are Holders of such Notes on which
the interest is due on a subsequent Special Record Date. The Company shall
notify the Trustee in writing of the amount of Defaulted Interest proposed to be
paid on each such Note. The Company shall fix any such Special Record Date and
payment date for such payment. At least 15 days before any such Special Record
Date, the Company shall mail to Holders affected thereby a notice that states
the Special Record Date, the Interest Payment Date, and amount of such interest
(and such Additional Interest, if any) to be paid.
ARTICLE III
SATISFACTION AND DISCHARGE
     SECTION 3.1 SATISFACTION AND DISCHARGE OF INDENTURE.
When:

  (1)   the Company shall deliver to the Trustee for cancellation all Notes
previously authenticated (other than any Notes which have been destroyed, lost
or stolen and in lieu of, or in substitution for which, other Notes shall have
been authenticated and delivered) and not previously canceled, or     (2)  
(A) all the Notes not previously canceled or delivered to the Trustee for
cancellation shall have become due and payable, or are by their terms to become
due and payable within one year or are to be called for redemption within one
year under arrangements satisfactory to the Trustee for the giving of notice of
redemption,

(B) the Company shall deposit with the Trustee, in trust, cash in U.S. Dollars
and/or U.S. Government Obligations which through the payment

32



--------------------------------------------------------------------------------



 



of interest and principal in respect thereof, in accordance with their terms,
will provide (and without reinvestment and assuming no tax liability will be
imposed on such Trustee), not later than one day before the due date of any
payment of money, an amount in cash, sufficient, in the opinion of a nationally
recognized firm of independent public accountants expressed in a written
certification thereof delivered to the Trustee, to pay principal of, premium, if
any, or interest (including Additional Interest, if any) on all of the Notes
(other than any Notes which shall have been mutilated, destroyed, lost or stolen
and in lieu of or in substitution for which other Notes shall have been
authenticated and delivered) not previously canceled or delivered to the Trustee
for cancellation, on the dates such payments of principal, premium, if any, or
interest (including Additional Interest, if any) are due to such date of
maturity or redemption, as the case may be, and (C) the Company shall have
delivered to the Trustee an Officers’ Certificate stating that (i) all
conditions to satisfaction and discharge of this Indenture have been satisfied,
and (ii) the deposit was not made by the Company with the intent of preferring
the Holders of Notes over any other creditors of the Company or with the intent
of defeating, hindering, delaying or defrauding creditors of the Company of
others, and
if, in the case of either clause (1) or (2), the Company shall also pay or cause
to be paid all other sums payable hereunder to the Trustee and otherwise by the
Company, then this Indenture shall cease to be of further effect (except as to:
     (i) remaining rights of registration of transfer, substitution and exchange
and conversion of Notes, (ii) rights hereunder of Holders to receive payments of
principal of and premium, if any, and interest (including Additional Interest,
if any) on, the Notes and the other rights, duties and obligations of Holders,
as beneficiaries hereof with respect to the amounts, if any, so deposited with
the Trustee, and
     (iii) the rights, obligations and immunities of the Trustee hereunder), and
the Trustee, on written demand of the Company accompanied by an Officers’
Certificate and an Opinion of Counsel (each stating that all conditions
precedent herein relating to the satisfaction and discharge of this Indenture
have been complied with) and at the cost and expense of the Company, shall
execute proper instruments acknowledging satisfaction of and discharging this
Indenture; provided, however, the Company shall reimburse the Trustee for all
amounts due the Trustee under Section 5.8 hereof and for any costs or expenses
thereafter reasonably and properly incurred by the Trustee and to compensate the
Trustee for any services thereafter reasonably and properly rendered by the
Trustee in connection with this Indenture or the Notes.

33



--------------------------------------------------------------------------------



 



     SECTION 3.2 DEPOSITED MONIES TO BE HELD IN TRUST.
          Subject to Section 3.3 hereof, all monies deposited with the Trustee
pursuant to Section 3.1 hereof shall be held in trust and applied by it to the
payment, notwithstanding the provisions of Article 13 hereof, either directly or
through any Paying Agent (including the Company if acting as its own Paying
Agent), to the Holders of the particular Notes for the payment or redemption of
which such monies have been deposited with the Trustee, of all sums due and to
become due thereon for principal, premium, if any, and interest (including
Additional Interest, if any). All monies deposited with the Trustee pursuant to
Section 3.1 hereof (and held by it or any Paying Agent) for the payment of Notes
subsequently converted shall be returned to the Company upon request of the
Company.
     SECTION 3.3 RETURN OF UNCLAIMED MONIES.
          Anything contained herein to the contrary notwithstanding, and subject
to any applicable law, any money held by the Trustee in trust for the payment
and discharge of the principal, interest (including Additional Interest, if any)
or premium, if any, on any of the Notes which remains unclaimed for two years
after the date when each payment of such principal, interest and premium has
become payable shall be repaid within sixty days of such date by the Trustee to
the Company as its absolute property free from trust, and the Trustee shall
thereupon be released and discharged with respect thereto and the Holders shall
look only to the Company for the payment of the principal, interest (including
Additional Interest, if any) and premium, if any, on such Notes. The Company may
cause, or, if requested by the Company, the Trustee shall cause notice of such
payment to the Company to be mailed to each Holder of a Note entitled thereto
prior to such payment. The Trustee shall not be liable to the Company or any
Holder for interest on funds held by it for the payment and discharge of the
principal, interest (including Additional Interest, if any) or premium, if any,
on of any of the Notes to any Holder. The Company shall not be liable for any
interest on the sums paid to it pursuant to this paragraph and shall not be
regarded as a trustee of such money.
ARTICLE IV
DEFAULTS AND REMEDIES
     SECTION 4.1 EVENTS OF DEFAULT.
          An “Event of Default,” wherever used herein, means any one of the
following events (whatever the reason for such Event of Default and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):
          (a) default in the payment of principal of (or premium, if any, on)
any Note at its stated maturity, upon redemption or exercise of a Repurchase
Right or otherwise;
          (b) default in the payment of interest or Additional Interest, if any,
on any Note when due and payable and continuance of such default for a period of
30 days;

34



--------------------------------------------------------------------------------



 



          (c) default in the performance or breach of any term, covenant or
agreement of the Company in this Indenture or under the Notes and continuance of
such default or breach for a period of 60 consecutive days after there has been
given, by registered or certified mail, to the Company by the Trustee or to the
Company and the Trustee by the Holders of at least 25% in principal amount of
the Outstanding Notes a written notice specifying such default or breach and
requiring it to be remedied and stating that such notice is a “Notice of
Default” hereunder;
          (d) failure to comply with Section 9.9 hereof, where such failure
continues for a period of 30 consecutive days from the date on which the Company
first fails to comply with the provision of Section 9.9;
          (e) a default occurs under any mortgage, indenture or instrument under
which there may be issued or by which there may be secured or evidenced any
indebtedness for money borrowed by the Company or any of its Significant
Subsidiaries, whether such indebtedness now exists or shall be created
hereafter, which default (i) is caused by a failure to pay principal of such
indebtedness prior to the expiration of the applicable grace period, if any,
provided in such indebtedness (a “Payment Default”) or (ii) results in the
acceleration of such indebtedness prior to its stated maturity and, in each
case, the principal amount of any such indebtedness, together with the principal
amount of any other such indebtedness under which there is then existing a
Payment Default or the maturity of which has been so accelerated, aggregates
$10 million or more;
          (f) a court having jurisdiction in the premises enters a decree or
order for (A) relief in respect of the Company or any Significant Subsidiary in
an involuntary case under any applicable bankruptcy or other similar law now or
hereafter in effect, (B) appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Company or any
Significant Subsidiary or (C) the winding up or liquidation of the affairs of
the Company or any Significant Subsidiary and, in each case, such decree or
order shall remain unstayed and in effect for a period of 30 consecutive days;
          (g) the Company or any Significant Subsidiary (A) commences a
voluntary case under any applicable bankruptcy or other similar law now or
hereafter in effect, or consents to the entry of an order for relief in an
involuntary case under any such law, (B) consents to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of the Company or any Significant Subsidiary or
for all or substantially all of the property and assets of the Company or any
Significant Subsidiary or (C) effects any general assignment for the benefit of
creditors; or
          (h) failure to provide the notice required under this Indenture upon a
Change of Control.
     SECTION 4.2 ACCELERATION OF MATURITY; RESCISSION AND ANNULMENT.
          (a) If an Event of Default with respect to Outstanding Notes (other
than an Event of Default with respect to the Company specified in Section 4.1(f)
or 4.1 (g) hereof) occurs and is continuing, the Trustee or the Holders of at
least 25% in aggregate principal

35



--------------------------------------------------------------------------------



 



amount of the Outstanding Notes, by written notice to the Company specifying
such Event of Default and requiring it to be remedied and stating that such
notice is a “Notice of Default” hereunder, may declare due and payable 100% of
the principal amount of all Outstanding Notes plus any accrued and unpaid
interest to the date of payment. Upon a declaration of acceleration, such
principal and accrued and unpaid interest to the date of payment shall be
immediately due and payable.
          (b) If an Event of Default with respect to the Company specified in
Section 4.1(f) or 4.1(g) hereof occurs, all unpaid principal and accrued and
unpaid interest (including Additional Interest, if any) on the Outstanding Notes
shall become and be immediately due and payable, without any declaration or
other act on the part of the Trustee or any Holder.
          (c) The Holders, either (a) through the written consent of not less
than a majority in aggregate principal amount of the Outstanding Notes, or
(b) by the adoption of a resolution by Holders of a majority in aggregate
principal amount of the Outstanding Notes represented at a meeting of Holders at
which a quorum (as prescribed in Section 8.4) is present, may rescind and annul
an acceleration and its consequences if:

  (1)   all existing Events of Default, other than the nonpayment of principal
of or interest (including Additional Interest, if any) on the Notes which have
become due solely because of the acceleration, have been remedied, cured or
waived, and     (2)   the rescission would not conflict with any judgment or
decree of a court of competent jurisdiction;

provided, however, that in the event of a declaration of acceleration in respect
of the Notes because of an Event of Default specified in Section 4.1(e) shall
have occurred and be continuing, such declaration of acceleration shall be
automatically rescinded and annulled if the Indebtedness that is the subject of
such Event of Default has been discharged or the holders thereof have waived,
cured, rescinded or annulled their declaration of acceleration in respect of
such Indebtedness, and written notice of such discharge or waiver, cure,
rescission or annullment as the case may be, shall have been given to the
Trustee by the Company and countersigned by the holders of such Indebtedness or
a trustee, fiduciary or agent for such holders, within 30 days after such
declaration of acceleration in respect of the Notes and no other Event of
Default has occurred during such 30-day period which has not been cured or
waived during such period.
     SECTION 4.3 OTHER REMEDIES.
          If an Event of Default with respect to Outstanding Notes occurs and is
continuing, the Trustee may pursue any available remedy by proceeding at law or
in equity to collect the payment of principal of or interest on the Notes or to
enforce the performance of any provision of the Notes.
          The Trustee may maintain a proceeding in which it may prosecute and
enforce all rights of action and claims under this Indenture or the Notes, even
if it does not possess any of the Notes or does not produce any of them in the
proceeding.

36



--------------------------------------------------------------------------------



 



     SECTION 4.4 WAIVER OF PAST DEFAULTS.
          The Holders, either (a) through the written consent of not less than a
majority in aggregate principal amount of the Outstanding Notes, or (b) by the
adoption of a resolution, at a meeting of Holders of the Outstanding Notes at
which a quorum (as prescribed in Section 8.4) is present, by the Holders of at
least a majority in aggregate principal amount of the Outstanding Notes
represented at such meeting, may, on behalf of the Holders of all of the Notes,
waive an existing Default or Event of Default, except a Default or Event of
Default:

  (1)   in the payment of the principal of or premium, if any, or interest
(including Additional Interest, if any) on any Note (provided, however, that
subject to Section 4.7 hereof, the Holders of a majority in aggregate principal
amount of the Outstanding Notes may rescind an acceleration and its
consequences, including any related payment default that resulted from such
acceleration);     (2)   in respect of a covenant or provision hereof which,
under Section 7.2 hereof, including Section 7.2(g), cannot be modified or
amended without the consent of the Holders of each Outstanding Note affected.

          Upon any such waiver, such Default shall cease to exist, and any Event
of Default arising therefrom shall be deemed to have been cured, for every
purpose of this Indenture; provided, however, that no such waiver shall extend
to any subsequent or other Default or impair any right consequent thereon.
     SECTION 4.5 CONTROL BY MAJORITY.
          The Holders of a majority in aggregate principal amount of the
Outstanding Notes (or such lesser amount as shall have acted at a meeting
pursuant to the provisions of this Indenture) shall have the right to direct the
time, method and place of conducting any proceeding for any remedy available to
the Trustee or exercising any trust or power conferred on the Trustee. However,
the Trustee may refuse to follow any direction that:

  (1)   conflicts with any law or with this Indenture;     (2)   the Trustee
determines may be unduly prejudicial to the rights of the Holders not joining
therein, or     (3)   may expose the Trustee to personal expense or liability.
The Trustee may take any other action deemed proper by the Trustee which is not
inconsistent with such direction.

     SECTION 4.6 LIMITATION ON SUIT.
          No Holder of any Note shall have any right to pursue any remedy with
respect to this Indenture or the Notes (including, instituting any proceeding,
judicial or otherwise, with respect to this Indenture or for the appointment of
a receiver or trustee) unless:

37



--------------------------------------------------------------------------------



 



  (1)   such Holder has previously given written notice to the Trustee of an
Event of Default that is continuing;     (2)   the Holder of at least 25% in
aggregate principal amount of the Outstanding Notes shall have made written
request to the Trustee to pursue the remedy;     (3)   such Holder or Holders
have offered to the Trustee indemnity satisfactory to it against any costs,
expenses and liabilities incurred in complying with such request;     (4)   the
Trustee has failed to comply with the request for 60 days after its receipt of
such notice, request and offer of indemnity; and     (5)   during such 60-day
period, no direction inconsistent with such written request has been given to
the Trustee by the Holders of a majority in aggregate principal amount of the
Outstanding Notes (or such amount as shall have acted at a meeting pursuant to
the provisions of this Indenture);

PROVIDED, HOWEVER, that no one or more of such Holders may use this Indenture to
prejudice the rights of another Holder or to obtain preference or priority over
another Holder.
     SECTION 4.7 UNCONDITIONAL RIGHT OF HOLDERS TO RECEIVE PAYMENT.
          Notwithstanding any other provision in this Indenture, the Holder of
any Note shall have the right, which is absolute and unconditional, to receive
payment of the principal of and premium, if any, and interest (including
Additional Interest, if any) on such Note on the stated maturity expressed in
such Note, in the case of redemption, on the Redemption Date, and in the case of
the exercise of a Repurchase Right, on the Repurchase Date, and to bring suit
for the enforcement of any such payment on or after such respective dates, and
such right shall not be impaired or affected without the consent of such Holder.
     SECTION 4.8 COLLECTION OF INDEBTEDNESS AND SUITS FOR ENFORCEMENT BY THE
TRUSTEE.
          The Company covenants that if:

  (1)   a default is made in the payment of any interest (including Additional
Interest, if any) on any Note when such interest (including Additional Interest,
if any) becomes due and payable and such default continues for a period of
30 days, or     (2)   a default is made in the payment of the principal of or
premium, if any, on any Note at the maturity thereof,

the Company will, upon demand of the Trustee, pay to it, for the benefit of the
Holders of such Notes, the whole amount then due and payable (as expressed
therein or as a result of any

38



--------------------------------------------------------------------------------



 



acceleration effected pursuant to Section 4.2 hereof) on such Notes for
principal and premium, if any, and interest (including Additional Interest, if
any) and, to the extent that payment of such interest shall be legally
enforceable, interest on any overdue principal and premium, if any, and on any
overdue interest (including Additional Interest, if any), calculated using the
Interest Rate, and, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel.
          If the Company fails to pay such amounts forthwith upon such demand,
the Trustee, in its own name and as trustee of an express trust, may institute a
judicial proceeding for the collection of the sums so due and unpaid, may
prosecute such proceeding to judgment or final decree and may enforce the same
against the Company and collect the moneys adjudged or decreed to be payable in
the manner provided by law out of the property of the Company, wherever
situated.
          If an Event of Default occurs and is continuing, the Trustee may in
its discretion proceed to protect and enforce its rights and the rights of the
Holders of Notes by such appropriate judicial proceedings as the Trustee shall
deem most effectual to protect and enforce any such rights, whether for the
specific enforcement of any covenant or agreement in this Indenture or in aid of
the exercise of any power granted herein, or to enforce any other proper remedy.
     SECTION 4.9 TRUSTEE MAY FILE PROOFS OF CLAIM.
          In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Company or the property of the Company or
its creditors, the Trustee (irrespective of whether the principal of the Notes
shall then be due and payable as therein expressed or by declaration or
otherwise and irrespective of whether the Trustee shall have made any demand on
the Company for the payment of overdue principal or interest (including
Additional Interest, if any)) shall be entitled and empowered, by intervention
in such proceeding or otherwise,

  (1)   to file and prove a claim for the whole amount of principal and premium,
if any, and interest (including Additional Interest, if any) owing and unpaid in
respect of the Notes and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel) and of the Holders of Notes allowed in such
judicial proceeding, and     (2)   to collect and receive any moneys or other
property payable or deliverable on any such claim and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceedings is hereby authorized by
each Holder of Notes to make such payments to the Trustee and, in the event that
the Trustee shall consent to the making of such payments directly to the Holders
of Notes, to pay to the Trustee any amount due to it for the

39



--------------------------------------------------------------------------------



 



reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel and any other amounts due the Trustee under Section 5.8.
          Nothing contained herein shall be deemed to authorize the Trustee to
authorize or consent to or accept, or adopt on behalf of any Holder of a Note,
any plan of reorganization, arrangement, adjustment or composition affecting the
Notes or the rights of any Holder thereof or to authorize the Trustee to vote in
respect of the claim of any Holder of a Note in any such proceeding.
     SECTION 4.10 RESTORATION OF RIGHTS AND REMEDIES.
          If the Trustee or any Holder of a Note has instituted any proceeding
to enforce any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Holder, then and in every such case, subject to any
determination in such proceeding, the Company, the Trustee and the Holders of
Notes shall be restored severally and respectively to their former positions
hereunder and thereafter all rights and remedies of the Trustee and the Holders
shall continue as though no such proceeding had been instituted.
     SECTION 4.11 RIGHTS AND REMEDIES CUMULATIVE.
          Except as otherwise provided with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes in the last paragraph of
Section 2.12, no right or remedy conferred in this Indenture upon or reserved to
the Trustee or to the Holders of Notes is intended to be exclusive of any other
right or remedy, and every right and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or hereafter existing at law or in equity or otherwise. The assertion
or employment of any right or remedy hereunder, or otherwise, shall not prevent
the concurrent assertion or employment of any other appropriate right or remedy.
     SECTION 4.12 DELAY OR OMISSION NOT WAIVER.
          No delay or omission of the Trustee or of any Holder of any Note to
exercise any right or remedy accruing upon any Event of Default shall impair any
such right or remedy or constitute a waiver of any such Event of Default or any
acquiescence therein. Every right and remedy given by this Article or by law to
the Trustee or to the Holders of Notes may be exercised from time to time, and
as often as may be deemed expedient, by the Trustee or by the Holders of Notes,
as the case may be.
     SECTION 4.13 APPLICATION OF MONEY COLLECTED.
          Subject to Article 13, any money collected by the Trustee pursuant to
this Article shall be applied in the following order, at the date or dates fixed
by the Trustee and, in case of the distribution of such money on account of
principal or premium, if any, or interest (including Additional Interest, if
any), upon presentation of the Notes and the notation thereon of the payment if
only partially paid and upon surrender thereof if fully paid:
          FIRST: To the payment of all amounts due the Trustee;

40



--------------------------------------------------------------------------------



 



          SECOND: To the payment of the amounts then due and unpaid for
principal of and premium, if any, and interest (including Additional Interest,
if any) on the Notes in respect of which or for the benefit of which such money
has been collected, ratably, without preference or priority of any kind,
according to the amounts due and payable on such Notes for principal and
premium, if any, and interest (including Additional Interest, if any),
respectively; and
          THIRD: Any remaining amounts shall be repaid to the Company.
     SECTION 4.14 UNDERTAKING FOR COSTS.
          All parties to this Indenture agree, and each Holder of any Note by
such Holder’s acceptance thereof shall be deemed to have agreed, that any court
may in its discretion require, in any suit for the enforcement of any right or
remedy under this Indenture, or in any suit against the Trustee for any action
taken, suffered or omitted by it as Trustee, the filing by any party litigant in
such suit of an undertaking to pay the costs of such suit, and that such court
may in its discretion assess reasonable costs, including reasonable attorneys’
fees, against any party litigant in such suit, having due regard to the merits
and good faith of the claims or defenses made by such party litigant; but the
provisions of this Section shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Holder, or group of Holders, holding in
the aggregate more than 10% in aggregate principal amount of the Outstanding
Notes, or to any suit instituted by any Holder of any Note for the enforcement
of the payment of the principal of or premium, if any, or interest (including
Additional Interest, if any) on any Note on or after the stated maturity
expressed in such Note (or, in the case of redemption or exercise of a
Repurchase Right, on or after the Redemption Date) or for the enforcement of the
right to convert any Note in accordance with Article 12.
     SECTION 4.15 WAIVER OF STAY OR EXTENSION LAWS.
          The Company covenants (to the extent that it may lawfully do so) that
it will not at any time insist upon, or plead, or in any manner whatsoever claim
to take the benefit or advantage of, any stay or extension law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such law
and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.
ARTICLE V
THE TRUSTEE
     SECTION 5.1 CERTAIN DUTIES AND RESPONSIBILITIES.

  (a)   Except during the continuance of an Event of Default,

  (1)   The Trustee undertakes to perform such duties and only such duties as
are specifically set forth in this Indenture or the TIA, and

41



--------------------------------------------------------------------------------



 



      no implied covenants or obligations shall be read into this Indenture
against the Trustee;     (2)   In the absence of bad faith on its part, the
Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
provided, however, that in the case of any such certificates or opinions which
by any provision hereof are specifically required to be furnished to the
Trustee, the Trustee shall examine the certificates or opinions to determine
whether or not, on their face, they conform to the requirements to this
Indenture (but need not investigate or confirm the accuracy of any facts stated
therein); and     (3)   The Trustee shall not be required to give any bond or
surety with respect to the performance of its duties or the exercise of its
powers under this Indenture. Whether or not therein expressly so provided, every
provision of this Indenture relating to the conduct or affecting the liability
of or affording protection to the Trustee shall be subject to the provisions of
this Article V.

          (b) In case an Event of Default actually known to a Responsible
Officer of the Trustee has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in their exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.
          (c) No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:

  (1)   This paragraph (c) shall not be construed to limit the effect of
paragraph (a) of this Section 5.1;     (2)   The Trustee shall not be liable for
any error of judgment made in good faith by a Responsible Officer, unless it
shall be proved that the Trustee was negligent in ascertaining the pertinent
facts; and     (3)   The Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with a direction
received by it of the Holders of a majority in principal amount of the
Outstanding Notes (or such lesser amount as shall have acted at a meeting
pursuant to the provisions of this Indenture) relating to the time, method and
place of conducting any proceeding for any remedy available to the Trustee, or

42



--------------------------------------------------------------------------------



 



      exercising any trust or power conferred upon the Trustee, under this
Indenture.

          (d) Whether or not herein expressly so provided, every provision of
this Indenture relating to the conduct or affecting the liability of or
affording protection to the Trustee shall be subject to the provisions of this
Section 5.1.
          (e) No provision of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise incur any liability in the performance of any
of its duties hereunder, or in the exercise of any of its rights or powers. The
Trustee may refuse to perform any duty or exercise any right or power unless it
receives indemnity satisfactory to it against any loss, liability, cost or
expense (including, without limitation, reasonable fees of counsel).
          (f) The Trustee shall not be obligated to pay interest on any money or
other assets received by it unless otherwise agreed in writing with the Company.
Assets held in trust by the Trustee need not be segregated from other funds
except to the extent required by law.
          (g) The Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, Note, note,
coupon, other evidence of Indebtedness or other paper or document, but the
Trustee, in its discretion, may, but shall have no duty or obligation to, make
such further inquiry or investigation into such facts or matters as it may see
fit, and, if the Trustee shall determine to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Company, personally or by agent or attorney at the sole cost of the
Company and shall incur no liability or additional liability of any kind by
reason of such inquiry or investigation or lack thereof.
          (h) The Trustee shall not be deemed to have notice or actual knowledge
of any Event of Default unless a Responsible Officer of the Trustee has actual
knowledge thereof or unless written notice of any event which is in fact a
Default is received by the Trustee pursuant to Section 13.2 hereof, and such
notice references the Notes and this Indenture.
          (i) The rights, privileges, protections, immunities and benefits given
to the Trustee hereunder, including, without limitation, its right to be
indemnified, are extended to, and shall be enforceable by, the Trustee in each
of its capacities hereunder, and each Paying Agent, authenticating agent,
Conversion Agent or Registrar acting hereunder.
     SECTION 5.2 CERTAIN RIGHTS OF TRUSTEE.
          Subject to the provisions of Section 5.1 hereof and subject to Section
315(a) through (d) of the TIA:

  (1)   The Trustee may rely on any document believed by it to be genuine and to
have been signed or presented by the proper person. The Trustee need not
investigate any fact or matter stated in the document.

43



--------------------------------------------------------------------------------



 



  (2)   Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel, or both. The Trustee shall not
be liable for any action it takes or omits to take in good faith in reliance on
the Officers’ Certificate or Opinion of Counsel.     (3)   The Trustee may act
through attorneys and agents and shall not be responsible for the misconduct or
negligence of any attorney or agent appointed with due care.     (4)   The
Trustee shall not be liable for any action taken or omitted to be taken by it in
good faith which it believed to be authorized or within the discretion or rights
or powers conferred upon it by this Indenture, unless the Trustee’s conduct
constitutes negligence.     (5)   The Trustee may consult with counsel of its
selection and the advice of such counsel as to matters of law shall be full and
complete authorization and protection in respect of any action taken, omitted or
suffered by it hereunder in good faith and in accordance with the advice or
opinion of such counsel.     (6)   Unless otherwise specifically provided in
this Indenture, any demand, request, direction or notice from the Company shall
be sufficient if signed by an Officer of the Company.     (7)   The permissive
rights of the Trustee to do things enumerated in this Indenture shall not be
construed as a duty unless so specified herein.     (8)   Delivery of reports,
information and documents to the Trustee under Article IX (other than
Section 9.7) is for informational purposes only and the Trustee’s receipt of the
foregoing shall not constitute constructive notice of any information contained
therein or determinable from information contained therein, including Company
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers’ Certificates of the Company).

     SECTION 5.3 INDIVIDUAL RIGHTS OF TRUSTEE.
          The Trustee in its individual or any other capacity may become the
owner or pledgee of Notes and may otherwise deal with the Company or any
Affiliate of the Company with the same rights it would have if it were not
Trustee. However, in the event that the Trustee acquires any conflicting
interest (as such term is defined in Section 310(b) of the TIA), it must
eliminate such conflict within 90 days, apply to the SEC for permission to
continue as trustee (to the extent permitted under Section 310(b) of the TIA) or
resign. Any agent may do the same with like rights and duties. The Trustee is
also subject to Sections 5.11 and 5.12 hereof.

44



--------------------------------------------------------------------------------



 



     SECTION 5.4 MONEY HELD IN TRUST.
          Money held by the Trustee in trust hereunder shall be segregated from
other funds. The Trustee shall be under no liability for interest on any money
received by it hereunder except as otherwise expressly agreed with the Company.
     SECTION 5.5 TRUSTEE’S DISCLAIMER.
          The recitals contained herein and in the Notes (except for those in
the certificate of authentication) shall be taken as the statements of the
Company, and the Trustee assumes no responsibility for their correctness. The
Trustee makes no representations as to the validity, sufficiency or priority of
this Indenture or of the Notes. The Trustee shall not be accountable for the use
or application by the Company of Notes or the proceeds thereof.
     SECTION 5.6 NOTICE OF DEFAULTS.
          Within 90 days after the occurrence of any Default or Event of Default
hereunder of which the Trustee has received written notice, the Trustee shall
give notice to Holders pursuant to Section 13.2 hereof, unless such Default or
Event of Default shall have been cured or waived; provided, however, that,
except in the case of a Default or Event of Default in the payment of the
principal of or premium, if any, or interest (including Additional Interest, if
any), or in the payment of any redemption or repurchase obligation on any Note,
the Trustee shall be protected in withholding such notice if and so long as
Responsible Officers of the Trustee in good faith determine that the withholding
of such notice is in the interest of the Holders.
     SECTION 5.7 REPORTS BY TRUSTEE TO HOLDERS.
          The Trustee shall transmit to Holders and to such other Persons as may
be required by Section 313(c) of the TIA such reports concerning the Trustee and
its actions under this Indenture as may be required by Section 313 of the TIA at
the times and in the manner provided by the TIA.
          A copy of each report at the time of its mailing to Holders shall be
filed with the SEC, if required, and each stock exchange, if any, on which the
Notes are listed. The Company shall promptly notify the Trustee when the Notes
become listed on any stock exchange.
     SECTION 5.8 COMPENSATION AND INDEMNIFICATION.
          The Company covenants and agrees to pay to the Trustee from time to
time, and the Trustee shall be entitled to, reasonable compensation (which shall
not be limited by any provision of law in regard to the compensation of a
trustee of an express trust) and the Company covenants and agrees to pay or
reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by or on behalf of it in accordance
with any of the provisions of this Indenture (including the reasonable
compensation and the expenses and disbursements of its counsel and of all agents
and other persons not regularly in its employ), except to the extent that any
such expense, disbursement or advance is due to its gross negligence or bad
faith. When the Trustee incurs expenses or renders services in connection with
an Event of Default specified in Section 4.1 hereof, the expenses (including the
reasonable

45



--------------------------------------------------------------------------------



 



charges and expenses of its counsel) and the compensation for the services are
intended to constitute expenses of administration under any bankruptcy law. The
Company also covenants to indemnify the Trustee and its officers, directors,
employees and agents for, and to hold such Persons harmless against, any loss,
liability or expense incurred by them, arising out of or in connection with the
acceptance or administration of this Indenture or the trusts hereunder or the
performance of their duties hereunder, including the costs and expenses of
defending themselves against or investigating any claim of liability in the
premises, except to the extent that any such loss, liability or expense was due
to the gross negligence or willful misconduct of such Persons. The obligations
of the Company under this Section 5.8 to compensate and indemnify the Trustee
and its officers, directors, employees and agents and to pay or reimburse such
Persons for expenses, disbursements and advances shall constitute additional
indebtedness hereunder and shall survive the satisfaction and discharge of this
Indenture or the earlier resignation or removal of the Trustee. Such additional
indebtedness shall be a senior claim to that of the Notes upon all property and
funds held or collected by the Trustee as such, except funds held in trust for
the benefit of the Holders of particular Notes, and the Notes are hereby
subordinated to such senior claim. “Trustee” for purposes of this Section 5.8
shall include any predecessor Trustee, but the negligence or willful misconduct
of any Trustee shall not affect the indemnification of any other Trustee.
     SECTION 5.9 REPLACEMENT OF TRUSTEE.
          A resignation or removal of the Trustee and appointment of a successor
Trustee shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 5.9.
          The Trustee may resign and be discharged from the trust hereby created
by so notifying the Company in writing. The Holders of at least a majority in
aggregate principal amount of Outstanding Notes may remove the Trustee by so
notifying the Trustee and the Company in writing. The Company must remove the
Trustee if:
               (i) the Trustee fails to comply with Section 5.11 hereof or
Section 310 of the TIA;
               (ii) the Trustee becomes incapable of acting;
               (iii) the Trustee is adjudged a bankrupt or an insolvent or an
order for relief is entered with respect to the Trustee under any Bankruptcy
Law; or
               (iv) a Custodian or public officer takes charge of the Trustee or
its property.
          If the Trustee resigns or is removed or if a vacancy exists in the
office of the Trustee for any reason, the Company shall promptly appoint a
successor Trustee. The Trustee shall be entitled to payment of its fees and
reimbursement of its expenses while acting as Trustee. Within one year after the
successor Trustee takes office, the Holders of at least a majority in aggregate
principal amount of Outstanding Notes may appoint a successor Trustee to replace
the successor Trustee appointed by the Company.

46



--------------------------------------------------------------------------------



 



          Any Holder may petition any court of competent jurisdiction for the
removal of the Trustee and the appointment of a successor Trustee if the Trustee
fails to comply with Section 5.11 hereof.
          If an instrument of acceptance by a successor Trustee shall not have
been delivered to the Trustee within 30 days after the giving of such notice of
resignation or removal, the resigning or removed Trustee, as the case may be,
may petition, at the expense of the Company, any court of competent jurisdiction
for the appointment of a successor Trustee.
          A successor Trustee shall deliver a written acceptance of its
appointment to the retiring Trustee and to the Company. Thereupon the
resignation or removal of the retiring Trustee shall become effective, and the
successor Trustee shall have all the rights, powers and duties of the Trustee
under this Indenture. The Company shall mail a notice of the successor Trustee’s
succession to the Holders. The retiring Trustee shall promptly transfer all
property held by it as Trustee to the successor Trustee. Notwithstanding
replacement of the Trustee pursuant to this Section 5.9, the Company’s
obligations under Section 5.8 hereof shall continue for the benefit of the
retiring Trustee with respect to expenses, losses and liabilities incurred by it
prior to such replacement.
     SECTION 5.10 SUCCESSOR TRUSTEE BY MERGER, ETC.
          Subject to Section 5.11 hereof, if the Trustee consolidates with,
merges or converts into, or transfers all or substantially all of its corporate
trust business to, another corporation or national banking association, the
successor entity without any further act shall be the successor Trustee as to
the Notes.
     SECTION 5.11 CORPORATE TRUSTEE REQUIRED; ELIGIBILITY.
          The Trustee shall at all times satisfy the requirements of
Section 310(a)(1), (2) and (5) of the TIA. The Trustee shall at all times have
(or, in the case of a corporation included in a bank holding company system, the
related bank holding company shall at all times have), a combined capital and
surplus of at least $100 million as set forth in its (or its related bank
holding company’s) most recent published annual report of condition. The Trustee
is subject to Section 310(b) of the TIA.
     SECTION 5.12 COLLECTION OF CLAIMS AGAINST THE COMPANY.
          The Trustee is subject to Section 311(a) of the TIA, excluding any
creditor relationship listed in Section 311(b) of the TIA. A Trustee who has
resigned or been removed shall be subject to Section 311(a) of the TIA to the
extent indicated therein.
ARTICLE VI
CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE
     SECTION 6.1 COMPANY MAY CONSOLIDATE, ETC., ONLY ON CERTAIN TERMS.

47



--------------------------------------------------------------------------------



 



          The Company shall not consolidate with, merge with or into, or sell,
convey, transfer, lease or otherwise dispose of all or substantially all of its
property and assets (in one transaction or a series of related transactions) to
any Person unless:

  (1)   either (A) the Company shall be the resulting, surviving or transferee
Person (the “Successor Company”), or (B) the Successor Company (if other than
the Company) (i) shall be a corporation organized and existing under the laws of
the United States of America or any state thereof or the District of Columbia,
and (ii) shall expressly assume, by a supplemental indenture, executed and
delivered to the Trustee, in form satisfactory to the Trustee, all of the
Company’s obligations for the due and punctual payment of the principal of (and
premium and Additional Interest, if any) and interest on all Notes and the
performance and observance of every covenant of this Indenture on the part of
the Company to be performed or observed and shall have provided for conversion
rights in accordance with Section 12.11 hereof;     (2)   immediately after
giving effect to such transaction, no Default or Event of Default shall have
occurred and be continuing; and     (3)   the Company shall have delivered to
the Trustee an Officer’s Certificate and an Opinion of Counsel, each stating
that such consolidation, merger, conveyance, transfer or lease and, if a
supplemental indenture is required in connection with such transaction, such
supplemental indenture comply with this Article and that all conditions
precedent provided for herein relating to such transaction have been complied
with.

     SECTION 6.2 SUCCESSOR CORPORATION SUBSTITUTED.
          Upon any consolidation of the Company with or merger of the Company
with or into any other corporation or any conveyance, transfer or lease of all
or substantially all of the properties and assets of the Company to any Person
in accordance with Section 6.1, the successor Person formed by such
consolidation or into which the Company is merged or to which such conveyance,
transfer or lease is made shall succeed to, and be substituted for, and may
exercise every right and power of, the Company under this Indenture with the
same effect as if such successor Person had been named as the Company herein,
and in the event of any such conveyance or transfer, the Company (which term
shall for this purpose mean the Person named as the “Company” in the first
paragraph of this Indenture or any successor Person which shall theretofore
become such in the manner described in Section 6.1), except in the case of a
lease to another Person, shall be discharged of all obligations and covenants
under this Indenture and the Notes.
ARTICLE VII
AMENDMENTS, SUPPLEMENTS AND WAIVERS

48



--------------------------------------------------------------------------------



 



     SECTION 7.1 WITHOUT CONSENT OF HOLDERS OF NOTES.
          Without the consent of any Holders of Notes, the Company, when
authorized by a Board Resolution, and the Trustee, at any time and from time to
time, may amend this Indenture and the Notes to:
          (a) add to the covenants of the Company for the benefit of the Holders
of Notes;
          (b) surrender any right or power herein conferred upon the Company;
          (c) make provision with respect to the conversion rights of Holders of
Notes pursuant to Section 12.11 hereof;
          (d) provide for the assumption of the Company’s obligations to the
Holders of Notes in the case of a merger, consolidation, conveyance, transfer or
lease pursuant to Article 6 hereof;
          (e) reduce the Conversion Price; provided, that such reduction in the
Conversion Price shall not adversely affect the interest of the Holders of
Notes;
          (f) comply with the requirements of the SEC in order to effect or
maintain the qualification of this Indenture under the TIA;
          (g) make any changes or modifications to this Indenture necessary in
connection with the registration of any Notes under the Securities Act as
contemplated in the Registration Rights Agreement, provided, that such action
pursuant to this clause (g) does not, in the good faith opinion of the Board of
Directors and the Trustee, adversely affect the interests of the Holders of
Notes in any material respect;
          (h) cure any ambiguity, to correct or supplement any provision herein
which may be inconsistent with any other provision herein or which is otherwise
defective, or to make any other provisions with respect to matters or questions
arising under this Indenture which the Company and the Trustee may deem
necessary or desirable and which shall not be inconsistent with the provisions
of this Indenture, provided, that such action pursuant to this clause (h) does
not, in the good faith opinion of the Board of Directors and the Trustee,
adversely affect the interests of the Holders of Notes in any material respect;
          (i) add or modify any other provisions with respect to matters or
questions arising under this Indenture which the Company and the Trustee may
deem necessary or desirable and which shall not be inconsistent with the
provisions of this Indenture, provided, that such action pursuant to this clause
(i) does not adversely affect the interests of the Holders of Notes; or
          (j) comply with the procedures of the Depositary.
     SECTION 7.2 WITH CONSENT OF HOLDERS OF NOTES.

49



--------------------------------------------------------------------------------



 



          Except as provided below in this Section 7.2, this Indenture or the
Notes may be amended, modified or supplemented, and noncompliance in any
particular instance with any provision of this Indenture or the Notes may be
waived, in each case (i) with the written consent of the Holders of at least a
majority in aggregate principal amount of the Outstanding Notes or (ii) by the
adoption of a resolution, at a meeting of Holders of the Outstanding Notes at
which a quorum is present, by the Holders of a majority in aggregate principal
amount of the Outstanding Notes represented at such meeting.
          Without the written consent or the affirmative vote of each Holder of
Notes so affected, an amendment, modification or waiver under this Section 7.2
may not:
          (a) change the stated maturity of the principal of, or any installment
of interest (including Additional Interest, if any) on, any Note;
          (b) reduce the principal amount of, or premium, if any, on any Note;
          (c) reduce the interest (including Additional Interest, if any) on any
Note;
          (d) change the currency of payment of principal of, premium, if any,
or interest (including Additional Interest, if any) on any Note;
          (e) impair the right of any Holder to institute suit for the
enforcement of any payment in or with respect to any Note;
          (f) modify the obligation of the Company to maintain an office or
agency in The City of New York pursuant to Section 9.2 hereof;
          (g) amend the Repurchase Right after the occurrence of a Change of
Control or the right to convert any Note in a manner adverse to the Holders;
provided, however, that the execution of a supplemental indenture solely to
permit a Successor Company to assume the Company’s obligations under the Notes
shall not be deemed to be adverse to the Holders;
          (h) modify the redemption payment provisions of the Indenture in a
manner adverse to the Holders of the Notes;
          (i) reduce the percentage of aggregate principal amount of Notes
outstanding required to waive a default or amend or modify this Indenture,
except to provide that certain other provisions of this Indenture cannot be
modified or waived without the consent of the Holder of each Outstanding Note
affected thereby;
          (j) reduce the requirements of Section 8.4 hereof for quorum or
voting, or reduce the percentage of aggregate principal amount of the
Outstanding Notes the consent of whose Holders is required for any such
supplemental indenture or the consent of whose Holders is required for any
waiver provided for in this Indenture; or
          (k) modify in any manner the calculation of the Make-Whole Premium.

50



--------------------------------------------------------------------------------



 



          It shall not be necessary for any Act of Holders of Notes under this
Section to approve the particular form of any proposal supplemental indenture,
but it shall be sufficient if such Act shall approve the substance thereof.
     SECTION 7.3 COMPLIANCE WITH TRUST INDENTURE ACT.
          Every amendment to this Indenture or the Notes shall be set forth in a
supplemental indenture that complies with the TIA as then in effect.
     SECTION 7.4 REVOCATION OF CONSENTS AND EFFECT OF CONSENTS OR VOTES.
          Until an amendment, supplement or waiver becomes effective, a written
consent to it by a Holder is a continuing consent by the Holder and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note; provided, however, that unless a record date shall have been established,
any such Holder or subsequent Holder may revoke the consent as to its Note or
portion of a Note if the Trustee receives written notice of revocation before
the date the amendment, supplement or waiver becomes effective.
          An amendment, supplement or waiver becomes effective on receipt by the
Trustee of written consents from or affirmative votes by, as the case may be,
the Holders of the requisite percentage of aggregate principal amount of the
Outstanding Notes, and thereafter shall bind every Holder of Notes; provided,
however, if the amendment, supplement or waiver makes a change described in any
of the clauses (a) through (j) of Section 7.2 hereof, the amendment, supplement
or waiver shall bind only each Holder of a Note which has consented to it or
voted for it, as the case may be, and every subsequent Holder of a Note or
portion of a Note that evidences the same indebtedness as the Note of the
consenting or affirmatively voting, as the case may be, Holder.
          The Company may, but shall not be obligated to, fix a Record Date for
the purpose of determining the Holders entitled to consent to any amendment,
supplement or waiver, which Record Date shall be not more than 30 days prior to
the first solicitation of such consent. If a Record Date is fixed, then
notwithstanding the second sentence of the immediately preceding paragraph,
those Persons who were Holders at such Record Date (or their duly designated
proxies), and only those Persons, shall be entitled to revoke any consent
previously given, whether or not such Persons continue to be Holders after such
Record Date. No such consent shall be valid or effective for more than 90 days
after such Record Date unless consents from Holders of the requisite percentage
in principal amount of outstanding Notes required hereunder for the
effectiveness of such consents shall have also been given and not revoked within
such 90 day period.
     SECTION 7.5 NOTATION ON OR EXCHANGE OF NOTES.
          If an amendment, supplement or waiver changes the terms of a Note:
          (a) the Trustee may require the Holder of a Note to deliver such Notes
to the Trustee, the Trustee may place an appropriate notation on the Note about
the changed terms and

51



--------------------------------------------------------------------------------



 



return it to the Holder and the Trustee may place an appropriate notation on any
Note thereafter authenticated; or
          (b) if the Company or the Trustee so determines, the Company in
exchange for the Note shall issue and the Trustee shall authenticate a new Note
that reflects the changed terms.
          Failure to make the appropriate notation or issue a new Note shall not
affect the validity and effect of such amendment, supplement or waiver.
     SECTION 7.6 TRUSTEE TO SIGN AMENDMENT, ETC.
          The Trustee shall sign any amendment authorized pursuant to this
Article 7 if the amendment does not adversely affect the rights, duties,
liabilities or immunities of the Trustee. If the amendment does adversely affect
the rights, duties, liabilities or immunities of the Trustee, the Trustee may
but need not sign it. In signing or refusing to sign such amendment, the Trustee
shall be entitled to receive and shall be fully protected in relying upon an
Officers’ Certificate and an Opinion of Counsel as conclusive evidence that such
amendment is authorized or permitted by this Indenture.
ARTICLE VIII
MEETING OF HOLDERS OF NOTES
     SECTION 8.1 PURPOSES FOR WHICH MEETINGS MAY BE CALLED.
          A meeting of Holders of Notes may be called at any time and from time
to time pursuant to this Article to make, give or take any request, demand,
authorization, direction, notice, consent, waiver or other action provided by
this Indenture to be made, given or taken by Holders of Notes.
     SECTION 8.2 CALL NOTICE AND PLACE OF MEETINGS.
          (a) The Trustee may at any time call a meeting of Holders of Notes for
any purpose specified in Section 8.1 hereof, to be held at such time and at such
place in The City of New York as the Trustee may determine. Notice of every
meeting of Holders of Notes, setting forth the time and the place of such
meeting and in general terms the action proposed to be taken at such meeting,
shall be given, in the manner provided in Section 13.2 hereof, not less than 21
nor more than 180 days prior to the date fixed for the meeting.
          (b) In case at any time the Company, pursuant to a Board Resolution,
or the Holders of at least 10% in principal amount of the Outstanding Notes
shall have requested the Trustee to call a meeting of the Holders of Notes for
any purpose specified in Section 8.1 hereof, by written request setting forth in
reasonable detail the action proposed to be taken at the meeting, and the
Trustee shall not have made the first publication of the notice of such meeting
within 21 days after receipt of such request or shall not thereafter proceed to
cause the meeting to be held as provided herein, then the Company or the Holders
of Notes in the amount specified, as the case may be, may determine the time and
the place in The City of New York for such

52



--------------------------------------------------------------------------------



 



meeting and may call such meeting for such purposes by giving notice thereof as
provided in paragraph (a) of this Section.
     SECTION 8.3 PERSONS ENTITLED TO VOTE AT MEETINGS.
          To be entitled to vote at any meeting of Holders of Notes, a Person
shall be (a) a Holder of one or more Outstanding Notes, or (b) a Person
appointed by an instrument in writing as proxy for a Holder or Holders of one or
more Outstanding Notes by such Holder or Holders. The only Persons who shall be
entitled to be present or to speak at any meeting of Holders shall be the
Persons entitled to vote at such meeting and their counsel, any representatives
of the Trustee and its counsel and any representatives of the Company and its
counsel.
     SECTION 8.4 QUORUM; ACTION.
          The Persons entitled to vote a majority in principal amount of the
Outstanding Notes shall constitute a quorum. In the absence of a quorum within
30 minutes of the time appointed for any such meeting, the meeting shall, if
convened at the request of Holders of Notes, be dissolved. In any other case,
the meeting may be adjourned for a period of not less than 10 days as determined
by the chairman of the meeting prior to the adjournment of such meeting. In the
absence of a quorum at any such adjourned meeting, such adjourned meeting may be
further adjourned for a period of not less than 10 days as determined by the
chairman of the meeting prior to the adjournment of such adjourned meeting.
Notice of the reconvening of any adjourned meeting shall be given as provided in
Section 8.2(a) hereof, except that such notice need be given only once and not
less than five days prior to the date on which the meeting is scheduled to be
reconvened.
          At a meeting or an adjourned meeting duly reconvened and at which a
quorum is present as aforesaid, any resolution and all matters (except as
limited by the proviso to Section 7.2 hereof) shall be effectively passed and
decided if passed or decided by the Persons entitled to vote not less than a
majority in principal amount of Outstanding Notes represented and voting at such
meeting.
          Any resolution passed or decisions taken at any meeting of Holders of
Notes duly held in accordance with this Section shall be binding on all the
Holders of Notes, whether or not present or represented at the meeting.
     SECTION 8.5 DETERMINATION OF VOTING RIGHTS; CONDUCT AND ADJOURNMENT OF
MEETINGS.
          (a) Notwithstanding any other provisions of this Indenture, the
Trustee may make such reasonable regulations as it may deem advisable for any
meeting of Holders of Notes in regard to proof of the holding of Notes and of
the appointment of proxies and in regard to the appointment and duties of
inspectors of votes, the submission and examination of proxies, certificates and
other evidence of the right to vote, and such other matters concerning the
conduct of the meeting as it shall deem appropriate. Except as otherwise
permitted or required by any such regulations, the holding of Notes shall be
proved in the manner specified in Section 8.3 hereof and the appointment of any
proxy shall be proved in the manner specified in Section 8.3

53



--------------------------------------------------------------------------------



 



hereof. Such regulations may provide that written instruments appointing
proxies, regular on their face, may be presumed valid and genuine without the
proof specified in Section 8.3 hereof or other proof.
          (b) The Trustee shall, by an instrument in writing, appoint a
temporary chairman (which may be the Trustee) of the meeting, unless the meeting
shall have been called by the Company or by Holders of Notes as provided in
Section 8.2(b) hereof, in which case the Company or the Holders of Notes calling
the meeting, as the case may be, shall in like manner appoint a temporary
chairman. A permanent chairman and a permanent secretary of the meeting shall be
elected by vote of the Persons entitled to vote a majority in principal amount
of the Outstanding Notes represented at the meeting.
          (c) At any meeting each Holder of a Note or proxy shall be entitled to
one vote for each $1,000 principal amount of Notes held or represented by him;
provided, however, that no vote shall be cast or counted at any meeting in
respect of any Note challenged as not Outstanding and ruled by the chairman of
the meeting to be not Outstanding. The chairman of the meeting shall have no
right to vote, except as a Holder of a Note or proxy.
          (d) Any meeting of Holders of Notes duly called pursuant to
Section 8.2 hereof at which a quorum is present may be adjourned from time to
time by Persons entitled to vote a majority in principal amount of the
Outstanding Notes represented at the meeting, and the meeting may be held as so
adjourned without further notice.
     SECTION 8.6 COUNTING VOTES AND RECORDING ACTION OF MEETINGS.
          The vote upon any resolution submitted to any meeting of Holders of
Notes shall be by written ballots on which shall be subscribed the signatures of
the Holders of Notes or of their representatives by proxy and the principal
amounts and serial numbers of the Outstanding Notes held or represented by them.
The permanent chairman of the meeting shall appoint two inspectors of votes who
shall count all votes cast at the meeting for or against any resolution and who
shall make and file with the secretary of the meeting their verified written
reports in duplicate of all votes cast at the meeting. A record, at least in
duplicate, of the proceedings of each meeting of Holders of Notes shall be
prepared by the secretary of the meeting and there shall be attached to said
record the original reports of the inspectors of votes on any vote by ballot
taken thereat and affidavits by one or more Persons having knowledge of the
facts setting forth a copy of the notice of the meeting and showing that said
notice was given as provided in Section 8.2 hereof and, if applicable,
Section 8.4 hereof. Each copy shall be signed and verified by the affidavits of
the permanent chairman and secretary of the meeting and one such copy shall be
delivered to the Company and another to the Trustee to be preserved by the
Trustee, the latter to have attached thereto the ballots voted at the meeting.
Any record so signed and verified shall be conclusive evidence of the matters
therein stated.
ARTICLE IX
COVENANTS
     SECTION 9.1 PAYMENT OF PRINCIPAL, PREMIUM AND INTEREST.

54



--------------------------------------------------------------------------------



 



          The Company will duly and punctually pay the principal of and premium,
if any, and interest (including Additional Interest, if any) in respect of the
Notes in accordance with the terms of the Notes and this Indenture. The Company
will deposit or cause to be deposited with the Trustee as directed by the
Trustee, no later than the day prior to the stated maturity of any Note or
installment of interest (including Additional Interest, if any), all payments so
due.
     SECTION 9.2 MAINTENANCE OF OFFICES OR AGENCIES.
          The Company shall maintain a Place of Payment for the Notes in the
Borough of Manhattan, The City of New York, which will be an office or agency
where Notes may be:

  (i)   presented or surrendered for payment;     (ii)   surrendered for
registration of transfer or exchange;     (iii)   surrendered for conversion;

and where notices and demands to or upon the Company in respect of the Notes and
this Indenture may be served. The office or agency of the Trustee in the Borough
of Manhattan, the City of New York, shall initially be such office or agency of
the Company, unless and until the Company shall designate and maintain some
other office or agency for one or more of such purposes.
          The Company may at any time and from time to time vary or terminate
the appointment of any such office or appoint any additional offices for any or
all of such purposes; provided, however, that until all of the Notes have been
delivered to the Trustee for cancellation, or moneys sufficient to pay the
principal of and premium, if any, and interest (including Additional Interest,
if any) on the Notes have been made available for payment and either paid or
returned to the Company pursuant to the provisions of Section 4.13 hereof, the
Company will maintain in The City of New York, an office or agency where Notes
may be presented or surrendered for payment, where Notes may be surrendered for
registration of transfer or exchange, where Notes may be surrendered for
conversion and where notices and demands to or upon the Company in respect of
the Notes and this Indenture may be served. The Company will give prompt written
notice to the Trustee, and notice to the Holders in accordance with Section 13.2
hereof, of the appointment or termination of any such agents and of the location
and any change in the location of any such office or agency.
          If at any time the Company shall fail to maintain any such required
office or agency in The City of New York, or shall fail to furnish the Trustee
with the address thereof, presentations and surrenders may be made at, and
notices and demands may be served on, the Corporate Trust Office of the Trustee.
     SECTION 9.3 CORPORATE EXISTENCE.
          Subject to Article 6 hereof, the Company will do or cause to be done
all things necessary to preserve and keep in full force and effect its corporate
existence, rights (charter and statutory) and franchises of the Company and each
Significant Subsidiary; provided, however, that the Company shall not be
required to preserve any such right or franchise if the Board of

55



--------------------------------------------------------------------------------



 



Directors shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Company and its Subsidiaries as a whole
and that the loss thereof is not disadvantageous in any material respect to the
Holders.
     SECTION 9.4 MAINTENANCE OF PROPERTIES.
          The Company will cause all properties owned by the Company or any
Subsidiary or used or held for use in the conduct of its business or the
business of any Subsidiary to be maintained and kept in good condition, repair
and working order and supplied with all necessary equipment and will cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
thereof, all as in the judgment of the Company may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times; provided, however, that nothing in this Section shall
prevent the Company from discontinuing the maintenance of any of such properties
if such discontinuance is, in the judgment of the Company, desirable in the
conduct of its business or the business of any Subsidiary and not
disadvantageous in any material respect to the Holders.
     SECTION 9.5 PAYMENT OF TAXES AND OTHER CLAIMS.
          The Company will, and will cause any Significant Subsidiary to, pay or
discharge or cause to be paid or discharged, before the same shall become
delinquent, (a) all taxes, assessments and governmental charges levied or
imposed upon the Company or any Subsidiary or upon the income, profits or
property of the Company or any Subsidiary and (b) all claims for labor,
materials and supplies, which, if unpaid, might by law become a lien upon the
property of the Company or any Subsidiary; provided, however, that the Company
shall not be required to pay or discharge or cause to be paid or discharged any
such tax, assessment, charge or claim whose amount, applicability or validity is
being contested in good faith by appropriate proceedings.
     SECTION 9.6 REPORTS.
          If at any time the Company is not subject to Section 13 or 15(d) of
the Exchange Act, upon the request of a Holder of a Note, the Company will
promptly furnish or cause to be furnished to such Holder or to a prospective
purchaser of such Note designated by such Holder, as the case may be, the
information, if any, required to be delivered by it pursuant to Rule 144A(d)(4)
under the Securities Act to permit compliance with Rule 144A in connection with
the resale of such Note; provided, however, that the Company shall not be
required to furnish such information in connection with any request made on or
after the date which is two years from the later of the date such Note was last
acquired from the Company or an “affiliate” of the Company.
     SECTION 9.7 COMPLIANCE CERTIFICATE; NOTICE OF REGISTRATION DEFAULT.
          (a) The Company shall deliver to the Trustee, within 90 days after the
end of each fiscal year of the Company, an Officer’s Certificate signed by two
Officers of the Company (at least one of whom shall be the principal executive
officer or the principal financial officer) stating that in the course of the
performance by the signers of their duties as Officers of the

56



--------------------------------------------------------------------------------



 



Company, they would normally have knowledge of any failure by the Company to
comply with all conditions, or Default by the Company with respect to any
covenants, under this Indenture, and further stating whether or not they have
knowledge of any such failure or Default and, if so, specifying each such
failure or Default and the nature thereof. In the event an Officer of the
Company comes to have actual knowledge of a Default, regardless of the date, the
Company shall deliver an Officers’ Certificate to the Trustee within five
Business Days of obtaining such actual knowledge specifying such Default and the
nature and status thereof.
          (b) When any Registration Default (as defined in the Resale
Registration Rights Agreement) occurs, the Company shall promptly deliver to the
Trustee by registered or certified mail or by telegram, telex or facsimile
transmission an Officer’s Certificate specifying the nature of such Registration
Default. In addition, the Company shall deliver to the Trustee on each Interest
Payment Date during the continuance of a Registration Default and on the
Interest Payment Date following the cure of a Registration Default, an Officer’s
Certificate specifying the amount of Additional Interest which have accrued and
which are then owing under the Resale Registration Rights Agreement.
     SECTION 9.8 RESALE OF CERTAIN NOTES.
          During the period of two years after the last date of original
issuance of any Notes, the Company shall not, and shall use its reasonable
efforts not to permit any of its “affiliates” (as defined under Rule 144 under
the Securities Act) to, resell any Notes which constitute “restricted
securities” under Rule 144, that are acquired by any of them within the United
States or to “U.S. persons” (as defined in Regulation S) except pursuant to an
effective registration statement under the Securities Act or an applicable
exemption therefrom. The Trustee shall have no responsibility or liability in
respect of the Company’s performance of its agreement in the preceding sentence.
     SECTION 9.9 LIMITATION ON INDEBTEDNESS
          The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur”) any Senior Indebtedness or any Parity
Indebtedness.
          The first paragraph of this covenant will not prohibit the incurrence
of any of the following items of Senior Indebtedness or Parity Indebtedness
(collectively, “Permitted Debt”):
          (a) the incurrence by the Company and any Restricted Subsidiary of any
Senior Indebtedness or Parity Indebtedness; provided that (w) the aggregate
principal amount of all such Indebtedness outstanding at any one time does not
exceed $8.0 million, (x) the average yield to maturity of such Indebtedness does
not exceed 12% per annum, (y) such Indebtedness is not convertible, exchangeable
or exercisable into Capital Stock of the Company, and (z) any warrants for
Common Stock issued to the holders of such Indebtedness in connection with the
Company’s incurrence thereof shall not be exercisable into more than the number
of shares equal to 15% of the principal amount of such Indebtedness divided by
the exercise price of such warrants;

57



--------------------------------------------------------------------------------



 



          (b) the incurrence by the Company and its Subsidiaries of Indebtedness
outstanding on the date hereof set forth on Schedule I hereto;
          (c) the incurrence by the Company or any of its Restricted
Subsidiaries of Strategic Indebtedness;
          (d) the incurrence by the Company or any of its Restricted
Subsidiaries of intercompany Indebtedness between or among the Company and any
of its Restricted Subsidiaries;
          (e) the guarantee by the Company or any of the guarantors of
Indebtedness of the Company or a Restricted Subsidiary of the Company that was
permitted to be incurred by another provision of this section;
          (f) the incurrence of Indebtedness solely in respect of performance,
surety and similar bonds or completion or performance Guarantees, to the extent
that such incurrence does not result in the incurrence of any obligation for the
payment of borrowed money to others; and
          (g) the incurrence of Indebtedness arising from the agreements of the
Company or a Restricted Subsidiary of the Company providing for indemnification,
adjustment of purchase price or similar obligations, in each case, incurred or
assumed in connection with the disposition of any business, assets or a
Subsidiary; provided, however, that: (a) such Indebtedness is not reflected as a
liability on the balance sheet of the Company or any Restricted Subsidiary of
the Company, and (b) the maximum assumable liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds, including non-cash
proceeds (the fair market value of such non-cash proceeds being measured at the
time received and without giving effect to any subsequent changes in value),
actually received by the Company and its Restricted Subsidiaries in connection
with such disposition.
          For purposes of determining any particular amount of Indebtedness
under this covenant, guarantees, liens or obligations in support of letters of
credit supporting Indebtedness shall not be included to the extent such letters
of credit are included in the amount of such Indebtedness.
          Accrual of interest and the payment of interest in the form of
additional Indebtedness shall not be deemed to be an incurrence of Indebtedness
for purposes of this Section.
ARTICLE X
REDEMPTION OF NOTES
     SECTION 10.1 OPTIONAL REDEMPTION.
          (a) The Company shall not redeem the Notes at any time prior to
September 1, 2009.

58



--------------------------------------------------------------------------------



 



          (b) On or after September 1, 2009, the Company may, at its option,
redeem the Notes for cash in whole at any time or in part from time to time, on
any date prior to maturity, upon notice as set forth in Section 10.4 at a
redemption price equal to 100% of the principal amount of the Notes called for
redemption (the “Redemption Price”); provided, however, the Company may only
redeem the Notes if, beginning on September 1, 2009, the VWAP of the Common
Stock equals or exceeds 200% of the Conversion Price then in effect for at least
20 Trading Days in any consecutive 30 Trading Day period ending on the Trading
Day prior to the date the notice of the redemption pursuant to this
Section 10.1(b) is mailed pursuant to Section 10.4.
          (c) The Company shall pay any interest on the Notes called for
redemption pursuant to this Section 10.1 (including those Notes which are
converted into Common Stock after the date the notice of the redemption is
mailed and prior to the Redemption Date) accrued but not paid to, but excluding,
the Redemption Date. Such interest shall be paid to the Holder entitled to the
Redemption Price; provided that if the Redemption Date is an Interest Payment
Date, the Company shall pay the interest to the Holder of the Note at the close
of business on the corresponding Regular Record Date.
     SECTION 10.2 NOTICE TO TRUSTEE.
          If the Company elects to redeem Notes pursuant to the redemption
provisions of Section 10.1(a) or (b) hereof (such election to be evidenced by a
resolution of the Company’s board of directors), it shall notify the Trustee at
least 60 days prior to the Redemption Date (unless a shorter notice shall be
satisfactory to the Trustee) of such intended Redemption Date, the principal
amount of Notes to be redeemed and the CUSIP numbers of the Notes to be
redeemed.
     SECTION 10.3 SELECTION OF NOTES TO BE REDEEMED.
          If fewer than all the Notes are to be redeemed, the Trustee shall
select the particular Notes to be redeemed from the Outstanding Notes by a
method that complies with the requirements of any exchange on which the Notes
are listed, or, if the Notes are not listed on an exchange, on a pro rata basis
or by lot or in accordance with any other method the Trustee considers fair and
appropriate. Notes and portions thereof that the Trustee selects shall be in
amounts equal to the minimum authorized denominations for Notes to be redeemed
or any integral multiple thereof.
          If any Note selected for partial redemption is converted in part
before termination of the conversion right with respect to the portion of the
Notes so selected, the converted portion of such Note shall be deemed to be the
portion selected for redemption (provided, however, that the Holder of such Note
so converted and deemed redeemed shall not be entitled to any additional
interest payment as a result of such deemed redemption than such Holder would
have otherwise been entitled to receive upon conversion of such Note). Notes
which have been converted during a selection of Notes to be redeemed may be
treated by the Trustee as Outstanding for the purpose of such selection.

59



--------------------------------------------------------------------------------



 



          The Trustee shall promptly notify the Company and the Registrar in
writing of the Notes selected for redemption and, in the case of any Notes
selected for partial redemption, the principal amount thereof to be redeemed.
          For all purposes of this Indenture, unless the context otherwise
requires, all provisions relating to the redemption of Notes shall relate, in
the case of any Notes redeemed or to be redeemed only in part, to the portion of
the principal amount of such Notes which has been or is to be redeemed.
     SECTION 10.4 NOTICE OF REDEMPTION.
          Notice of redemption shall be given in the manner provided in
Section 13.2 hereof to the Holders of Notes to be redeemed. Such notice shall be
given not less than 30 nor more than 60 days prior to the Redemption Date. All
notices of redemption shall state:

  (1)   the Redemption Date;     (2)   the Redemption Price and interest accrued
and unpaid to the Redemption Date, if any;     (3)   if fewer than all the
Outstanding Notes are to be redeemed, the aggregate principal amount of Notes to
be redeemed and the aggregate principal amount of Notes which will be
outstanding after such partial redemption;     (4)   that on the Redemption Date
the Redemption Price and, as provided in Section 10.1(c), interest accrued and
unpaid to the Redemption Date, and Additional Interest, if any, will become due
and payable upon each such Note to be redeemed, and that interest thereon shall
cease to accrue on and after such date;     (5)   the Conversion Price then in
effect, the date on which the right to convert the principal of the Notes to be
redeemed will terminate and the places where such Notes may be surrendered for
conversion;     (6)   the place or places where such Notes are to be surrendered
for payment of the Redemption Price and accrued and unpaid interest, if any; and
    (7)   the CUSIP number of the Notes.     (8)   the last date on which
exchanges or transfers of Notes may be made pursuant to Section 2.7 hereof, and
shall specify the serial numbers of Notes and the portions thereof called for
redemption.

          Notice of redemption of Notes to be redeemed at the election of the
Company shall be given by the Company or, at the Company’s request delivered in
writing at least 45 days

60



--------------------------------------------------------------------------------



 



prior to the Redemption Date, accompanied by the form of notice described above,
by the Trustee in the name of and at the expense of the Company.
     SECTION 10.5 EFFECT OF NOTICE OF REDEMPTION.
          Notice of redemption having been given as provided in Section 10.4
hereof, the Notes so to be redeemed shall, on the Redemption Date, become due
and payable at the Redemption Price therein specified (and, as provided in
Section 10.1(c), accrued interest and Additional Interest, if any, to the
Redemption Date) and from and after such date (unless the Company shall default
in the payment of the Redemption Price and accrued and unpaid interest) such
Notes shall cease to bear interest; provided that the Company may specify in
such notice conditions to the redemption of the Notes that must be met on or
prior to the Redemption Date, including the receipt of proceeds from concurrent
equity or other financings, in which case the Redemption Date shall not occur,
and the Notes to be redeemed shall not be due and payable at the Redemption
Price, until such conditions are satisfied. Upon surrender of any such Note for
redemption in accordance with such notice (including the satisfaction of all
applicable conditions), such Note shall be paid by the Company at the Redemption
Price (and, as provided, in Section 10.1(c), Additional Interest and accrued
interest, if any, to the Redemption Date); provided, however, that the
installments of interest on Notes whose stated maturity is prior to or on the
Redemption Date shall be payable to the Holders of such Notes, or one or more
Predecessor Notes, registered as such on the relevant Record Date according to
their terms and the provisions of Section 2.7 hereof.
          If any Note called for redemption shall not be so paid when due upon
surrender thereof for redemption, the principal and premium, if any, shall,
until paid, bear interest from the Redemption Date at the interest rate set
forth on the Note.
     SECTION 10.6 DEPOSIT OF REDEMPTION PRICE.
          Prior to or on any Redemption Date, the Company shall deposit with the
Trustee or with a Paying Agent (or, if the Company is acting as its own Paying
Agent, segregate and hold in trust) an amount of money sufficient to pay the
Redemption Price of, and accrued and unpaid interest and Additional Interest, if
any, on, all the Notes to be redeemed on that Redemption Date other than any
Notes called for redemption on that date which have been converted prior to the
date of such deposit payable on Notes called for redemption on that date which
have been converted prior to the date of such deposit.
          If any Note called for redemption is converted prior to the Redemption
Date, any money deposited with the Trustee or with a Paying Agent or so
segregated and held in trust for the redemption of such Note shall (subject to
any right of the Holder of such Note or any Predecessor Note to receive interest
as provided in the fifth paragraph of Section 2.1 hereof) be paid to the Company
on Company Request or, if then held by the Company, shall be discharged from
such trust.
     SECTION 10.7 NOTES REDEEMED IN PART.

61



--------------------------------------------------------------------------------



 



          Any Note which is to be redeemed only in part shall be surrendered at
an office or agency of the Company designated for that purpose pursuant to
Section 9.2 hereof (with, if the Company or the Trustee so requires, due
endorsement by, or a written instrument of transfer in form satisfactory to the
Company and the Trustee duly executed by, the Holder thereof or the Holder’s
attorney duly authorized in writing), and the Company shall execute, and the
Trustee shall authenticate and deliver to the Holder of such Note without
service charge, a new Note or Notes of any authorized denomination as requested
by such Holder in aggregate principal amount equal to and in exchange for the
unredeemed portion of the principal of the Note so surrendered.
ARTICLE XI
REPURCHASE AT THE OPTION OF A HOLDER
     SECTION 11.1 REPURCHASE RIGHT UPON A CHANGE OF CONTROL.
          In the event that a Change of Control shall occur, each Holder shall
have the right (the “Repurchase Right”), at the Holder’s option to require the
Company to repurchase, and upon the exercise of such right the Company shall
repurchase, all of such Holder’s Notes not theretofore called for redemption, or
any portion of the principal amount thereof that is equal to $1,000 or an
integral multiple thereof (provided that no single Note may be repurchased in
part unless the portion of the principal amount of such Note to be Outstanding
after such repurchase is equal to $1,000 or an integral multiple thereof), on a
date (the “Repurchase Date”) that is less than 45 days after the date of the
Company Notice at a purchase price equal to 105% of the principal amount of the
Notes to be repurchased (the “Repurchase Price”), plus interest accrued and
unpaid to, but excluding, the Repurchase Date.
          Notwithstanding the foregoing, installments of interest on Notes whose
stated maturity is prior to or on the Repurchase Date shall be payable to the
Holders of such Notes, or one or more Predecessor Notes, registered as such at
the close of business on the relevant Record Date according to their terms and
the provisions of Section 2.1 hereof.
     SECTION 11.2 NOTICES; METHOD OF EXERCISING REPURCHASE RIGHT, ETC. UPON
CHANGE OF CONTROL
          (a) Unless the Company shall have theretofore called for redemption
all of the Outstanding Notes, within 30 days after the Company becomes aware of
the occurrence of a Change of Control, the Company, or, at the written request
and expense of the Company within 30 days after the Company becomes aware of
such occurrence, the Trustee, shall give to all Holders of Notes notice, in the
manner provided in Section 13.2 hereof, of the occurrence of the Change of
Control and of the Repurchase Right set forth herein arising as a result thereof
(the “Company Notice”). The Company shall also deliver a copy of such notice of
a Repurchase Right to the Trustee. Each notice of a Repurchase Right shall
state:

  (1)   the Repurchase Date;

62



--------------------------------------------------------------------------------



 



  (2)   the date by which the Repurchase Right must be exercised;     (3)   the
Repurchase Price and accrued and unpaid interest, if any;     (4)   a
description of the procedure which a Holder must follow to exercise a Repurchase
Right, and the place or places where such Notes are to be surrendered for
payment of the Repurchase Price, accrued and unpaid interest and Additional
Interest, if any;     (5)   that on the Repurchase Date the Repurchase Price,
accrued and unpaid interest and Additional Interest, if any, will become due and
payable upon each such Note designated by the Holder to be repurchased, and that
interest thereon shall cease to accrue on and after said date;     (6)   the
Conversion Price then in effect, the date on which the right to convert the
principal of the Notes will terminate and that accrued and unpaid interest on
the Notes is forfeited upon any conversion after October 31, 2008;     (7)  
that a Make-Whole Premium is required to be paid upon any conversion in
connection with a Change of Control;     (8)   the amount of the Notes to be
repurchased will terminate and the place where such Notes may be surrendered for
conversion, and     (9)   the place or places where such Notes, together with
the Option to Elect Repayment Upon a Change of Control certificate included in
Exhibit A annexed hereto are to be delivered for payment of the Repurchase Price
and accrued and unpaid interest, if any.

          No failure of the Company to give the foregoing notices or defect
therein shall any Holder’s right to exercise a Repurchase Right or affect the
validity of the proceedings for the repurchase of Notes.
          If any of the foregoing provisions or other provisions of this
Article 11 are inconsistent with applicable law, such law shall govern.
          (b) To exercise a Repurchase Right, a Holder shall deliver to the
Trustee prior to or on the first day prior to the Repurchase Date:

  (1)   written notice of the Holder’s exercise of such right, which notice
shall set forth the name of the Holder, the principal amount of the Notes to be
repurchased (and, if any Note is to be repurchased in part, the serial number
thereof, the portion of the principal amount thereof to be repurchased) and a
statement that an election to exercise the Repurchase Right is being made
thereby, and

63



--------------------------------------------------------------------------------



 



  (2)   the Notes with respect to which the Repurchase Right is being exercised.

Such written notice shall be irrevocable, except that the right of the Holder to
convert the Notes with respect to which the Repurchase Right is being exercised
shall continue until the close of business on the Business Day immediately
preceding the Repurchase Date. The Company shall not pay accrued and unpaid
interest on any Notes so converted except as provided in Section 12.2.
          (c) In the event a Repurchase Right shall be exercised in accordance
with the terms hereof, the Company shall pay or cause to be paid to the Trustee
the Repurchase Price in cash as provided above, for payment to the Holder on the
Repurchase Date, together with Additional Interest, if any, and accrued and
unpaid interest to the Repurchase Date payable in cash with respect to the Notes
as to which the Repurchase Right has been exercised; provided, however, that
installments of interest that mature prior to or on the Repurchase Date shall be
payable to the Holders of such Notes, or one or more Predecessor Notes,
registered as such at the close of business on the relevant Regular Record Date
according to their terms and the provisions of Section 2.1 hereof.
          (d) If any Note (or portion thereof) surrendered for repurchase shall
not be paid on the Repurchase Date, the principal amount of such Note (or
portion thereof, as the case may be) shall, until paid, bear interest to the
extent permitted by applicable law from the Repurchase Date at the interest
rate, and each Note shall remain convertible into Common Stock until the
principal of such Note (or portion thereof, as the case may be) shall have been
paid or duly provided for.
          (e) Any Note which is to be repurchased only in part shall be
surrendered to the Trustee (with, if the Company or the Trustee so requires, due
endorsement by, or a written instrument of transfer in form satisfactory to the
Company and the Trustee duly executed by the Holder thereof or his attorney duly
authorized in writing), and the Company shall execute, and the Trustee shall
authenticate and make available for delivery to the Holder of such Note without
service charge, a new Note or Notes, containing identical terms and conditions,
each in an authorized denomination in aggregate principal amount equal to and in
exchange for the unrepurchased portion of the principal of the Note so
surrendered.
          (f) All Notes delivered for repurchase shall be delivered to the
Trustee to be canceled at the direction of the Trustee, which shall dispose of
the same as provided in Section 2.15 hereof.
     SECTION 11.3 REPURCHASE UPON SPECIFIED DATES
          (a) If an FDA Approval Event has not occurred by September 1, 2009
(the “Put Right Event”), the Notes shall be purchased in cash, in whole or in
part (which must be equal to $1,000 principal amount or any integral multiple
thereof), by the Company, at the option of Holders, in accordance with the
provisions of this Section 11.3 at a cash purchase price equal to 100% of the
principal amount of the surrendered Notes together with accrued but unpaid
interest, if any, to but excluding the Put Right Purchase Date (the “Put Right
Purchase Price”).

64



--------------------------------------------------------------------------------



 



          (b) The Company shall give written notice of the occurrence of the Put
Right Event by notice sent by first-class mail to the Trustee and to each Holder
(at its address shown in the register of the Registrar) and to beneficial owners
to the extent and in the manner required by applicable law no later than
September 1, 2009 (the “Company Put Right Notice”). The Company Put Right Notice
shall include a form of Put Right Purchase Notice to be completed by a Holder
and shall state:
               (i) the Put Right Purchase Price and the Conversion Rate then in
effect;
               (ii) the name and address of the Paying Agent and the Conversion
Agent;
               (iii) that Notes as to which a Put Right Purchase Notice has been
given may be converted, if they are otherwise convertible, only in accordance
with the Indenture and only to the extent that the Put Right Purchase Notice has
been withdrawn in accordance with the terms of this Indenture;
               (iv) that Notes must be surrendered to the Paying Agent as a
condition to collecting payment of the Put Right Purchase Price;
               (v) that the Put Right Purchase Price for any Note as to which a
Put Right Purchase Notice has been given and not withdrawn will be paid promptly
following the later of the Put Right Purchase Date and the time of surrender of
such Note as described in subclause (iv) above;
               (vi) the procedures the Holder must follow to exercise rights
under this section and a brief description of those rights;
               (vii) briefly, the conversion rights of the Notes;
               (viii) the procedures for withdrawing a Put Right Purchase Notice
(including a summary of the terms of paragraph (g) below);
               (ix) that, unless the Company fails to pay such Put Right
Purchase Price on Notes for which a Put Right Purchase Notice has been
submitted, such Notes shall no longer be outstanding and interest on such Notes
will cease to accrue on and after the Put Right Purchase Date; and
               (x) the CUSIP number of the Notes.
          (c) If any of the Notes to be repurchased are in the form of a Global
Note, the Company shall modify such notice to the extent necessary to accord
with the Depositary’s applicable procedures relating to repurchases.
          (d) At the Company’s request, the Trustee shall give such Company Put
Right Notice on behalf of the Company and at the Company’s expense; provided,
however, that, in all cases, the text of such Company Put Right Notice shall be
prepared by the Company; provided

65



--------------------------------------------------------------------------------



 



further that the Company shall make such request and deliver the text of such
Company Put Right Notice at least second Business Days prior to the date by
which such Company Put Right Notice must be given in accordance with this
section (unless a shorter period shall be satisfactory to the Trustee).
          (e) To exercise its rights pursuant to this section, the Holder shall
deliver to the Paying Agent a properly completed put right purchase notice
(each, a “Put Right Purchase Notice”) at any time from the opening of business
on the Business Day after September 1, 2009 stating:
               (i) if certificated Notes have been issued, the certificate
number of the Note that the Holder will deliver for repurchase (or if the Notes
are not certificated, the Put Right Purchase Notice must comply with the
Depositary’s applicable procedures relating to purchases),
               (ii) the portion of the principal amount of the Note which the
Holder will deliver to be purchased, which portion must be a principal amount of
$1,000 or an integral multiple thereof, and
               (iii) that such Note shall be purchased within 30 days of
delivery of the Put Right Purchase Notice (the “Put Right Purchase Date”)
pursuant to the terms and conditions in this Section and the Notes.
          (f) The Company shall pay the Put Right Purchase Price for all Notes
with respect to which a Put Right Purchase Notice is given and not validly
withdrawn, promptly following the delivery of such Notes to the Paying Agent
(together with all necessary endorsements) at the offices of the Paying Agent
(if the Notes are not certificated, such delivery must comply with the
Depositary’s applicable procedures relating to purchases). Delivery of such Note
shall be a condition to receipt by the Holder of the Put Right Purchase Price
therefor. The Put Right Purchase Price shall be paid pursuant to this section
only if the Note delivered to the Paying Agent conforms in all respects to the
description thereof in the related Put Right Purchase Notice, as determined by
the Company.
          (g) Notwithstanding anything herein to the contrary, any Holder
delivering to the Paying Agent a Put Right Purchase Notice contemplated by this
section shall have the right to withdraw such Put Right Purchase Notice in whole
or in part at any time prior to the close of business on the Business Day
immediately preceding the Put Right Purchase Date by delivery of a written
notice of withdrawal to the Paying Agent specifying:
               (i) the aggregate principal amount of the Note (which must be
equal to $1,000 or any integral multiple thereof) with respect to which such
notice of withdrawal is being submitted,
               (ii) the certificate number, if any, of the Note in respect of
which such notice of withdrawal is being submitted (or, if the Notes are not
certificated, the withdrawal notice must comply with the Applicable Procedures
relating to withdrawals), and

66



--------------------------------------------------------------------------------



 



               (iii) the aggregate principal amount, if any, of such Note which
remains subject to the original Put Right Purchase Notice and which has been or
will be delivered for purchase by the Company.
          (h) The Paying Agent shall promptly notify the Company of the receipt
by it of any Put Right Purchase Notice or written notice of withdrawal thereof.
          (i) On or before 12:00 p.m. (noon) New York City time on the
applicable Put Right Purchase Date, the Company shall deposit with the Trustee
or with the Paying Agent (or if the Company or an Affiliate of the Company is
acting as the Paying Agent, shall segregate and hold in trust) an amount of
money (in immediately available funds if deposited on or after the tenth
Business Day following such Put Right Purchase Date) sufficient to pay the
aggregate Put Right Purchase Price of all the Notes or portions thereof which
are to be purchased as of the Put Right Purchase Date.
               (i) If a Paying Agent holds, in accordance with the terms hereof,
money sufficient to pay the Put Right Purchase Price of any Note for which a Put
Right Notice has been tendered and not withdrawn, then, on the Put Right
Purchase Date, such Note will cease to be outstanding, and interest shall cease
to accrue, whether or not the Note is delivered to the Paying Agent, and the
rights of the Holder in respect of the Note shall terminate (other than the
right to receive the Put Right Purchase Price as aforesaid).
               (ii) The Put Right Purchase Price shall be paid to such Holder
with respect to Notes for which a Put Right Purchase Notice has been tendered
and not validly withdrawn, subject to receipt of funds by the Paying Agent,
promptly after the later of (A) the Business Day following the Put Right
Purchase Date with respect to such Note (provided that the conditions in
paragraph (f) above have been satisfied) and (B) the time of delivery of such
Note to the Paying Agent by the Holder thereof in the manner required by such
paragraph (f). Notes in respect of which a Put Right Purchase Notice has been
given by the Holder thereof, may not be converted on or after the date of the
delivery of such Put Right Purchase Notice, unless such Put Right Purchase
Notice has first been validly withdrawn as specified in paragraph (g) above.
               (iii) To the extent that the aggregate amount of cash deposited
by the Company pursuant to this section exceeds the aggregate Put Right Purchase
Price of the Notes or portions thereof that the Company is obligated to
purchase, then promptly after the Put Right Purchase Date the Trustee or a
Paying Agent, as the case may be, shall return any such excess cash to the
Company, or if such money is then held by the Company in trust, it shall be
discharged from the trust.
          (j) The Company shall only be obligated to purchase, pursuant to this
section, a portion of a Note if the principal amount of such portion is $1,000
or an integral multiple of $1,000. Provisions of this Indenture that apply to
the purchase of all of a Note also apply to the purchase of such portion of such
Note.

67



--------------------------------------------------------------------------------



 



ARTICLE XII
CONVERSION OF NOTES
     SECTION 12.1 CONVERSION RIGHT AND CONVERSION PRICE.
          Subject to and upon compliance with the provisions of this Article, at
the option of the Holder thereof, any Outstanding Note or any portion of the
principal amount thereof which is $1,000 or an integral multiple of $1,000 may
be converted into duly authorized, fully paid and nonassessable shares of Common
Stock, at the Conversion Price, determined as hereinafter provided, in effect at
the time of conversion. Such conversion right shall expire at the close of
business on the Business Day immediately preceding September 1, 2011 unless the
Notes or a portion thereof are called for redemption or are repurchased.
          In case a Note or portion thereof is called for redemption, such
conversion right in respect of the Note or the portion so called, shall expire
at the close of business on the Business Day immediately preceding the
Redemption Date, unless the Company defaults in making the payment due upon
redemption. In the case of a Change of Control for which the Holder exercises
its Repurchase Right with respect to a Note or portion thereof, such conversion
right in respect of the Note or portion thereof shall expire at the close of
business on the Business Day immediately preceding the Repurchase Date.
          The rate at which shares of Common Stock shall be delivered upon
conversion (the “Conversion Rate”) shall be initially equal to 500 shares per
$1,000 principal amount of Notes. The Conversion Price of the Notes (the
“Conversion Price”) shall equal $1,000 divided by the Conversion Rate (rounded
to the nearest cent). The Conversion Price shall be adjusted in certain
instances as provided in Section 12.4 hereof. If a Holder converts all or any
portion of its Notes prior to October 31, 2008, upon such conversion, in
addition to the Common Stock such Holder would receive, the Holder will be
entitled to receive with respect to each Note so converted an amount in cash
equal to the difference of (i) the amount of all interest that the Company would
be required to pay on such Note from the date hereof through October 31, 2008
and (ii) the amount of interest actually paid on such Note by the Company prior
to the time of conversion.
     SECTION 12.2 EXERCISE OF CONVERSION RIGHT.
          To exercise the conversion right, the Holder of any Note to be
converted shall surrender such Note duly endorsed or assigned to the Company or
in blank, at the office of any Conversion Agent, accompanied by a duly signed
conversion notice substantially in the form attached to the Note to the Company
stating that the Holder elects to convert such Note or, if less than the entire
principal amount thereof is to be converted, the portion thereof to be
converted.
          To the extent provided in Section 2.1, Notes surrendered for
conversion during the period from the close of business on any Regular Record
Date to the opening of business on the next succeeding Interest Payment Date
(except in the case of any Note whose maturity is prior to such Interest Payment
Date) shall be accompanied by payment in New York Clearing

68



--------------------------------------------------------------------------------



 



House funds or other funds acceptable to the Company of an amount equal to the
interest and Additional Interest, if any, to be received on such Interest
Payment Date on the principal amount of Notes being surrendered for conversion,
as well as any taxes or duties payable pursuant to Section 12.8. To the extent
provided in Section 2.1, Notes which have been called for redemption after
November 1, 2008 by the Company in a notice of redemption pursuant to
Section 10.4, and are converted prior to redemption, shall not require such
concurrent payment to the Company upon surrender for conversion, and if
converted during the time period set forth in the preceding sentence, the
Holders of such converted Notes shall be entitled to receive (and retain) any
accrued interest on the principal of such surrendered Notes, and Additional
Interest, if any.
          Notes shall be deemed to have been converted immediately prior to the
close of business on the day of surrender of such Notes for conversion in
accordance with the foregoing provisions, and at such time the rights of the
Holders of such Notes as Holders shall cease, and the Person or Persons entitled
to receive the Common Stock issuable upon conversion shall be treated for all
purposes as the record holder or holders of such Common Stock at such time. As
promptly as practicable on or after the conversion date, the Company shall cause
to be issued and delivered to such Conversion Agent a certificate or
certificates for the number of full shares of Common Stock issuable upon
conversion, together with payment in lieu of any fraction of a share as provided
in Section 12.3 hereof.
          In the case of any Note which is converted in part only, upon such
conversion the Company shall execute and the Trustee shall authenticate and
deliver to the Holder thereof, at the expense of the Company, a new Note or
Notes of authorized denominations in aggregate principal amount equal to the
unconverted portion of the principal amount of such Notes.
          If shares of Common Stock to be issued upon conversion of a Restricted
Security, or Notes to be issued upon conversion of a Restricted Security in part
only, are to be registered in a name other than that of the Holder of such
Restricted Security, such Holder must deliver to the Conversion Agent the
conversion notice in substantially the form set forth in Exhibit A annexed
hereto, dated the date of surrender of such Restricted Security and signed by
such Holder, as to compliance with the restrictions on transfer applicable to
such Restricted Security. Neither the Trustee nor any Conversion Agent,
Registrar or Transfer Agent shall be required to register in a name other than
that of the Holder shares of Common Stock or Notes issued upon conversion of any
Restricted Security not so accompanied by a properly completed certificate.
          The Company hereby initially appoints the Trustee as the Conversion
Agent.
     SECTION 12.3 FRACTIONS OF SHARES.
          No fractional shares of Common Stock shall be issued upon conversion
of any Note or Notes. If more than one Note shall be surrendered for conversion
at one time by the same Holder, the number of full shares which shall be issued
upon conversion thereof shall be computed on the basis of the aggregate
principal amount of the Notes (or specified portions thereof) so surrendered.
Instead of any fractional share of Common Stock which would otherwise be issued
upon conversion of any Note or Notes (or specified portions thereof), the
Company shall pay a cash adjustment in respect of such fraction (calculated to
the nearest one-

69



--------------------------------------------------------------------------------



 



100th of a share) in an amount equal to the same fraction of the Closing Price
of the Common Stock as of the Trading Day preceding the date of conversion.
     SECTION 12.4 ADJUSTMENT OF CONVERSION PRICE.
          The Conversion Price shall be subject to adjustments, calculated by
the Company, from time to time as follows:
          (a) In case the Company shall hereafter pay a dividend or make a
distribution to all holders of the outstanding Common Stock in shares of Common
Stock, the Conversion Price in effect at the opening of business on the date
following the date fixed for the determination of stockholders entitled to
receive such dividend or other distribution shall be reduced by multiplying such
Conversion Price by a fraction:
               (i) the numerator of which shall be the number of shares of
Common Stock outstanding at the close of business on the Record Date (as defined
in Section 12.4(g)) fixed for such determination, and
               (ii) the denominator of which shall be the sum of such number of
shares and the total number of shares constituting such dividend or other
distribution. Such reduction shall become effective immediately after the
opening of business on the day following the Record Date. If any dividend or
distribution of the type described in this Section 12.4(a) is declared but not
so paid or made, the Conversion Price shall again be adjusted to the Conversion
Price which would then be in effect if such dividend or distribution had not
been declared.
          (b) In case the outstanding shares of Common Stock shall be subdivided
into a greater number of shares of Common Stock, the Conversion Price in effect
at the opening of business on the day following the day upon which such
subdivision becomes effective shall be proportionately reduced, and conversely,
in case outstanding shares of Common Stock shall be combined into a smaller
number of shares of Common Stock, the Conversion Price in effect at the opening
of business on the day following the day upon which such combination becomes
effective shall be proportionately increased, such reduction or increase, as the
case may be, to become effective immediately after the opening of business on
the day following the day upon which such subdivision or combination becomes
effective.
          (c) In case the Company shall issue rights or warrants (other than any
rights or warrants referred to in Section 12.4(d)) to all holders of its
outstanding shares of Common Stock entitling them to subscribe for or purchase
shares of Common Stock (or securities convertible into Common Stock) at a price
per share (or having a conversion price per share) less than the Current Market
Price (as defined in Section 12.4(g)) on the Record Date fixed for the
determination of stockholders entitled to receive such rights or warrants, the
Conversion Price shall be adjusted so that the same shall equal the price
determined by multiplying the Conversion Price in effect at the opening of
business on the date after such Record Date by a fraction:
               (i) the numerator of which shall be the number of shares of
Common Stock outstanding at the close of business on the Record Date plus the

70



--------------------------------------------------------------------------------



 



number of shares which the aggregate offering price of the total number of
shares so offered for subscription or purchase (or the aggregate conversion
price of the convertible securities so offered) would purchase at such Current
Market Price, and
               (ii) the denominator of which shall be the number of shares of
Common Stock outstanding on the close of business on the Record Date plus the
total number of additional shares of Common Stock so offered for subscription or
purchase (or into which the convertible securities so offered are convertible).
Such adjustment shall become effective immediately after the opening of business
on the day following the Record Date fixed for determination of stockholders
entitled to receive such rights or warrants. To the extent that shares of Common
Stock (or securities convertible into Common Stock) are not delivered pursuant
to such rights or warrants, upon the expiration or termination of such rights or
warrants the Conversion Price shall be readjusted to the Conversion Price which
would then be in effect had the adjustments made upon the issuance of such
rights or warrants been made on the basis of the delivery of only the number of
shares of Common Stock (or securities convertible into Common Stock) actually
delivered. In the event that such rights or warrants are not so issued, the
Conversion Price shall again be adjusted to be the Conversion Price which would
then be in effect if such date fixed for the determination of stockholders
entitled to receive such rights or warrants had not been fixed. In determining
whether any rights or warrants entitle the holders to subscribe for or purchase
shares of Common Stock at less than such Current Market Price, and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received for such rights or
warrants, the value of such consideration if other than cash, to be determined
by the Board of Directors.
          (d) In case the Company shall, by dividend or otherwise, distribute to
all holders of its Common Stock shares of any class of capital stock of the
Company (other than any dividends or distributions to which Section 12.4(a)
applies) or evidences of its indebtedness or other assets, including securities,
but excluding (1) any rights or warrants referred to in Section 12.4(c), (2) any
stock, securities or other property or assets (including cash) distributed as
dividends or distributions in connection with a reclassification, change,
merger, combination, sale, conveyance, consolidation or statutory share exchange
to which Section 12.11 hereof applies and (3) any dividends or distributions
paid exclusively in cash (the securities described in foregoing are hereinafter
in this Section 12.4(d) called the “securities”), then, in each such case,
subject to the second succeeding paragraph of this Section 12.4(d), the
Conversion Price shall be reduced so that the same shall be equal to the price
determined by multiplying the Conversion Price in effect immediately prior to
the close of business on the Record Date (as defined in Section 12.4(g)) with
respect to such distribution by a fraction:
               (i) the numerator of which shall be the Current Market Price
(determined as provided in Section 12.4(g)) on such date less the fair market
value (as determined by the Board of Directors, whose determination shall be
conclusive and set forth in a Board Resolution) on such date of the portion of
the securities so distributed applicable to one share of Common Stock
(determined on

71



--------------------------------------------------------------------------------



 



the basis of the number of shares of the Common Stock outstanding on the Record
Date), and
               (ii) the denominator of which shall be such Current Market Price.
Such reduction shall become effective immediately prior to the opening of
business on the day following the Record Date. However, in the event that the
then fair market value (as so determined) of the portion of the securities so
distributed applicable to one share of Common Stock is equal to or greater than
the Current Market Price on the Record Date, in lieu of the foregoing
adjustment, adequate provision shall be made so that each Holder shall have the
right to receive upon conversion of a Note (or any portion thereof) the amount
of securities such Holder would have received had such Holder converted such
Note (or portion thereof) immediately prior to such Record Date. In the event
that such dividend or distribution is not so paid or made, the Conversion Price
shall again be adjusted to be the Conversion Price which would then be in effect
if such dividend or distribution had not been declared.
          If the Board of Directors determines the fair market value of any
distribution for purposes of this Section 12.4(d) by reference to the actual or
when issued trading market for any securities comprising all or part of such
distribution, it must in doing so consider the prices in such market over the
same period (the “Reference Period”) used in computing the Current Market Price
pursuant to Section 12.4(g) to the extent possible, unless the Board of
Directors in a Board Resolution determines in good faith that determining the
fair market value during the Reference Period would not be in the best interest
of the Holder.
          Rights or warrants distributed by the Company to all holders of Common
Stock entitling the holders thereof to subscribe for or purchase shares of the
Company’s capital stock (either initially or under certain circumstances), which
rights or warrants, until the occurrence of a specified event or events (a
“Trigger Event”):
               (i) are deemed to be transferred with such shares of Common
Stock;
               (ii) are not exercisable; and
               (iii) are also issued in respect of future issuances of Common
Stock,
shall be deemed not to have been distributed for purposes of this
Section 12.4(d) (and no adjustment to the Conversion Price under this
Section 12.4(d) will be required) until the occurrence of the earliest Trigger
Event. If such right or warrant is subject to subsequent events, upon the
occurrence of which such right or warrant shall become exercisable to purchase
different securities, evidences of indebtedness or other assets or entitle the
holder to purchase a different number or amount of the foregoing or to purchase
any of the foregoing at a different purchase price, then the occurrence of each
such event shall be deemed to be the date of issuance and record date with
respect to a new right or warrant (and a termination or expiration of the
existing right or warrant without exercise by the holder thereof). In addition,
in the event of any distribution (or deemed distribution) of rights or warrants,
or any Trigger Event or other event

72



--------------------------------------------------------------------------------



 



(of the type described in the preceding sentence) with respect thereto, that
resulted in an adjustment to the Conversion Price under this Section 12.4(d):

  (1)   in the case of any such rights or warrants which shall all have been
redeemed or repurchased without exercise by any holders thereof, the Conversion
Price shall be readjusted upon such final redemption or repurchase to give
effect to such distribution or Trigger Event, as the case may be, as though it
were a cash distribution, equal to the per share redemption or repurchase price
received by a holder of Common Stock with respect to such rights or warrant
(assuming such holder had retained such rights or warrants), made to all holders
of Common Stock as of the date of such redemption or repurchase, and     (2)  
in the case of such rights or warrants all of which shall have expired or been
terminated without exercise, the Conversion Price shall be readjusted as if such
rights and warrants had never been issued.

For purposes of this Section 12.4(d) and Sections 12.4(a), 12.4(b) and 12.4(c),
any dividend or distribution to which this Section 12.4(d) is applicable that
also includes shares of Common Stock, a subdivision or combination of Common
Stock to which Section 12.4(c) applies, or rights or warrants to subscribe for
or purchase shares of Common Stock to which Section 12.4(c) applies (or any
combination thereof), shall be deemed instead to be:

  (1)   a dividend or distribution of the evidences of indebtedness, assets,
shares of capital stock, rights or warrants other than such shares of Common
Stock, such subdivision or combination or such rights or warrants to which
Sections 12.4(a), 12.4(b) and 12.4(c) apply, respectively (and any Conversion
Price reduction required by this Section 12.4(d) with respect to such dividend
or distribution shall then be made), immediately followed by     (2)   a
dividend or distribution of such shares of Common Stock, such subdivision or
combination or such rights or warrants (and any further Conversion Price
reduction required by Sections 12.4(a), 12.4(b) and 12.4(c) with respect to such
dividend or distribution shall then be made), except:

               (A) the Record Date of such dividend or distribution shall be
substituted as (x) “the date fixed for the determination of stockholders
entitled to receive such dividend or other distribution,” “Record Date fixed for
such determinations” and “Record Date” within the meaning of Section 12.4(a),
(y) “the day upon which such subdivision becomes effective” and “the day upon
which such combination becomes effective” within the meaning of Section 12.4(b),
and (z) as “the date fixed for the determination of stockholders entitled to
receive such rights or warrants,” “the Record Date fixed for the determination
of

73



--------------------------------------------------------------------------------



 



the stockholders entitled to receive such rights or warrants” and such “Record
Date” within the meaning of Section 12.4(c), and
                    (B) any shares of Common Stock included in such dividend or
distribution shall not be deemed “outstanding at the close of business on the
date fixed for such determination” within the meaning of Section 12.4(a) and any
reduction or increase in the number of shares of Common Stock resulting from
such subdivision or combination shall be disregarded in connection with such
dividend or distribution.
          (e) In case the Company shall, by dividend or otherwise, distribute to
all holders of its Common Stock cash (excluding any cash that is distributed
upon a reclassification, change, merger, combination, sale, conveyance,
consolidation or statutory share exchange to which Section 12.11 hereof applies
or as part of a distribution referred to in Section 12.4(d) hereof), then and in
each such case, immediately after the close of business on the Record Date of
such distribution, the Conversion Price shall be reduced so that the same shall
equal the price determined by multiplying the Conversion Price in effect
immediately prior to the close of business on such Record Date by a fraction:
               (i) the numerator of which shall be equal to the Current Market
Price on the Record Date less an amount equal to the quotient of (x) such amount
of cash and (y) the number of shares of Common Stock outstanding on the Record
Date, and
               (ii) the denominator of which shall be equal to the Current
Market Price on such date.
          (f) In case a tender or exchange offer made by the Company or any of
its subsidiaries to all holders of Common Stock for all or any portion of the
Common Stock shall expire and such tender or exchange offer (as amended upon the
expiration thereof) shall require the payment to stockholders (based on the
acceptance (up to any maximum specified in the terms of the tender or exchange
offer) of Purchased Shares (as defined below)) of an aggregate consideration
having a fair market value (as determined by the Board of Directors, whose
determination shall be conclusive and set forth in a Board Resolution), as of
the expiration of such tender or exchange offer) that, combined together with
the aggregate of the cash plus the fair market value (as determined by the Board
of Directors, whose determination shall be conclusive and set forth in a Board
Resolution), as of the expiration of such tender or exchange offer, of
consideration payable in respect of any other tender or exchange offers, made by
the Company or any of its subsidiaries to all holders of Common Stock for all or
any portion of the Common Stock expiring within the 12 months preceding the
expiration of such tender or exchange offer and in respect of which no
adjustment pursuant to this Section 12.4(f) has been made, exceeds 10% of the
product of the Current Market Price (determined as provided in Section 12.4(g))
as of the last time (the “Expiration Time”) tenders or exchanges could have been
made pursuant to such tender or exchange offer (as it may be amended) times the
number of shares of Common Stock outstanding (including any tendered or
exchanged shares) on the

74



--------------------------------------------------------------------------------



 



Expiration Time, then, and in each such case, immediately prior to the opening
of business on the day after the date of the Expiration Time, the Conversion
Price shall be adjusted so that the same shall equal the price determined by
multiplying the Conversion Price in effect immediately prior to close of
business on the date of the Expiration Time by a fraction:
               (i) the numerator of which shall be the number of shares of
Common Stock outstanding (including any tendered or exchanged shares) at the
Expiration Time multiplied by the Current Market Price of the Common Stock on
the Trading Day next succeeding the Expiration Time, and
               (ii) the denominator shall be the sum of (x) the fair market
value (determined as aforesaid) of the aggregate consideration payable to
stockholders based on the acceptance (up to any maximum specified in the terms
of the tender or exchange offer) of all shares validly tendered or exchanged and
not withdrawn as of the Expiration Time (the shares deemed so accepted, up to
any such maximum, being referred to as the “Purchased Shares”) and (y) the
product of the number of shares of Common Stock outstanding (less any Purchased
Shares) on the Expiration Time and the Current Market Price of the Common Stock
on the Trading Day next succeeding the Expiration Time.
Such reduction (if any) shall become effective immediately prior to the opening
of business on the day following the Expiration Time. In the event that the
Company is obligated to purchase shares pursuant to any such tender or exchange
offer, but the Company is permanently prevented by applicable law from effecting
any such purchases or all such purchases are rescinded, the Conversion Price
shall again be adjusted to be the Conversion Price which would then be in effect
if such tender or exchange offer had not been made. If the application of this
Section 12.4(f) to any tender or exchange offer would result in an increase in
the Conversion Price, no adjustment shall be made for such tender or exchange
offer under this Section 12.4(f).
          (g) For purposes of this Section 12.4, the following terms shall have
the meanings indicated:

  (1)   “Current Market Price” shall mean the average of the daily Closing
Prices per share of Common Stock for the ten consecutive Trading Days
immediately prior to the date in question; provided, however, that if:

               (i) the “ex” date (as hereinafter defined) for any event (other
than the issuance or distribution requiring such computation) that requires an
adjustment to the Conversion Price pursuant to Section 12.4(a), (b), (c), (d),
(e) or (f) occurs during such ten consecutive Trading Days, the Closing Price
for each Trading Day prior to the “ex” date for such other event shall be
adjusted by multiplying such Closing Price by the same fraction by which the
Conversion Price is so required to be adjusted as a result of such other event;

75



--------------------------------------------------------------------------------



 



               (ii) the “ex” date for any event (other than the issuance or
distribution requiring such computation) that requires an adjustment to the
Conversion Price pursuant to Section 12.4(a), (b), (c), (d), (e) or (f) occurs
on or after the “ex” date for the issuance or distribution requiring such
computation and prior to the day in question, the Closing Price for each Trading
Day on and after the “ex” date for such other event shall be adjusted by
multiplying such Closing Price by the reciprocal of the fraction by which the
Conversion Price is so required to be adjusted as a result of such other event;
and
               (iii) the “ex” date for the issuance or distribution requiring
such computation is prior to the day in question, after taking into account any
adjustment required pursuant to clause (i) or (ii) of this proviso, the Closing
Price for each Trading Day on or after such “ex” date shall be adjusted by
adding thereto the amount of any cash and the fair market value (as determined
by the Board of Directors in a manner consistent with any determination of such
value for purposes of Section 12.4(d) or (f), whose determination shall be
conclusive and set forth in a Board Resolution) of the evidences of
indebtedness, shares of capital stock or assets being distributed applicable to
one share of Common Stock as of the close of business on the day before such
“ex” date.
For purposes of any computation under Section 12.4(f), the Current Market Price
of the Common Stock on any date shall be deemed to be the average of the daily
Closing Prices per share of Common Stock for such day and the next two
succeeding Trading Days; provided, however, that if the “ex” date for any event
(other than the tender or exchange offer requiring such computation) that
requires an adjustment to the Conversion Price pursuant to Section 12.4(a), (b),
(c), (d), (e) or (f) occurs on or after the Expiration Time for the tender or
exchange offer requiring such computation and prior to the day in question, the
Closing Price for each Trading Day on and after the “ex” date for such other
event shall be adjusted by multiplying such Closing Price by the reciprocal of
the fraction by which the Conversion Price is so required to be adjusted as a
result of such other event. For purposes of this paragraph, the term “ex” date,
when used:
                    (A) with respect to any issuance or distribution, means the
first date on which the Common Stock trades regular way on the relevant exchange
or in the relevant market from which the Closing Price was obtained without the
right to receive such issuance or distribution;
                    (B) with respect to any subdivision or combination of shares
of Common Stock, means the first date on which the Common Stock trades regular
way on such exchange or in such market after the time at which such subdivision
or combination becomes effective, and
                    (C) with respect to any tender or exchange offer, means the
first date on which the Common Stock trades regular way on such exchange or in
such market after the Expiration Time of such offer.
Notwithstanding the foregoing, whenever successive adjustments to the Conversion
Price are called for pursuant to this Section 12.4, such adjustments shall be
made to the Current Market

76



--------------------------------------------------------------------------------



 



Price as may be necessary or appropriate to effectuate the intent of this
Section 12.4 and to avoid unjust or inequitable results as determined in good
faith by the Board of Directors.

  (2)   “fair market value” shall mean the amount which a willing buyer would
pay a willing seller in an arm’s length transaction.     (3)   “Record Date”
shall mean, with respect to any dividend, distribution or other transaction or
event in which the holders of Common Stock have the right to receive any cash,
securities or other property or in which the Common Stock (or other applicable
security) is exchanged for or converted into any combination of cash, securities
or other property, the date fixed for determination of stockholders entitled to
receive such cash, securities or other property (whether such date is fixed by
the Board of Directors or by statute, contract or otherwise).

          (h) The Company may make such reductions in the Conversion Price, in
addition to those required by Sections 12.4(a), (b), (c), (d), (e) or (f), as
the Board of Directors considers to be advisable to avoid or diminish any income
tax to holders of Common Stock or rights to purchase Common Stock resulting from
any dividend or distribution of stock (or rights to acquire stock) or from any
event treated as such for income tax purposes.
          To the extent permitted by applicable law, the Company from time to
time may reduce the Conversion Price by any amount for any period of time if the
period is at least 20 days and the reduction is irrevocable during the period
and the Board of Directors determines in good faith that such reduction would be
in the best interests of the Company, which determination shall be conclusive
and set forth in a Board Resolution. Whenever the Conversion Price is reduced
pursuant to the preceding sentence, the Company shall mail to the Trustee and
each Holder at the address of such Holder as it appears in the Register a notice
of the reduction at least 15 days prior to the date the reduced Conversion Price
takes effect, and such notice shall state the reduced Conversion Price and the
period during which it will be in effect.
          Adjustment to the Conversion Price is not necessary if Holders may
participate in the transactions otherwise giving rise to an adjustment on a
basis and with notice that the Board of Directors determines to be fair and
appropriate. In cases where the fair market value of the portion of assets, debt
securities or rights, warrants or options to purchase securities of the Company
applicable to one share of Common Stock distributed to stockholders exceeds the
average sale price per share of Common Stock, or the average sale price per
share of options on Common Stock so distributed by less than $1.00, rather than
being entitled to an adjustment in the Conversion Price, a Holder, upon
conversion of a Note, will be entitled to receive (in addition to the shares of
Common Stock into which such Note is convertible) the kind and amounts of
assets, debt securities or rights, options or warrants comprising the
distribution that such Holder would have received if such Holder had converted
such Note immediately prior to the record date for determining the stockholders
entitled to receive such distribution.
          (i) No adjustment in the Conversion Price shall be required unless
such adjustment would require an increase or decrease of at least 1% in such
price; provided,

77



--------------------------------------------------------------------------------



 



however, that any adjustments which by reason of this Section 12.4(i) are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment. All calculations under this Article 12 shall be made by
the Company and shall be made to the nearest cent or to the nearest one-ten
thousandth (1/10,000th) of a share, as the case may be. No adjustment need be
made for a change in the par value or no par value of the Common Stock.
          (j) In any case in which this Section 12.4 provides that an adjustment
shall become effective immediately after a Record Date for an event, the Company
may defer until the occurrence of such event (i) issuing to the Holder of any
Note converted after such Record Date and before the occurrence of such event
the additional shares of Common Stock issuable upon such conversion by reason of
the adjustment required by such event over and above the Common Stock issuable
upon such conversion before giving effect to such adjustment and (ii) paying to
such holder any amount in cash in lieu of any fraction pursuant to Section 12.3
hereof.
          (k) For purposes of this Section 12.4, the number of shares of Common
Stock at any time outstanding shall not include shares held in the treasury of
the Company but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock. The Company will not pay
any dividend or make any distribution on shares of Common Stock held in the
treasury of the Company.
          (l) If the distribution date for the rights provided in the Company’s
rights agreement, if any, occurs prior to the date a Note is converted, (i) the
Holder of the Note who converts such Note after the distribution date is
entitled to receive the rights that would otherwise be attached (but for the
date of conversion) to the shares of Common Stock received upon such conversion
and (ii) no adjustment shall be made to the Conversion Price pursuant to clause
12.4(b).
     SECTION 12.5 NOTICE OF ADJUSTMENTS OF CONVERSION PRICE.
          Whenever the Conversion Price is adjusted as herein provided (other
than in the case of an adjustment pursuant to the second paragraph of
Section 12.4(h) for which the notice required by such paragraph has been
provided), the Company shall promptly file with the Trustee and any Conversion
Agent other than the Trustee an Officers’ Certificate setting forth the adjusted
Conversion Price and showing in reasonable detail the facts upon which such
adjustment is based; provided that the Trustee shall have no duty or obligation
to verify the accuracy of the adjusted Conversion Price. Promptly after delivery
of such Officers’ Certificate, the Company shall prepare a notice stating that
the Conversion Price has been adjusted and setting forth the adjusted Conversion
Price and the date on which each adjustment becomes effective, and shall mail
such notice to each Holder at the address of such Holder as it appears in the
Register within 20 days of the effective date of such adjustment. Failure to
deliver such notice shall not effect the legality or validity of any such
adjustment.
     SECTION 12.6 NOTICE PRIOR TO CERTAIN ACTIONS.
          In case at any time after the date hereof:

78



--------------------------------------------------------------------------------



 



  (1)   the Company shall declare a dividend (or any other distribution) on its
Common Stock payable otherwise than in cash out of its capital surplus or its
consolidated retained earnings;     (2)   the Company shall authorize the
granting to the holders of its Common Stock of rights or warrants to subscribe
for or purchase any shares of capital stock of any class (or of securities
convertible into shares of capital stock of any class) or of any other rights;  
  (3)   there shall occur any reclassification of the Common Stock of the
Company (other than a subdivision or combination of its outstanding Common
Stock, a change in par value, a change from par value to no par value or a
change from no par value to par value), or any merger, consolidation, statutory
share exchange or combination to which the Company is a party and for which
approval of any shareholders of the Company is required, or the sale, transfer
or conveyance of all or substantially all of the assets of the Company; or    
(4)   there shall occur the voluntary or involuntary dissolution, liquidation or
winding up of the Company;

     the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of securities pursuant to Section 9.2 hereof, and
shall cause to be provided to the Trustee and all Holders in accordance with
Section 13.2 hereof, at least 20 days (or 10 days in any case specified in
clause (1) or (2) above) prior to the applicable record or effective date
hereinafter specified, a notice stating:
                    (A) the date on which a record is to be taken for the
purpose of such dividend, distribution, rights or warrants, or, if a record is
not to be taken, the date as of which the holders of Common Stock of record to
be entitled to such dividend, distribution, rights or warrants are to be
determined, or
                    (B) the date on which such reclassification, merger,
consolidation, statutory share exchange, combination, sale, transfer,
conveyance, dissolution, liquidation or winding up is expected to become
effective, and the date as of which it is expected that holders of Common Stock
of record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
merger, consolidation, statutory share exchange, sale, transfer, dissolution,
liquidation or winding up.
          Neither the failure to give such notice nor any defect therein shall
affect the legality or validity of the proceedings or actions described in
clauses (1) through (4) of this Section 12.6.
     SECTION 12.7 COMPANY TO RESERVE COMMON STOCK.

79



--------------------------------------------------------------------------------



 



          The Company shall at all times use its best efforts to reserve and
keep available, free from preemptive rights, out of its authorized but unissued
Common Stock, for the purpose of effecting the conversion of Notes, the full
number of shares of fully paid and nonassessable Common Stock then issuable upon
the conversion of all Outstanding Notes or as a Make-Whole Premium.
     SECTION 12.8 TAXES ON CONVERSIONS.
          Except as provided in the next sentence, the Company will pay any and
all taxes (other than taxes on income) and duties that may be payable in respect
of the issue or delivery of shares of Common Stock on conversion of Notes
pursuant hereto. A Holder delivering a Note for conversion shall be liable for
and will be required to pay any tax or duty which may be payable in respect of
any transfer involved in the issue and delivery of shares of Common Stock in a
name other than that of the Holder of the Note or Notes to be converted, and no
such issue or delivery shall be made unless the Person requesting such issue has
paid to the Company the amount of any such tax or duty, or has established to
the satisfaction of the Company that such tax or duty has been paid.
     SECTION 12.9 COVENANT AS TO COMMON STOCK.
          The Company covenants that all shares of Common Stock which may be
issued upon conversion of Notes will upon issue be fully paid and nonassessable
and, except as provided in Section 12.8, the Company will pay all taxes, liens
and charges with respect to the issue thereof.
     SECTION 12.10 CANCELLATION OF CONVERTED NOTES.
          All Notes delivered for conversion shall be delivered to the Trustee
to be canceled by or at the direction of the Trustee, which shall dispose of the
same as provided in Section 2.9.
     SECTION 12.11 EFFECT OF RECLASSIFICATION, CONSOLIDATION, MERGER OR SALE.
          If any of following events occur, namely:
               (i) any reclassification or change of the outstanding shares of
Common Stock (including a compulsory share exchange but other than changes
resulting from a subdivision or combination), as a result of which holders of
Common Stock shall be entitled to receive stock, securities or other property or
assets (including cash or any combination thereof) with respect to or in
exchange for such Common Stock,
               (ii) any merger, consolidation, statutory share exchange or
combination of the Company with another corporation as a result of which holders
of Common Stock shall be entitled to receive stock, securities or other property
or assets (including cash or any combination thereof) with respect to or in
exchange for such Common Stock or

80



--------------------------------------------------------------------------------



 



               (iii) any sale or conveyance of all or substantially all of the
properties and assets of the Company to any other Person as a result of which
holders of Common Stock shall be entitled to receive stock, securities or other
property or assets (including cash or any combination thereof) with respect to
or in exchange for such Common Stock,
the Company or the successor or purchasing corporation, as the case may be,
shall execute with the Trustee a supplemental indenture (which shall comply with
the TIA as in force at the date of execution of such supplemental indenture if
such supplemental indenture is then required to so comply) providing that each
Note shall be convertible into the kind and amount of shares of stock and other
securities or property or assets (including cash or any combination thereof)
which the Holder thereof would have been entitled to receive upon such
reclassification, change, merger, consolidation, statutory share exchange,
combination, sale or conveyance had such Notes been converted into Common Stock
immediately prior to such reclassification, change, merger, consolidation,
statutory share exchange, combination, sale or conveyance assuming such holder
of Common Stock did not exercise its rights of election, if any, as to the kind
or amount of securities, cash or other property receivable upon such merger,
consolidation, statutory share exchange, sale or conveyance (provided that, if
the kind or amount of securities, cash or other property receivable upon such
merger, consolidation, statutory share exchange, sale or conveyance is not the
same for each share of Common Stock in respect of which such rights of election
shall not have been exercised (“Non-Electing Share”), then for the purposes of
this Section 12.11 the kind and amount of securities, cash or other property
receivable upon such merger, consolidation, statutory share exchange, sale or
conveyance for each Non-Electing Share shall be deemed to be the kind and amount
so receivable per share by a plurality of the Non-Electing Shares). The Trustee
shall be entitled to rely on an Opinion of Counsel as to whether any such
supplemental indenture is required to and does comply with the TIA. Such
supplemental indenture shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Article 12. If, in the case of any such reclassification, change, merger,
consolidation, statutory share exchange, combination, sale or conveyance, the
stock or other securities and assets receivable thereupon by a holder of shares
of Common Stock includes shares of stock or other securities and assets of a
corporation other than the successor or purchasing corporation, as the case may
be, in such reclassification, change, merger, consolidation, statutory share
exchange, combination, sale or conveyance, then such supplemental indenture
shall also be executed by such other corporation and shall contain such
additional provisions to protect the interests of the Holders of the Notes as
the Board of Directors shall reasonably consider necessary by reason of the
foregoing, including to the extent practicable the provisions providing for the
Repurchase Rights set forth in Article 11 hereof.
          The Company shall cause notice of the execution of such supplemental
indenture to be mailed to each Holder, at the address of such Holder as it
appears on the Register, within 20 days after execution thereof. Failure to
deliver such notice shall not affect the legality or validity of such
supplemental indenture.
          The above provisions of this Section shall similarly apply to
successive reclassifications, mergers, consolidations, statutory share
exchanges, combinations, sales and conveyances.

81



--------------------------------------------------------------------------------



 



          If this Section 12.11 applies to any event or occurrence, Section 12.4
hereof shall not apply.
     SECTION 12.12 RESPONSIBILITY OF TRUSTEE FOR CONVERSION PROVISIONS.
          The Trustee, subject to the provisions of Section 5.1 hereof, and any
Conversion Agent shall not at any time be under any duty or responsibility to
any Holder of Notes to determine whether any facts exist which may require any
adjustment of the Conversion Price, or with respect to the nature or intent of
any such adjustments when made, or with respect to the method employed, or
herein or in any supplemental indenture provided to be employed, in making the
same. Neither the Trustee, subject to the provisions of Section 5.1 hereof, nor
any Conversion Agent shall be accountable with respect to the validity or value
(of the kind or amount) of any Common Stock, or of any other securities or
property, which may at any time be issued or delivered upon the conversion of
any Note; and it or they do not make any representation with respect thereto.
Neither the Trustee, subject to the provisions of Section 5.1 hereof, nor any
Conversion Agent shall be responsible for any failure of the Company to make any
cash payment or to issue, transfer or deliver any shares of stock or share
certificates or other securities or property upon the surrender of any Note for
the purpose of conversion; and the Trustee, subject to the provisions of
Section 5.1 hereof, and any Conversion Agent shall not be responsible or liable
for any failure of the Company to comply with any of the covenants of the
Company contained in this Article.
     SECTION 12.13 LIMITATIONS ON CONVERSION RIGHT.
          Notwithstanding anything to the contrary in this Article, any Holder
of a Note who (together with such Holder’s affiliates) holds more than
$10 million in aggregate principal amount of Notes shall not have the right to
convert any Note to the extent that, after giving effect to such conversion, the
Holder (together with the Holder’s affiliates), as set forth on the applicable
conversion notice, would beneficially own in excess of 4.99% of the number of
shares of Common Stock outstanding immediately after giving effect to such
conversion. For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its affiliates shall include
the number of shares of Common Stock issuable upon conversion of the Note with
respect to which the determination of such sentence is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon
(A) conversion of the remaining, nonconverted portion of the Note beneficially
owned by the Holder or any of its affiliates and (B) exercise or conversion of
the unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other notes) subject to a limitation on
conversion or exercise analogous to the limitation contained herein,
beneficially owned by the Holder or any of its affiliates. Except as set forth
in the preceding sentence, for purposes of this Section 12.13, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended. For purposes of this Section 12.13, in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Quarterly Report on Form 10-Q or Annual Report on Form
10-K, as the case may be, (y) a more recent public announcement by the Company
or (Z) any subsequent notice by the Company or the Company’s transfer agent
setting forth the number of shares of common Stock outstanding.

82



--------------------------------------------------------------------------------



 



In any case, the number of outstanding shares of Common Stock shall be
determined after giving effect to the conversion or exercise of securities of
the Company, including the Note, by the Holder or its affiliates since the date
as of which such number of outstanding shares of Common Stock was reported.
     SECTION 12.14 MAKE-WHOLE PAYMENT UPON CERTAIN CHANGES OF CONTROL
          If there shall have occurred a Change of Control (including any a
transaction that, but for the 105% trading price exception contained in clause
(x) of the proviso to such definition would be a Change of Control), the Company
shall pay a “Make-Whole Premium” to the Holders of the Notes who surrender their
Notes for conversion during the period beginning 10 trading days before the
anticipated effective date of the Change of Control transaction (the “Effective
Date” which shall be announced by the Company in any notice or release
announcing the applicable change of control transaction) and ending at the close
of business on 30th business day immediately following such Effective Date (the
“Change of Control Conversion Period”). The “Make-Whole Premium” shall be paid
on the Effective Date of the Change of Control (or in the event that Notes are
converted after the Effective Date but during the Change of Control Conversion
Period, on the third business day following the end of the Change of Control
Conversion Period) (such date, the “Make-Whole Delivery Date”). The Make-Whole
premium shall be equal to the principal amount of Notes to be converted divided
by $1,000 and multiplied by the applicable number of shares of Common Stock
determined by reference to the table below (the “Make-Whole Premium Table”) and
is based on the Effective Date and the Stock Price in such transaction on such
Effective Date; provided that if the Stock Price or Effective Date are not set
forth on the table: (i) if the actual Stock Price on the Effective Date is
between two Stock Prices on the table or the actual Effective Date is between
two Effective Dates on the table, the Make-Whole Premium will be determined by a
straight-line interpolation between the Make-Whole Premiums set forth for the
two Stock Prices and the two Effective Dates on the table based on a 365-day
year, as applicable, (ii) if the Stock Price on the Effective Date equals or
exceeds $8.00 per share (the “Stock Price Cap”), subject to adjustment as set
forth herein, no Make-Whole Premium will be paid, and (iii) if the Stock Price
on the Effective Date is less than $1.10 per share (the “Stock Price
Threshold”), subject to adjustment as set forth herein, no Make-Whole Premium
will be paid. “Stock Price” means the price paid per share of Common Stock in
the transaction constituting the Change of Control, determined as follows (A) if
Holders of the Common Stock receive only cash in the Change of Control
transaction, the Stock Price shall be the cash amount paid per share of the
Common Stock in connection with the Change of Control transaction and
(B) otherwise, the Stock Price shall be equal to the average Closing Prices of
the Common Stock for each of the 10 trading days immediately preceding, but not
including, the applicable Effective Date.

                                                                               
                                                  Effective                    
                                            Date   $1.10   $2.00   $2.20   $2.40
  $2.80   $2.90   $3.00   $3.20   $3.40   $3.60   $3.80   $4.00   $5.00   $6.00
  $7.00   $8.00
11/08/06
    409.091       195.384       169.406       148.498       117.210      
111.005       105.304       95.207       86.564       79.106       72.621      
66.946       46.915       35.085       27.492       22.311  
11/08/07
    408.069       159.890       135.679       116.501       88.470       83.028
      78.068       69.386       62.071       55.856       50.536       45.950  
    30.390       21.791       16.578       13.192  
11/08/08
    397.842       109.647       88.006       71.561       49.002       44.877  
    41.202       34.986       29.986       25.929       22.610       19.874    
  11.603       7.826       5.854       4.701  
09/15/09
    0.000       0.000       0.000       0.000       0.000       0.000      
0.000       0.000       0.000       0.000       0.000       0.000       0.000  
    0.000       0.000       0.000  

83



--------------------------------------------------------------------------------



 



          The Stock Prices set forth in the first row of the Make-Whole Premium
Table will be adjusted as of any date on which the Conversion Rate of the
Securities is adjusted. The adjusted Stock Prices will equal the Stock Prices
applicable immediately prior to such adjustment multiplied by a fraction, the
numerator of which is the Conversion Rate immediately prior to the adjustment
giving rise to the Stock Price adjustment and the denominator of which is the
Conversion Rate as so adjusted. The number of additional shares set forth in the
table above will be adjusted in the same manner as the Conversion Rate as set
forth in Section 12.05 hereof, other than as a result of an adjustment of the
Conversion Rate by adding the Make-Whole Premium as described above.
          The Company shall pay the Make-Whole Premium solely in shares of
Common Stock (other than cash paid in lieu of fractional shares) or in the same
form of consideration into which all or substantially all of the shares of
Common Stock have been converted or exchanged in connection with the Change of
Control. If holders of the Common Stock receive or have the right to receive
more than one form of consideration in connection with such Change of Control,
then, for purposes of the foregoing, the forms of consideration in which the
Make-Whole Premium shall be paid shall be in proportion to the different forms
of consideration paid to holders of Common Stock in connection with such Change
of Control.
          The Company shall, from time to time, appoint an independent
nationally recognized investment bank to serve as calculation agent with respect
to calculation of the Make-Whole Premium (the “Calculation Agent”). The
Calculation Agent shall, on behalf of and on request by the Company, calculate
(i) the Stock Price and (ii) the Make-Whole Premium with respect to such Stock
Price, based on the Effective Date specified by the Company, and shall deliver
its calculation of the Stock Price and Make-Whole Premium to the Company and the
Trustee within three business days of the request by the Company or the Trustee.
In making such calculation, in no event may the Calculation Agent make any
changes to, or deviate from the calculations required by, the Make-Whole Premium
Table. The Company or, at the Company’s request, the Trustee, in the name and at
the expense of the Company, (x) shall notify the Holders of the Stock Price and
Make-Whole Premium with respect to a Change of Control as part of the Company
Notice and (y) shall notify the Holders, promptly upon the opening of business
on the Effective Date of the number of shares of Common Stock (or such other
securities, assets or property (including cash) into which all or substantially
all of the shares of Common Stock have been converted as of the Effective Date
as described above) to be paid in respect of the Make-Whole Premium in
connection with such Change of Control in the manner provided in this Indenture.
The Company shall verify, in writing, all calculations made by the Calculation
Agent pursuant to this Section.
          Notwithstanding the foregoing paragraphs, in no event will the total
number of shares of Common Stock issuable upon conversion of a Note exceed
909.091 per $1,000 principal amount of Notes, subject to proportional adjustment
in the same manner as the Conversion Price as set forth in clauses (a) through
(c) of Section 12.5 hereof.

84



--------------------------------------------------------------------------------



 



          On or prior to the Make-Whole Delivery Date, the Company shall deposit
with the Trustee or with one or more Paying Agents (or, if the Company or an
Affiliate or Subsidiary of the Company is acting as the Paying Agent, set aside,
segregate and hold in trust) a number of shares of Common Stock (or, in the case
of a Change of Control in which all or substantially all of the shares of Common
Stock have been, as of the Effective Date, converted into or exchanged for the
right to receive securities or other assets or property (including cash), an
amount of such other securities or other assets or property (including cash))
sufficient to pay the Make-Whole Premium with respect to all the Notes converted
in connection with such Change of Control.
          Promptly after determination of the actual number of shares of Common
Stock to be issued in respect of the Make-Whole Premium, the Company shall
publish a notice containing this information in a newspaper published in the
English language, customarily published each Business Day and of general
circulation in the City of New York or publish such information on the Company’s
website or through such other public medium as the Company may use at that time.
          Whenever the Conversion Rate shall be adjusted from time to time by
the Company pursuant to Section 12.3, the Stock Price Threshold and the Stock
Price Cap shall be adjusted and each of the Stock Prices set forth in the
Make-Whole Premium Table shall be adjusted. The adjusted Stock Price Threshold,
Stock Price Cap and Stock Prices set forth in the Make-Whole Premium Table shall
equal the Stock Price Threshold, Stock Price Cap and such Stock Prices, as the
case may be, immediately prior to such adjustment multiplied by a fraction, the
numerator of which is the Conversion Rate immediately prior to the adjustment
giving rise to such adjustment and the denominator of which is the Conversion
Rate as so adjusted. Each of the share amounts set forth in the body of the
Make-Whole Premium Table shall also be adjusted in the same manner and at the
same time.
          By delivering the Make-Whole Premium issuable on conversion to the
Trustee, the Company will be deemed to have satisfied its obligation to pay the
principal amount of the Notes so converted and its obligation to pay accrued and
unpaid interest attributable to the period from the most recent Interest Payment
Date through the date of conversion (which amount will be deemed paid in full
rather than cancelled, extinguished or forfeited).
ARTICLE XIII
OTHER PROVISIONS OF GENERAL APPLICATION
     SECTION 13.1 TRUST INDENTURE ACT CONTROLS.
          This Indenture is subject to the provisions of the TIA which are
required to be part of this Indenture, and shall, to the extent applicable, be
governed by such provisions.
     SECTION 13.2 NOTICES.
          Any notice or communication to the Company or the Trustee is duly
given if in writing and delivered in person or mailed by first-class mail to the
address set forth below:

  (a)   if to the Company:

85



--------------------------------------------------------------------------------



 



Ciphergen Biosystems, Inc.
6611 Dumbarton Circle
Fremont, CA 94555
Attention: Chief Financial Officer
with a copy to:
Wilson Sonsini Goodrich & Rosati, Professional Corporation
650 Page Mill Road
Palo Alto, CA 94304
Attention: Michael J. O’Donnell

  (b)   if to the Trustee:

U.S. Bank National Association
60 Livingston Avenue
St. Paul, MN 55107
Attention: Corporate Trust Department
          The Company or the Trustee by notice to the other may designate
additional or different addresses for subsequent notices or communications.
          Any notice or communication to a Holder shall be mailed by first-class
mail to his address shown on the Register kept by the Registrar. Failure to mail
a notice or communication to a Holder or any defect in such notice or
communication shall not affect its sufficiency with respect to other Holders.
          If a notice or communication is mailed or sent in the manner provided
above within the time prescribed, it is duly given as of the date it is mailed,
whether or not the addressee receives it, except that notice to the Trustee
shall only be effective upon receipt thereof by the Trustee.
          If the Company mails a notice or communication to Holders, it shall
mail a copy to the Trustee at the same time.
     SECTION 13.3 COMMUNICATION BY HOLDERS WITH OTHER HOLDERS.
          Holders may communicate pursuant to Section 312(b) of the TIA with
other Holders with respect to their rights under the Notes or this Indenture.
The Company, the Trustee, the Registrar and anyone else shall have the
protection of Section 312(c) of the TIA.
     SECTION 13.4 ACTS OF HOLDERS OF NOTES.
          (a) Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Holders of Notes may be embodied in and evidenced by:

86



--------------------------------------------------------------------------------



 



  (1)   one or more instruments of substantially similar tenor signed by such
Holders in person or by agent or proxy duly appointed in writing;     (2)   the
record of Holders of Notes voting in favor thereof, either in person or by
proxies duly appointed in writing, at any meeting of Holders of Notes duly
called and held in accordance with the provisions of Article 8; or     (3)   a
combination of such instruments and any such record. Except as herein otherwise
expressly provided, such action shall become effective when such instrument or
instruments or record or both are delivered to the Trustee and, where it is
hereby expressly required, to the Company. Such instrument or instruments and
record (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Holders of Notes signing such
instrument or instruments and so voting at such meeting. Proof of execution of
any such instrument or of a writing appointing any such agent or proxy, or of
the holding by any Person of a Note, shall be sufficient for any purpose of this
Indenture and (subject to Section 5.1 hereof) conclusive in favor of the Trustee
and the Company if made in the manner provided in this Section. The record of
any meeting of Holders of Notes shall be proved in the manner provided in
Section 8.6 hereof.

          (b) The fact and date of the execution by any Person of any such
instrument or writing may be provided in any manner which the Trustee reasonably
deems sufficient.
          (c) The principal amount and serial numbers of Notes held by any
Person, and the date of such Person holding the same, shall be proved by the
Register.
          (d) Any request, demand, authorization, direction, notice, consent,
election, waiver or other Act of the Holders of any Note shall bind every future
Holder of the same Note and the Holder of every Note issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof in
respect of anything done, omitted or suffered to be done by the Trustee or the
Company in reliance thereon, whether or not notation of such action is made upon
such Note.
     SECTION 13.5 CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT.
          In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents. Any
certificate or opinion of an

87



--------------------------------------------------------------------------------



 



officer of the Company may be based, insofar as it relates to legal matters,
upon an Opinion of Counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the Opinion of Counsel with respect to the
matters upon which such certificate or opinion is based is erroneous. Any such
Opinion of Counsel may be based, insofar as it relates to factual matters, upon
a certificate or representations by, an officer or officers of the Company
stating that the information with respect to such factual matters is in the
possession of the Company, unless such counsel knows, or in the exercise of
reasonable care should know, that the certificate or representations with
respect to such matters are erroneous.
          Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.
          Upon any application or request by the Company to the Trustee to take
any action under any provision of this Indenture, the Company shall furnish to
the Trustee an Officers’ Certificate stating that all conditions precedent, if
any, provided for in this Indenture relating to the proposed action have been
complied with and an Opinion of Counsel stating that in the opinion of such
Counsel all such conditions precedent, if any, have been complied with, except
that in the case of any such application or request as to which the furnishing
of such documents is specifically required by any provision of this Indenture
relating to such particular application or request, no additional certificate or
opinion need be furnished.
     SECTION 13.6 STATEMENTS REQUIRED IN CERTIFICATE OR OPINION.
          Each certificate or opinion with respect to compliance with a
condition or covenant provided for in this Indenture shall include:

  (1)   a statement that each individual signing such certificate or opinion on
behalf of the Company has read such covenant or condition and the definitions
herein relating thereto;     (2)   a brief statement as to the nature and scope
of the examination or investigation upon which the statements or opinions
contained in such certificate or opinion are based;     (3)   a statement that,
in the opinion of each such individual, he has made such examination or
investigation as is necessary to enable him to express an informed opinion as to
whether or not such covenant or condition has been complied with; and     (4)  
a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.

     SECTION 13.7 EFFECT OF HEADINGS AND TABLE OF CONTENTS.
          The Article and Section headings herein and the Table of Contents are
for convenience only and shall not affect the construction hereof.

88



--------------------------------------------------------------------------------



 



     SECTION 13.8 SUCCESSORS AND ASSIGNS.
          All covenants and agreements in this Indenture by the Company shall
bind its successors and assigns, whether so expressed or not.
     SECTION 13.9 SEPARABILITY CLAUSE.
          In case any provision in this Indenture or the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
     SECTION 13.10 BENEFITS OF INDENTURE.
          Nothing contained in this Indenture or in the Notes, express or
implied, shall give to any Person, other than the parties hereto and their
successors hereunder and the Holders of Notes, any benefit or legal or equitable
right, remedy or claim under this Indenture.
     SECTION 13.11 GOVERNING LAW.
          THIS INDENTURE AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 13.12 COUNTERPARTS.
          This instrument may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original but all such
counterparts shall together constitute but one and the same instrument.
     SECTION 13.13 LEGAL HOLIDAYS.
          In any case where any Interest Payment Date, Redemption Date or stated
maturity of any Note shall not be a Business Day at any Place of Payment, then
(notwithstanding any other provision of this Indenture or of the Notes) payment
of interest (including Additional Interest, if any) or principal or premium, if
any, need not be made at such Place of Payment on such day, but may be made on
the next succeeding Business Day at such Place of Payment with the same force
and effect as if made on the Interest Payment Date or Redemption Date or at the
stated maturity, provided, that in the case that payment is made on such
succeeding Business Day, no interest shall accrue on the amount so payable for
the period from and after such Interest Payment Date, Redemption Date or stated
maturity, as the case may be.
     SECTION 13.14 RECOURSE AGAINST OTHERS.
          No recourse for the payment of the principal of or premium, if any, or
interest (including Additional Interest, if any) on any Note, or for any claim
based thereon or otherwise in respect thereof, shall be had against any
incorporator, shareholder, officer or director, as such, past, present or
future, of the Company or of any successor corporation, whether by virtue of any
constitution, statute or rule of law or by the enforcement of any assessment or
penalty or

89



--------------------------------------------------------------------------------



 



otherwise, all such liability being, by the acceptance thereof and as part of
the consideration for the issue thereof, expressly waived and released.

90



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Indenture to
be duly executed all as of the day and year first above written.

              CIPHERGEN BIOSYSTEMS, INC.
 
       
 
  By:    
 
       
 
  Name:
 
  Title:
 
            U.S. BANK NATIONAL ASSOCIATION
 
       
 
  By:    
 
       
 
  Name:
 
  Title:

91



--------------------------------------------------------------------------------



 



SCHEDULE I
Outstanding Indebtedness

92



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Note
[FORM OF FACE OF SECURITY]
[INCLUDE IF NOTE IS A RESTRICTED SECURITY — THIS NOTE (OR ITS PREDECESSOR) WAS
ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THIS NOTE
AND THE COMMON STOCK ISSUABLE UPON CONVERSION HEREOF MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM. EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE
SELLER OF THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A OR REGULATION S
THEREUNDER.
THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS NOTE
AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF MAY BE OFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN THE UNITED STATES TO A
PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
(AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED STATES IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE SECURITIES ACT, (III) PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF AVAILABLE), OR (IV) PURSUANT TO AN EFFECTIVE REGISTRATION UNDER
THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS
NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE. IN ANY CASE
THE HOLDER HEREOF WILL NOT, DIRECTLY OR INDIRECTLY, ENGAGE IN ANY HEDGING
TRANSACTION WITH REGARD TO THE NOTE AND THE COMMON STOCK ISSUABLE UPON
CONVERSION HEREOF EXCEPT AS PERMITTED BY THE SECURITIES ACT.
THIS NOTE, ANY SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF AND ANY
RELATED DOCUMENTATION MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME TO MODIFY
THE RESTRICTIONS ON RESALES AND OTHER TRANSFERS OF THIS NOTE AND ANY SUCH SHARES
TO REFLECT ANY CHANGE IN APPLICABLE LAW OR REGULATION (OR THE INTERPRETATION
THEREOF) OR IN PRACTICES RELATING TO THE RESALE OR TRANSFER OF RESTRICTED
SECURITIES GENERALLY. THE HOLDER OF THIS NOTE AND SUCH SHARES SHALL BE DEEMED BY
THE ACCEPTANCE OF THIS

93



--------------------------------------------------------------------------------



 



NOTE AND ANY SUCH SHARES TO HAVE AGREED TO SUCH AMENDMENT OR SUPPLEMENT.]
[INCLUDE IF NOTE IS A GLOBAL SECURITY — THIS SECURITY IS A GLOBAL SECURITY
WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND IS REGISTERED IN
THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF. THIS SECURITY MAY NOT BE
EXCHANGED IN WHOLE OR IN PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS
SECURITY IN WHOLE O R IN PART MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER
THAN SUCH DEPOSITARY OR A NOMINEE THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES
DESCRIBED IN THE INDENTURE.
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (“DTC”), A NEW YORK CORPORATION, TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTS (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSONS IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

94



--------------------------------------------------------------------------------



 



CIPHERGEN BIOSYSTEMS, INC.
7.00% Convertible Senior Note due 2011
CUSIP NO.                     

      No.                        $                    

          CIPHERGEN BIOSYSTEMS, INC., a Delaware corporation (the “Company”,
which term includes any successor corporation under the Indenture hereinafter
referred to), for value received, hereby promises to pay to
                    , as nominee for The Depository Trust Company, or its
registered assigns, the principal sum of                      U.S. Dollars
($                    ) on September 1, 2011.
          Interest Payment Dates: March 1 and September 1, commencing March 1,
2007.
          Regular Record Dates: February 15 and August 15.
          Reference is hereby made to the further provisions of this Note set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

95



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Note to be duly
executed manually or by facsimile by its duly authorized officers.
Dated: __________, 2006

              CIPHERGEN BIOSYSTEMS, INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

96



--------------------------------------------------------------------------------



 



TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one of the 7.00% Convertible Senior Notes due 2011 described in the
within-named Indenture.

              U.S. BANK NATIONAL ASSOCIATION,     as Trustee
 
       
 
  By:    
 
       
 
      Authorized Signatory
 
            Dated: __________, 2006

97



--------------------------------------------------------------------------------



 



[FORM OF REVERSE OF NOTE]
CIPHERGEN BIOSYSTEMS, INC.
7.00% Convertible Senior Note due 2011
          Capitalized terms used herein but not defined shall have the meanings
assigned to them in the Indenture referred to below unless otherwise indicated.
1. Principal and Interest.
          Ciphergen Biosystems, Inc., a Delaware corporation (the “Company”),
promises to pay interest on the principal amount of this Note at the rate of
7.00% per annum, except as described in the immediately following sentence, from
the date of issuance until repayment at maturity, redemption or repurchase. If
an FDA Approval Event (as defined in the Indenture) shall have occurred, the
interest rate on this Note shall be reduced to 4.00% per annum at all times
thereafter. The Company will pay interest on this Note semiannually in arrears
on March 1 and September 1 of each year (each an “Interest Payment Date”),
commencing March 1, 2007.
          Interest on the 7.00% Convertible Senior Notes due 2011 (the “Notes”)
shall be computed on the basis of a 360-day year comprised of twelve 30-day
months, and, in the case of a partial month, the actual number of days elapsed.
          A Holder of any Note at the close of business on a Regular Record Date
shall be entitled to receive interest on such Note on the corresponding Interest
Payment Date. A Holder of any Note which is converted after the close of
business on a Regular Record Date and prior to the corresponding Interest
Payment Date (other than any Note whose maturity is prior to such Interest
Payment Date) shall be entitled to receive interest on the principal amount of
such Note (including Additional Interest, if any), notwithstanding the
conversion of such Note prior to such Interest Payment Date. However, any such
Holder which surrenders any such Note for conversion during the period between
the close of business on such Regular Record Date and ending with the opening of
business on the corresponding Interest Payment Date shall be required to pay the
Company an amount equal to the interest on the principal amount of such Note so
converted (including Additional Interest, if any), which is payable by the
Company to such Holder on such Interest Payment Date, at the time such Holder
surrenders such Note for conversion. Notwithstanding the foregoing, in the event
that, after November 1, 2008, the Company calls any Notes for redemption on a
date that is after a Regular Record Date for an interest payment but prior to
the corresponding Interest Payment Date, and prior to the Redemption Date a
Holder of any Note chooses to convert such Note, any Holder which surrenders for
conversion any such Note shall be entitled to receive (and retain) such interest
(including Additional Interest, if any) and need not pay the Company an amount
equal to the interest (including Additional Interest, if any) on the principal
amount of such Note so converted at the time such Holder surrenders such Note
for conversion. Interest will be paid to, but not including, the Redemption Date
to the Person entitled to receive payment of principal on such Note or Notes.

98



--------------------------------------------------------------------------------



 



          In accordance with the terms of the Registration Rights Agreement,
dated November ___, 2006 (the “Registration Rights Agreement”), between the
Company and the initial beneficial Holders, upon the occurrence of a
Registration Default (as defined in the Registration Rights Agreement) the
Company has agreed to pay liquidated damages (“Additional Interest”) with
respect to this Note in the amounts described in the Registration Rights
Agreement.
          All accrued Additional Interest shall be paid in arrears to Record
Holders by the Issuer as specified in the Registration Rights Agreement. The
accrual of any Additional Interest hereunder will cease in accordance with the
terms of the Registration Rights Agreement. The Holder of this Note is entitled
to the benefits of the Registration Rights Agreement.
2. Method of Payment.
          Interest on any Note which is payable, and is punctually paid or duly
provided for, on any Interest Payment Date shall be paid to the person in whose
name that Note (or one or more Predecessor Notes) is registered at the close of
business on the Regular Record Date for such interest.
          Principal of, and premium, if any, and interest on, Global Notes will
be payable to the Depositary in immediately available funds.
          Principal and premium, if any, and interest at maturity on Physical
Notes will be payable at the office or agency of the Company maintained for such
purpose, initially the Corporate Trust Office of the Trustee. Interest on
Physical Notes (other than at maturity) will be payable by (i) U.S. Dollar check
drawn on a bank in The City of New York mailed to the address of the Person
entitled thereto as such address shall appear in the Register, or (ii) upon
application to the Registrar not later than the relevant Record Date by a Holder
of an aggregate principal amount in excess of $5,000,000, wire transfer in
immediately available funds.
3. Paying Agent and Registrar.
          Initially, U.S. Bank National Association will act as Paying Agent and
Registrar. The Company may change the Paying Agent or Registrar without notice
to any Holder.
4. Indenture.
          The Company issued this Note under an Indenture, dated as of November
___, 2006 (the “Indenture”), between the Company and U.S. Bank National
Association, as trustee (the “Trustee”). The terms of the Note include those
stated in the Indenture and those made part of the Indenture by reference to the
Trust Indenture Act of 1939, as amended (“TIA”). This Note is subject to all
such terms, and Holders are referred to the Indenture and the TIA for a
statement of all such terms. To the extent permitted by applicable law, in the
event of any inconsistency between the terms of this Note and the terms of the
Indenture, the terms of the Indenture shall control.
5. Provisional Redemption.
          The Company may not redeem the Notes at any time prior to September 1,
2009.

99



--------------------------------------------------------------------------------



 



          On or after September 1, 2009, the Company may, at its option, redeem
the Notes for cash in whole at any time or in part from time to time, on any
date prior to maturity, upon notice as set forth in Section 10.4 of the
Indenture, at a redemption price equal to 100% of the principal amount of the
Notes called for redemption; provided, however, the Company may only redeem the
Notes if, beginning on September 1, 2009, the VWAP of the Common Stock equals or
exceeds 200% of the Conversion Price then in effect for at least 20 Trading Days
in any consecutive 30 Trading Day period ending on the Trading Day prior to the
date the notice of the redemption pursuant to Section 10.1(b) of the Indenture
is mailed pursuant to Section 10.4 of the Indenture.
          The Company shall pay any interest on the Notes called for redemption
(including those Notes which are converted into Common Stock after the date the
notice of the redemption is mailed and after the Record Date for the next
succeeding Interest Payment Date but prior to the Redemption Date) accrued but
not paid to the Redemption Date, pursuant to the terms of the Indenture.
          Notes in original denominations larger than $1,000 may be redeemed in
part. If any Note selected for partial redemption is converted in part before
termination of the conversion right with respect to the portion of the Note so
selected, the converted portion of such Note shall be deemed to be the portion
selected for redemption (provided, however, that the Holder of such Note so
converted and deemed redeemed shall not be entitled to any additional interest
payment as a result of such deemed redemption than such Holder would have
otherwise been entitled to receive upon conversion of such Note as described in
the prior paragraph). Notes which have been converted during a selection of
Notes to be redeemed may be treated by the Trustee as Outstanding for the
purpose of such selection.
          On and after the Redemption Date, interest ceases to accrue on Notes
or portions of Notes called for redemption, unless the Company defaults in the
payment of the Redemption Price.
          Notice of redemption will be given by the Company to the Holders as
provided in the Indenture.
6. Repurchase Right of a Holder.
          Repurchase Right Upon a Change of Control
          If a Change of Control occurs, the Holder of Notes, at the Holder’s
option, shall have the right, subject to the conditions and in accordance with
the provisions of the Indenture, to require the Company to repurchase the Notes
(or any portion of the principal amount hereof that is at least $1,000 or an
integral multiple thereof, provided that the portion of the principal amount of
this Note to be Outstanding after such repurchase is at least equal to $1,000)
at a repurchase price in cash equal to 105%, plus any interest accrued and
unpaid to, but excluding, the Repurchase Date.

100



--------------------------------------------------------------------------------



 



          No fractional shares of Common Stock will be issued upon repurchase of
any Notes. Instead of any fractional share of Common Stock which would otherwise
be issued upon conversion of such Notes, the Company shall pay a cash adjustment
as provided in the Indenture.
          A Company Notice will be given by the Company to the Holders as
provided in the Indenture. To exercise a Repurchase Right, a Holder must deliver
to the Trustee a written notice as provided in the Indenture (the form of which
is attached to this Note).
          Repurchase After Specified Date
          If an FDA Approval Event has not occurred by September 1, 2009, the
Notes shall be purchased in cash in whole or in part (which must be equal to
$1,000 principal amount or any integral multiple thereof) by the Company, at the
option of Holders, in accordance with the provisions of Section 11.3 of the
Indenture for cash at a purchase price equal to 100% of the principal amount of
the surrendered Notes together with accrued but unpaid interest, if any, to but
excluding the Put Right Purchase Date.
7. Conversion Rights.
          Subject to and upon compliance with the provisions of the Indenture,
the Holder of Notes is entitled, at such Holder’s option, at any time before the
close of business on the Business Day immediately preceding September 1, 2011,
to convert the Holder’s Notes (or any portion of the principal amount hereof
which is $1,000 or an integral multiple thereof), at the principal amount
thereof or of such portion, into duly authorized, fully paid and nonassessable
shares of Common Stock of the Company at the Conversion Price in effect at the
time of conversion.
          In the case of a Note (or a portion thereof) called for redemption,
such conversion right in respect of the Note (or such portion thereof) so
called, shall expire at the close of business on the Business Day immediately
preceding the Redemption Date, unless the Company defaults in making the payment
due upon redemption. In the case of a Change of Control for which the Holder
exercises its Repurchase Right with respect to a Note (or a portion thereof),
such conversion right in respect of the Note (or portion thereof) shall expire
at the close of business on the Business Day preceding the Repurchase Date.
          The Conversion Rate shall be initially equal to 500 shares of Common
Stock per $1,000 principal amount of Notes. The Conversion Price shall be
adjusted under certain circumstances as provided in the Indenture. If a Holder
converts all or any portion of its Notes prior to October 31, 2008, upon such
conversion, in addition to the Common Stock such Holder would receive, the
Holder will be entitled to receive with respect to each Note so converted an
amount in cash equal to the difference of (i) the amount of all interest that
the Company would be required to pay on such Note from the date hereof through
October 31, 2008 and (b) the amount of interest actually paid on such Note by
the Company prior to the time of conversion.
          To exercise the conversion right, the Holder must surrender the Note
(or portion thereof) duly endorsed or assigned to the Company or in blank, at
the office of the Conversion Agent, accompanied by a duly signed conversion
notice to the Company (the form of which is

101



--------------------------------------------------------------------------------



 



attached to this Note). Any Note surrendered for conversion during the period
from the close of business on any Regular Record Date to the opening of business
on the corresponding Interest Payment Date (other than any Note whose maturity
is prior to such Interest Payment Date or which is called for redemption on a
date after November 1, 2008 and that is after such Regular Record Date but prior
to such corresponding Interest Payment Date), shall also be accompanied by
payment in New York Clearing House funds or other funds acceptable to the
Company of an amount equal to the interest (including Additional Interest, if
any) payable on such Interest Payment Date on the principal amount of the Notes
being surrendered for conversion.
          No fractional shares of Common Stock will be issued upon conversion of
any Notes. Instead of any fractional share of Common Stock which would otherwise
be issued upon conversion of such Notes, the Company shall pay a cash adjustment
as provided in the Indenture.
          Notwithstanding anything to the contrary in this Note, any holder of
this Note who (together with such Holder’s affiliates) purchases more than
$10 million in aggregate principal amount of Notes shall not have the right to
convert this Note to the extent that, after giving effect to such conversion,
the Holder (together with the Holder’s affiliates), as set forth on the
applicable conversion notice, would beneficially own in excess of 4.99% of the
number of shares of Common Stock outstanding immediately after giving effect to
such conversion. For purposes of the preceding sentence, beneficial ownership
shall be calculated as set forth in the Indenture
8. Denominations; Transfer; Exchange.
          The Notes are issuable in registered form, without coupons, in
denominations of $1,000 and integral multiples of $1,000 in excess thereof. A
Holder may register the transfer or exchange of Notes in accordance with the
Indenture. The Registrar may require a Holder, among other things, to furnish
appropriate endorsements and transfer documents and the Company may require a
Holder to pay any taxes and fees required by law or permitted by the Indenture.
          In the event of a redemption in part, the Company will not be required
(a) to register the transfer of, or exchange, Notes for a period of 15 Business
Days immediately preceding the date notice is given identifying the serial
numbers of the Notes called for such redemption, or (b) to register the transfer
of, or exchange, any such Notes, or portion thereof, called for redemption.
          In the event of redemption, conversion or repurchase of the Notes in
part only, a new Note or Notes for the unredeemed, unconverted or unrepurchased
portion thereof will be issued in the name of the Holder hereof.
9. Persons Deemed Owners.
          The registered Holder of this Note shall be treated as its owner for
all purposes.

102



--------------------------------------------------------------------------------



 



10. Unclaimed Money.
          The Trustee and the Paying Agent shall pay to the Company any money
held by them for the payment of principal, premium, if any, or interest that
remains unclaimed for two years after the date upon which such payment shall
have become due. After payment to the Company, Holders entitled to the money
must look to the Company for payment as general creditors unless an applicable
abandoned property law designates another Person, and all liability of the
Trustee and such Paying Agent with respect to such money shall cease.
11. Discharge Prior to Redemption or Maturity.
          Subject to certain conditions contained in the Indenture, the Company
may discharge its obligations under the Notes and the Indenture if (1) (a) all
of the Outstanding Notes shall become due and payable at their scheduled
maturity within one year or (b) all of the Outstanding Notes are scheduled for
redemption, or have otherwise become due, within one year, and (2) the Company
shall have deposited with the Trustee money and/or U.S. Government Obligations
sufficient to pay the principal of, and premium, if any, and interest on, all of
the Outstanding Notes on the date of maturity or redemption, as the case may be.
12. Amendment; Supplement; Waiver.
          The Indenture permits, with certain exceptions as therein provided,
the amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Notes under the Indenture at any
time by the Company and the Trustee with the consent of the Holders of a
majority in aggregate principal amount of the Outstanding Notes (or such lesser
amount as shall have acted at a meeting pursuant to the provisions of the
Indenture). The Indenture also contains provisions permitting the Holders of
specified percentages in principal amount of the Notes at the time Outstanding,
on behalf of the Holders of all the Notes, to waive compliance by the Company
with certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the Holder of
this Note shall be conclusive and binding upon such Holder and upon all future
Holders of this Note and of any Note issued upon registration of transfer hereof
or in exchange herefor or in lieu hereof, whether or not notation of such
consent or waiver is made upon this Note or such other Note. The Indenture also
contains provisions permitting the Trustee to make certain amendments to the
Indenture and the Notes without the consent of any Holders of Notes.
          No reference herein to the Indenture and no provision of this Note or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and premium, if any, and
interest (including Additional Interest, if any) on this Note at the times,
places and rate, and in the coin or currency, herein prescribed or to convert
this Note (or pay cash in lieu of conversion) as provided in the Indenture.
13. Defaults and Remedies.

103



--------------------------------------------------------------------------------



 



          The Indenture provides that an Event of Default with respect to the
Notes occurs when any of the following occurs:
          (a) default in the payment of principal of (or premium, if any, on)
any of the Notes at its stated maturity, upon redemption or exercise of a
Repurchase Right or otherwise;
          (b) default in the payment of interest or Additional Interest, if any,
on any of the Notes when due and payable and continuance of such default for a
period of 30 days;
          (c) default in the performance or breach of any term, covenant or
agreement of the Company in the Indenture or this Note and continuance of such
default or breach for a period of 60 consecutive days after there has been
given, by registered or certified mail, to the Company by the Trustee or to the
Company and the Trustee by the Holders of at least 25% in principal amount of
the Outstanding Notes a written notice specifying such default or breach and
requiring it to be remedied and stating that such notice is a “Notice of
Default” hereunder;
          (d) failure to comply with Section 9.9 of the Indenture, where such
failure continues for a period of 30 consecutive days from the date on which the
Company first fails to comply with the provisions of such Section 9.9;
          (e) a default occurs under any mortgage, indenture or instrument under
which there may be issued or by which there may be secured or evidenced any
indebtedness for money borrowed by the Company or any of its Significant
Subsidiaries, whether such indebtedness now exists or shall be created
hereafter, which default (i) is caused by a failure to pay principal of such
indebtedness prior to the expiration of the applicable grace period provided in
such indebtedness (a “Payment Default”), unless such indebtedness is discharged,
or (ii) results in the acceleration of such indebtedness prior to its stated
maturity, unless such acceleration is waived, cured, rescinded or amended, and,
in each case, the principal amount of any such indebtedness, together with the
principal amount of any other such indebtedness under which there is then
existing a Payment Default or the maturity of which has been so accelerated,
aggregates $10 million or more;
          (f) a court having jurisdiction in the premises enters a decree or
order for (A) relief in respect of the Company or any Significant Subsidiary in
an involuntary case under any applicable bankruptcy or other similar law now or
hereafter in effect, (B) appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Company or any
Significant Subsidiary or (C) the winding up or liquidation of the affairs of
the Company or any Significant Subsidiary and, in each case, such decree or
order shall remain unstayed and in effect for a period of 30 consecutive days;
          (g) the Company or any Significant Subsidiary (A) commences a
voluntary case under any applicable bankruptcy or other similar law now or
hereafter in effect, or consents to the entry of an order for relief in an
involuntary case under any such law, (B) consents to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of the Company or any Significant Subsidiary or
for all or substantially all of the property and assets of the Company or any
Significant Subsidiary or (C) effects any general assignment for the benefit of
creditors; or

104



--------------------------------------------------------------------------------



 



          (h) failure to provide the notice required upon a Change in Control.
          If an Event of Default shall occur and be continuing, the principal of
all the Notes may be declared, or may become, due and payable in the manner and
with the effect provided in the Indenture.
     14. Authentication.
          This Note shall not be valid until the Trustee (or authenticating
agent) executes the certificate of authentication on the other side of this
Note.
15. Abbreviations.
          Customary abbreviations may be used in the name of a Holder or an
assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by the
entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian) and U/G/M/A (= Uniform Gifts to Minors
Act).
16. Additional Rights of Holders of Transfer Restricted Notes.
          In addition to the rights provided to Holders under the Indenture,
Holders of Transfer Restricted Notes shall have all the rights set forth in the
Registration Rights Agreement.
17. CUSIP Numbers.
          Pursuant to a recommendation promulgated by the Committee on Uniform
Note Identification Procedures, the Company has caused CUSIP numbers to be
printed on this Note and the Trustee may use CUSIP numbers in notices of
redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on this Note or as contained in any
notice of redemption and reliance may be placed only on the other identification
numbers placed thereon.
18. Governing Law.
          The Indenture and this Note shall be governed by, and construed in
accordance with, the laws of the State of New York.
     19. Successor Corporation.
          In the event a successor corporation assumes all the obligations of
the Company under this Note, pursuant to the terms hereof and of the Indenture,
the Company will be released from all such obligations.

105



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
          To assign this Note, fill in the form below and have your signature
guaranteed: (I) or (we) assign and transfer this Note to:
 
(Insert assignee’s soc. sec. or tax I.D. no.)
 
 
 
 
(Print or type assignee’s name, address and zip code)
and irrevocably
appoint                                                                                                    
to transfer this Note on the books of the Company. The agent may substitute
another to act for him.

                 
 
                Dated:       Your Name:
 
     
 
   
 
                        (Print our name exactly as it appears on the face of
this Note)
 
                        Your Signature
 
     
 
   
 
                        (Sign exactly as your name appears on the face of this
Note)
 
                        Signature Guarantee*:
 
       
 
   

 

*   PARTICIPANT IN A RECOGNIZED SIGNATURE GUARANTEE MEDALLION PROGRAM (OR OTHER
SIGNATURE GUARANTOR ACCEPTABLE TO THE TRUSTEE).

106



--------------------------------------------------------------------------------



 



In connection with any transfer of this Note occurring prior to the date which
is the end of the period referred to in Rule 144(k) under the Securities Act
(other than a transfer pursuant to an effective registration statement under the
Securities Act) , the undersigned confirms that without utilizing any general
solicitation or general advertising that:
          [Check One]
[       ] (a) this Note is being transferred in compliance with the exemption
from registration under the Securities Act of 1933, as amended, provided by
Rule 144A thereunder.
          or
[      ] (b) this Note is being transferred other than in accordance with
(a) above and documents are being furnished which comply with the conditions of
transfer set forth in this Note and the Indenture.
          If none of the foregoing boxes is checked, the Trustee or other
Registrar shall not be obligated to register this Note in the name of any Person
other than the Holder hereof unless the conditions to any such transfer of
registration set forth herein and in Sections 2.7, 2.8 and 2.9 of the Indenture
shall have been satisfied.

             
 
           
Dated: 
           
 
         
 
      NOTICE: The signature to this assignment must correspond    
 
      with the name as written upon the face of the    
 
      within-mentioned instrument in every particular, without    
 
      alteration or any change whatsoever.    
 
           
 
      Signature Guarantee:    
 
           
 
           
 
      Signature must be guaranteed by a participant in a recognized    
 
      signature guaranty medallion program or other signature    
 
      guarantor acceptable to the Trustee.    

107



--------------------------------------------------------------------------------



 



TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED.
          The undersigned represents and warrants that it is purchasing this
Note for its own account or an account with respect to which it exercises sole
investment discretion, in each case for investment and not with a view to
distribution, and that it and any such account is a “Qualified Institutional
Buyer” within the meaning of Rule 144A under the Securities Act of 1933 and is
aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

             
 
           
Dated: 
           
 
         
 
      NOTICE: To be executed by an executive officer    

108



--------------------------------------------------------------------------------



 



CONVERSION NOTICE

     
TO:
  CIPHERGEN BIOSYSTEMS, INC.
 
  6611 Dumbarton Circle
 
  Fremont, CA 94555

          The undersigned registered owner of this Note hereby irrevocably
exercises the option to convert this Note, or the portion hereof (which is
$1,000 principal amount or an integral multiple thereof) below designated, into
shares of Common Stock in accordance with the terms of the Indenture referred to
in this Note, and directs that the shares issuable and deliverable upon such
conversion, together with any check in payment for fractional shares and any
Notes representing any unconverted principal amount hereof, be issued and
delivered to the registered holder hereof unless a different name has been
indicated below. If shares or any portion of this Note not converted are to be
issued in the name of a person other than the undersigned, the undersigned will
pay all transfer taxes payable with respect thereto. To the extent provided in
the Indenture, any amount required to be paid to the undersigned on account of
interest (including Additional Interest, if any), accompanies this Note.

                 
 
                Dated:        Your Name:
 
   
 
   
 
                        (Print your name exactly as it appears on the face of
this Note)
 
                        Your Signature:
 
     
 
   
 
                        (Sign exactly as your name appears on the face of this
Note)
 
                        Signature Guarantee*:
 
               
 
                        Social Security or other Taxpayer         Identification
Number:
 
               

Principal amount to be converted (if less than all): $                    
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

109



--------------------------------------------------------------------------------



 



Fill in for registration of shares (if to be issued) and Notes (if to be
delivered) other than to and in the name of the registered holder:
 
(Name)
 
(Street Address)
 
(City, State and Zip Code)

110



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE OF REPURCHASE RIGHT

     
TO:
  CIPHERGEN BIOSYSTEMS, INC.
 
  6611 Dumbarton Circle
 
  Fremont, CA 94555

          The undersigned registered owner of this Note hereby irrevocably
acknowledges receipt of a notice from Ciphergen Biosystems, Inc. (the “Company”)
as to the occurrence of a Change of Control with respect to the Company and
requests and instructs the Company to repay the entire principal amount of this
Note, or the portion thereof (which is $1,000 principal amount or an integral
multiple thereof) below designated, in accordance with the terms of the
Indenture referred to in this Note, together with interest and Additional
Interest, if any, accrued and unpaid to, but excluding, such date, to the
registered holder hereof.

             
 
           
Dated:
      Your Name:    
 
     
 
 
           
 
      (Print your name exactly as it appears on the face of this Note)    
 
           
 
      Your Signature:    
 
     
 
 
           
 
      (Sign exactly as your name appears on the face of this Note)    
 
           
 
      Signature Guarantee*:    
 
     
 
 
           
 
      Social Security or other Taxpayer
Identification Number:    
 
     
 

Principal amount to be converted (if less than all): $                   
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

111



--------------------------------------------------------------------------------



 



SCHEDULE OF EXCHANGES FOR PHYSICAL NOTES2
          The following exchanges of a part of this Global Note for Physical
Notes have been made:

                                              Principal Amount of              
        This Global Note       Amount of decrease     Amount of increase    
following such       in Principal Amount     in Principal Amount     Decrease
(or   Date of Exchange   of This Global Note     of This Global Note    
Increase)  
 
                       

 

2   This schedule should be included only if the Note is issued in global form.

112



--------------------------------------------------------------------------------



 



EXHIBIT B
Regulation S Certificate
                                        ,                     
U.S. Bank National Association
60 Livingston Avenue
St. Paul, MN 55107-2292
Attention: Corporate Trust Department
Fax: (651) 495-8097

     
Re:
  Ciphergen Biosystems, Inc. (the “Company”)
 
  7.00% Convertible Senior Notes Due 2011 (the “Notes”)

Ladies and Gentlemen:
          In connection with our proposed sale of $[___] aggregate Principal
Amount of the Notes, we confirm that such sale has been effected pursuant to and
in accordance with Regulation S under the Securities Act of 1933, as amended
(the “Securities Act”), and, accordingly, we represent that:
     1. the offer of the Notes was not made to a Person in the United States;
     2. either (a) at the time the buy offer was originated, the transferee was
outside the United States or we and any Person acting on our behalf reasonably
believed that the transferee was outside the United States, or (b) the
transaction was executed in, on or through the facilities of a designated
off-shore securities market and neither we nor any Person acting on our behalf
knows that the transaction has been pre-arranged with a buyer in the United
States;
     3. no directed selling efforts have been made in the United States in
contravention of the requirements of Rule 903(a) or Rule 904(a) of Regulation S,
as applicable (or applicable successor rules);
     4. the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act and the conditions of Rule
903(b) or 904(b) of Regulation S, as applicable (or applicable successor rules)
have been satisfied; and
     5. we have advised the transferee of the transfer restrictions applicable
to the Notes.
          You and the Company are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party, in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby. Terms used in this certificate have the
meanings set forth in Regulation S.

113



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                [Name of Transferor]    
 
           
 
  By        
 
     
 
Authorized Signature    

114



--------------------------------------------------------------------------------



 



EXHIBIT C
Rule 144A Certificate
                                        ,                     
U.S. Bank National Association
60 Livingston Avenue
St. Paul, MN 55107-2292
Attention: Corporate Trust Department
Fax: (651) 495-8097

     
Re:
  Ciphergen Biosystems, Inc. (the “Company”)
 
  7.00% Convertible Senior Notes Due 2011 (the “Notes”)

Ladies and Gentlemen:
          In connection with our proposed sale of $[___] aggregate Principal
Amount of the Notes, we confirm that such sale has been effected pursuant to and
in accordance with Rule 144A under the Securities Act of 1933, as amended (the
“Securities Act”), and, accordingly, we represent that:
          1. the transferee is purchasing this Note for its own account or an
account with respect to which it exercises sole investment discretion, in each
case for investment and not with a view to distribution;
          2. the transferee, and any account of the transferee referred to in
paragraph (1) above, is a “Qualified Institutional Buyer” within the meaning of
Rule 144A under the Securities Act of 1933; and
          3. the transferee has received such information regarding the Company
as the transferee has requested pursuant to Rule 144A, or the transferee has
determined not to request such information.
          You and the Company are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party, in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby.

                  Very truly yours,    
 
                [Name of Transferor]    
 
           
 
  By        
 
     
 
Authorized Signature    

115



--------------------------------------------------------------------------------



 



Exhibit B
Form of Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
CIPHERGEN BIOSYSTEMS, INC.
and
The Initial Purchasers of Ciphergen Biosystems, Inc.’s
7.00% CONVERTIBLE SENIOR NOTES DUE 2011
Dated as of November ___, 2006

 



--------------------------------------------------------------------------------



 



     REGISTRATION RIGHTS AGREEMENT, dated as of November ___, 2006 among
Ciphergen Biosystems, Inc., a Delaware corporation (together with any successor
entity, herein referred to as the “Company”), and the initial purchasers of the
Company’s Notes (as such term is defined below) named in Annex A hereto (each,
and “Initial Purchaser,” and collectively, the “Initial Purchasers”) under those
separate Exchange Agreements (as defined below).
     Pursuant to those certain Exchange Agreements, each dated as of November
___, 2006, between the Company and each of the Initial Purchasers (collectively,
the “Exchange Agreements”), the Initial Purchasers have agreed to purchase from
the Company a total of up to $16,500,000 in aggregate principal amount of 7.00%
Convertible Senior Notes Due 2011 (the “Notes”). The Notes will be convertible
into fully paid, nonassessable shares of common stock, no par value per share,
of the Company (the “Common Stock”). The Notes will be convertible on the terms,
and subject to the conditions, set forth in the Indenture (as defined herein).
     The parties hereby agree as follows:
     1. Definitions. As used in this Agreement, the following capitalized terms
shall have the following meanings:
     “Affiliate”: of any specified person means any other person which, directly
or indirectly, is in control of, is controlled by or is under common control
with, such specified person. For purposes of this definition, control of a
person means the power, direct or indirect, to direct or cause the direction of
the management and policies of such person whether by contract or otherwise; and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
     “Agreement”: This Registration and Investor Rights Agreement.
     “Amendment Effectiveness Deadline Date”: has the meaning set forth in
Section 2(e) hereof.
     “Blue Sky Application”: As defined in Section 6(a)(i) hereof.
     “Business Day”: The definition of “Business Day” in the Indenture.
     “Commission”: Securities and Exchange Commission.
     “Common Stock”: As defined in the preamble hereto.
     “Company”: As defined in the preamble hereto.

- 1 -



--------------------------------------------------------------------------------



 



     “EDGAR”: Electronic Data Gathering and Retrieval System.
     “Effectiveness Period”: As defined in Section 2(a)(iii) hereof.
     “Effectiveness Target Date”: As defined in Section 2(a)(ii) hereof.
     “Exchange Act”: Securities Exchange Act of 1934, as amended.
     “Exchange Agreements”: As defined in the preamble hereto.
     “Holder”: A Person who owns, beneficially or otherwise, Transfer Restricted
Securities.
     “Indemnified Holder”: As defined in Section 6(a) hereof.
     “Indenture”: The Indenture, dated as of November ___, 2006 between the
Company and U.S. Bank National Association, as trustee (the “Trustee”), pursuant
to which the Notes are to be issued, as such Indenture is amended, modified or
supplemented from time to time in accordance with the terms thereof.
     “Initial Purchasers”: As defined in the preamble hereto.
     “Liquidated Damages”: As defined in Section 3(a) hereof.
     “Majority of Holders”: Holders holding over 50% of the aggregate principal
amount of Notes outstanding; provided that, for the purpose of this definition,
a holder of shares of Common Stock which constitute Transfer Restricted
Securities and issued upon conversion of the Notes shall be deemed to hold an
aggregate principal amount of Notes (in addition to the principal amount of
Notes held by such holder) equal to the product of (x) the number of such shares
of Common Stock held by such holder and (y) the conversion rate in effect at the
time of such conversion as determined in accordance with the Indenture.
     “NASD”: National Association of Securities Dealers, Inc.
     “Notes”: As defined in the preamble hereto.
     “Notice Holder”: means, on any date, any Holder that has delivered a
Selling Securityholder Questionnaire to the Company on such date.
     “Person”: An individual, partnership, corporation, company, unincorporated
organization, trust, joint venture or a government or agency or political
subdivision thereof.

- 2 -



--------------------------------------------------------------------------------



 



     “Prospectus”: The prospectus included in a Shelf Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such prospectus.
     “Registration Default”: As defined in Section 3(a) hereof.
     “Securities Act”: Securities Act of 1933, as amended.
     “Selling Securityholder Questionnaire”: means a written notice executed by
the respective Holder and delivered to the Company containing substantially the
information called for by the Selling Securityholder Questionnaire attached as
Annex B hereto.
     “Shelf Filing Deadline”: As defined in Section 2(a)(i) hereof.
     “Shelf Registration Statement”: As defined in Section 2(a)(i) hereof.
     “Suspension Notice”: As defined in Section 4(c) hereof.
     “Suspension Period”: As defined in Section 4(b)(i) hereof.
     “TIA”: Trust Indenture Act of 1939, as amended, and the rules and
regulations of the Commission thereunder, in each case, as in effect on the date
the Indenture is qualified under the TIA.
     “Transfer Restricted Securities”: Each Note and each share of Common Stock
issued upon conversion of Notes until the earlier of:
     (i) the date on which such Note or such share of Common Stock issued upon
conversion has been effectively registered under the Securities Act and disposed
of in accordance with the Shelf Registration Statement;
     (ii) the date on which such Note or such share of Common Stock issued upon
conversion is transferred in compliance with Rule 144 under the Securities Act
or may be sold or transferred by a person who is not an affiliate of the Company
pursuant to Rule 144(k) under the Securities Act (or any other similar provision
then in force); or
     (iii) the date on which such Note or such share of Common Stock issued upon
conversion ceases to be outstanding (whether as a result of redemption,
repurchase and cancellation, conversion or otherwise).

- 3 -



--------------------------------------------------------------------------------



 



     Unless the context otherwise requires, the singular includes the plural,
and words in the plural include the singular.
     2. Shelf Registration.
     (a) The Company shall:
     (i) use its reasonable best efforts to cause to be filed as promptly as
practicable, but in any event not later than 30 days after the date hereof (the
“Shelf Filing Deadline”), a registration statement on Form S-3 (the “Shelf
Registration Statement”), which Shelf Registration Statement shall provide for
resales of all Transfer Restricted Securities held by Holders that have provided
the information required pursuant to the terms of Section 2(b) hereof (in the
event that Form S-3 is unavailable for such a registration, the Company shall
use such other form as is available for such a registration on another
appropriate form; provided, that the Company shall undertake to register the
Transfer Restricted Securities on Form S-3 as soon as such form is available,
provided, further, that the Company shall maintain the effectiveness of the
Shelf Registration Statement then in effect until such time as a Shelf
Registration Statement on Form S-3 covering the Transfer Restricted Securities
has been declared effective by the SEC);
     (ii) use its reasonable efforts to cause the Shelf Registration Statement
to be declared effective by the Commission not later than: (a) if the Shelf
Registration Statement receives a “no-review” status from the Commission, 90
days after the date hereof, or (b) if the Shelf Registration Statement is
reviewed by the Commission, 120 days after the date hereof (the “Effectiveness
Target Date”); and
     (iii) subject to Section 4(b)(i) hereof, use its reasonable efforts to keep
the Shelf Registration Statement continuously effective, supplemented and
amended as required by the provisions of Section 4(b) hereof to the extent
necessary to ensure that (A) it is available for resales by the Holders of
Transfer Restricted Securities entitled, subject to Section 2(b), to the benefit
of this Agreement and (B) conforms with the requirements of this Agreement and
the Securities Act and the rules and regulations of the Commission promulgated
thereunder as

- 4 -



--------------------------------------------------------------------------------



 



announced from time to time, for a period (the “Effectiveness Period”) until the
earliest of:
     (1) two years following the date hereof;
     (2) the date when the Holders of Transfer Restricted Securities are able to
sell all such Transfer Restricted Securities immediately without restriction
pursuant to Rule 144(k) under the Securities Act or any successor rule thereto;
or
     (3) the date when all of the Transfer Restricted Securities are registered
under the Shelf Registration Statement and disposed of in accordance with the
Shelf Registration Statement.
     (b) At the time the Shelf Registration Statement is declared effective,
each Holder that became a Notice Holder on or prior to the date five
(5) Business Days prior to such time of effectiveness shall be named as a
selling securityholder in the Shelf Registration Statement and the related
Prospectus in such a manner as to permit such Holder to deliver such Prospectus
to purchasers of Transfer Restricted Securities in accordance with applicable
law. None of the Company’s security holders (other than the Holders of Transfer
Restricted Securities) shall have the right to include any of the Company’s
securities in the Shelf Registration Statement.
     (c) If the Shelf Registration Statement ceases to be effective for any
reason at any time during the Effectiveness Period (other than because all
Transfer Restricted Securities registered thereunder shall have been resold
pursuant thereto or shall have otherwise ceased to be Transfer Restricted
Securities), the Company shall use its reasonable efforts to obtain the prompt
withdrawal of any order suspending the effectiveness thereof, and in any event
shall within fifteen (15) days of such cessation of effectiveness amend the
Shelf Registration Statement in a manner reasonably expected to obtain the
withdrawal of the order suspending the effectiveness thereof.
     (d) The Company shall supplement and amend the Shelf Registration Statement
if required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration Statement, if
required by the Securities Act or as reasonably

- 5 -



--------------------------------------------------------------------------------



 



requested by the Holders or by the Trustee on behalf of the Holders of the
Transfer Restricted Securities covered by such Shelf Registration Statement.
     (e) Each Holder agrees that if such Holder wishes to sell Transfer
Restricted Securities pursuant to a Shelf Registration Statement and related
Prospectus, it will do so only in accordance with this Section 2(e) and
Section 4(b). Each Holder wishing to sell Transfer Restricted Securities
pursuant to a Shelf Registration Statement and related Prospectus agrees to
deliver a Selling Securityholder Questionnaire to the Company at least five
(5) Business Days prior to the effectiveness of the Shelf Registration
Statement. From and after the date the Shelf Registration Statement is declared
effective, the Company shall, within a reasonably practicable period of time
after the date a Selling Securityholder Questionnaire is delivered, and in any
event within the later of ten (10) Business Days after such date or ten
(10) Business Days after the expiration of the Suspension Period (1) in effect
when the Notice and Questionnaire is delivered or (2) put into effect within ten
(10) Business Days of such delivery date:
     (i) if required by applicable law, file with the SEC a post-effective
amendment to the Shelf Registration Statement or prepare and, if required by
applicable law, file a supplement to the related Prospectus or a supplement or
amendment to any document incorporated therein by reference or file any other
required document so that the Holder delivering such Selling Securityholder
Questionnaire is named as a selling securityholder in the Shelf Registration
Statement and the related Prospectus in such a manner as to permit such Holder
to deliver such Prospectus to purchasers of the Transfer Restricted Securities
in accordance with applicable law and, if the Company shall file a
post-effective amendment to the Shelf Registration Statement, use its reasonable
efforts to cause any such post-effective amendment to be declared effective
under the Securities Act as promptly as is practicable, but in any event by the
date (the “Amendment Effectiveness Deadline Date”) that is thirty (30) days
after the date such post-effective amendment is filed; and
     (ii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 2(e)(i);

- 6 -



--------------------------------------------------------------------------------



 



provided that if such Selling Securityholder Questionnaire is delivered during a
Suspension Period, the Company shall so inform the Holder delivering such
Selling Securityholder Questionnaire and shall take the actions set forth in
clauses (i) and (ii) above upon expiration of the Suspension Period in
accordance with Section 4(b). Notwithstanding anything contained herein to the
contrary, (i) the Company shall be under no obligation to name any Holder that
is not a Notice Holder as a selling securityholder in any Registration Statement
or related Prospectus and (ii) the Amendment Effectiveness Deadline Date shall
be extended by up to ten (10) Business Days from the expiration of a Suspension
Period (and the Company shall incur no obligation to pay Liquidated Damages
during such extension) if such Suspension Period shall be in effect on the
Amendment Effectiveness Deadline Date; and provided further, that after the date
of effectiveness of the Shelf Registration Statement, the Company shall not be
obligated to file more than one post-effective amendment in any 60-day period
(measured from the date any previous post-effective amendment has been filed, or
in the case of the first post-effective amendment, the date the first Selling
Securityholder Questionnaire is delivered to the Company after the date of
effectiveness) for the purpose of naming Holders as selling securityholders who
were not so named in the Shelf Registration Statement at the time of
effectiveness.
     3. Liquidated Damages.
     If:
     (i) the Shelf Registration Statement is not filed with the Commission prior
to or on the Shelf Filing Deadline;
     (ii) the Shelf Registration Statement has not been declared effective by
the Commission prior to or on the Effectiveness Target Date;
     (iii) the Company has failed to perform its obligations set forth in
Section 2(e) within the time period required therein;
     (iv) any post-effective amendment to a Shelf Registration filed pursuant to
Section 2(e)(i) has not become effective under the Securities Act on or prior to
the Amendment Effectiveness Deadline Date;
     (v) except as provided in Section 4(b)(i) hereof, the Shelf Registration
Statement is filed and declared effective but, during the Effectiveness Period,
shall thereafter cease to be effective or fail to be usable for its intended
purpose; or

- 7 -



--------------------------------------------------------------------------------



 



     (vi) (A) prior to or on the 30th under the provisions of Section 4(b), of
any Suspension Period, such suspension has not been terminated or (B) Suspension
Periods exceed an aggregate of 60 days in any 360 day period,
(each such event referred to in foregoing clauses (i) through (v), a
“Registration Default”), the Company hereby agrees to pay interest as partial
relief for the damages (“Liquidated Damages”) with respect to the Transfer
Restricted Securities from and including the day following the Registration
Default to but excluding the earlier of (1) the day on which the Registration
Default has been cured and (2) the date the Shelf Registration Statement is no
longer required to be kept effective, in an amount in cash equal to one and
one-half percent (1.5%) of the aggregate outstanding principal amount of Notes
on each of the following days: (i) the day of the Registration Default and on
every thirtieth day (pro rated for periods totaling less than thirty days)
thereafter until such Registration Default is cured; provided that in no event
shall Liquidated Damages exceed 10% of the Holder’s initial investment in the
Notes in the aggregate and provided, further, that Liquidated Damages shall only
accrue with respect to clauses (iii) and (iv) above with respect to Notes for
which the Company has failed to perform its obligations under Section 2(e)
above, and with respect to clauses (v) and (vi) above only for Notes for which a
Holder is named as a selling securityholder on the Shelf Registration Statement.
Liquidated Damages shall be paid within five (5) Business Days of the day of the
Registration Default, and thereafter on the earlier of (I) the last day of the
calendar month during which such Liquidated Damages are incurred and (II) the
third Business Day after the event or failure giving rise to the Liquidated
Damages is cured. In the event the Company fails to pay Liquidated Damages in a
timely manner, such Liquidated Damages shall bear interest at the rate of one
and one-half percent (1.5%) per month (prorated for partial months) until paid
in full.
     All obligations of the Company set forth in this Section 3 that are
outstanding with respect to any Transfer Restricted Security at the time such
security ceases to be a Transfer Restricted Security shall survive until such
time as all such obligations with respect to such Transfer Restricted Security
shall have been satisfied in full.
     Nothing shall preclude a Holder from pursuing or obtaining any other
remedies at law or in equity, including specific performance, with respect to
this Agreement.
     The parties hereto agree that the liquidated damages provided for in this
Section 3 constitutes a reasonable estimate of the damages that may be incurred
by Holders of Transfer Restricted Securities by reason of the failure of the
Shelf

- 8 -



--------------------------------------------------------------------------------



 



Registration Statement to be filed or declared effective or available for
effecting resales of Transfer Restricted Securities in accordance with the
provisions hereof.
     4. Registration Procedures.
     (a) In connection with the Shelf Registration Statement, the Company shall
comply with all the provisions of Section 4(b) hereof and shall prepare and file
with the Commission a Shelf Registration Statement relating to the registration
on any appropriate form under the Securities Act in accordance with Section 2
hereof; provided that before filing any Shelf Registration Statement or
Prospectus or any amendments or supplements (other than a prospectus supplement
filed solely to update the selling securityholder information in the Prospectus)
thereto with the SEC, the Company shall furnish to the Holders and counsel for
the Holders copies of all such documents proposed to be filed which documents
(other than a prospectus supplement filed solely to update the selling
securityholder information in the Prospectus) will be subject to the review of
such counsel for a period of three (3) Business Days, and the Company will not
file the Shelf Registration Statement or Prospectus or any amendment or
supplement thereto (other than documents incorporated by reference) to which
such counsel shall reasonably object within three (3) Business Days after the
receipt thereof.
     (b) In connection with the Shelf Registration Statement and any Prospectus
required by this Agreement to permit the sale or resale of Transfer Restricted
Securities, the Company shall:
     (i) Subject to any notice by the Company in accordance with this Section
4(b) of the existence of any fact or event of the kind described in Section
4(b)(iii)(D), use its reasonable efforts to keep the Shelf Registration
Statement continuously effective during the Effectiveness Period; upon the
occurrence of any event that would cause the Shelf Registration Statement or the
Prospectus contained therein (A) to contain a material misstatement or omission
or (B) not to be effective and usable for resale of Transfer Restricted
Securities during the Effectiveness Period, the Company shall file promptly an
appropriate amendment to the Shelf Registration Statement, a supplement to the
Prospectus or a report filed with the Commission pursuant to Section 13(a),
13(c), 14 or 15(d) of the Exchange Act, in the case of clause (A), correcting
any such misstatement or omission, and, in the case of either clause (A) or (B),
use its reasonable efforts to cause such amendment to be

- 9 -



--------------------------------------------------------------------------------



 



declared effective and the Shelf Registration Statement and the related
Prospectus to become usable for resale of Transfer Restricted Securities during
the Effectiveness Period as soon as practicable thereafter. Notwithstanding the
foregoing, the Company may suspend the use of the Prospectus and may elect to
suspend the effectiveness of the Shelf Registration Statement by written notice
to the Holders for a period not to exceed an aggregate of 30 days in any 90-day
period (each such period, a “Suspension Period”) if:
     (x) an event occurs and is continuing as a result of which the Shelf
Registration Statement, the Prospectus, any amendment or supplement thereto, or
any document incorporated by reference therein would, in the Company’s judgment,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and
     (y) the Company determines in good faith that the disclosure of such event
at such time would be seriously detrimental to the Company and its subsidiaries;
provided, however, that Suspension Periods shall not exceed an aggregate of 60
days in any 360-day period. The Company shall not be required to specify in the
written notice to the Holders the nature of the event giving rise to the
Suspension Period and the Company agrees that it will not specify in the written
notice to the Holders any material non-public information.
     (ii) Prepare and file with the Commission such amendments and
post-effective amendments to the Shelf Registration Statement as may be
necessary to keep the Shelf Registration Statement effective during the
Effectiveness Period; cause the Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, and to comply fully with the applicable provisions of
Rules 424 and 430A under the Securities Act in a timely manner; and comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by the Shelf Registration Statement during the applicable
period in accordance with the intended method or

- 10 -



--------------------------------------------------------------------------------



 



methods of distribution by the sellers thereof set forth in the Shelf
Registration Statement or supplement to the Prospectus.
     (iii) Advise the selling Holders promptly and, if requested by such selling
Holders, to confirm such advice in writing:
     (A) when the Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to the Shelf Registration Statement
or any post-effective amendment thereto, when the same has become effective;
     (B) of any request by the Commission or any other federal or state
governmental authority for amendments to the Shelf Registration Statement or
amendments or supplements to the Prospectus or for additional information
relating thereto;
     (C) of the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Shelf Registration Statement under the Securities Act or of the suspension by
any state securities commission of the qualification of the Transfer Restricted
Securities for offering or sale in any jurisdiction, or the initiation of any
proceeding for any of the preceding purposes;
     (D) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Transfer Restricted Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or
     (E) of the existence (but not the substance) of any fact, other than
material non-public information, or the happening of any event during the
Effectiveness Period, that makes any statement of a material fact made in the
Shelf Registration Statement, the Prospectus, any amendment or supplement
thereto, or any document incorporated by reference therein untrue, or that
requires the making of any additions to or changes in the Shelf

- 11 -



--------------------------------------------------------------------------------



 



Registration Statement or the Prospectus in order to make the statements therein
not misleading.
If at any time the Commission shall issue any stop order suspending the
effectiveness of the Shelf Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Transfer Restricted
Securities under state securities or Blue Sky laws, the Company shall use its
reasonable efforts to obtain the withdrawal or lifting of such order at the
earliest possible time and will provide to each Holder who is named in the Shelf
Registration Statement prompt notice of the withdrawal of any such order.
     (iv) Make available at reasonable times for inspection by one or more
representatives of the selling Holders, and one attorney or accountant retained
by such selling Holders, all financial and other records, pertinent corporate
documents and properties of the Company as shall be reasonably necessary to
enable them to conduct a reasonable investigation within the meaning of Section
11 of the Securities Act, and cause the Company’s officers, directors, managers
and employees to supply all information reasonably requested by any such
representative or representatives of the selling Holders, attorney or accountant
in connection therewith; provided, however, that the Company shall have no
obligation to deliver information to any selling Holder or representative
pursuant to this Section 4(b)(iv) unless such selling Holder or representative
shall have executed and delivered a confidentiality agreement in a form
reasonably acceptable to the Company relating to such information.
     (v) If requested by any selling Holders, promptly incorporate in the Shelf
Registration Statement or Prospectus, pursuant to a supplement or post-effective
amendment if necessary, such information as such selling Holders may reasonably
request to have included therein, including, without limitation, information
relating to the “Plan of Distribution” and “Selling Securityholders” of the
Transfer Restricted Securities.
     (vi) Furnish to each selling Holder upon such Holder’s written request,
without charge, at least one copy of the Shelf Registration Statement, as first
filed with the Commission, and of each amendment thereto (and any documents
incorporated by

- 12 -



--------------------------------------------------------------------------------



 



reference therein or exhibits thereto (or exhibits incorporated in such exhibits
by reference) as such Person may request).
     (vii) Deliver to each selling Holder, without charge, as many copies of the
Prospectus (including each preliminary Prospectus) and any amendment or
supplement thereto as such Persons reasonably may request; subject to any notice
by the Company in accordance with this Section 4(b) of the existence of any fact
or event of the kind described in Section 4(b)(iii)(D) or 4(b)(i), the Company
hereby consents to the use of the Prospectus and any amendment or supplement
thereto by each of the selling Holders in connection with the offering and the
sale of the Transfer Restricted Securities covered by the Prospectus or any
amendment or supplement thereto.
     (viii) Before any public offering of Transfer Restricted Securities,
cooperate with the selling Holders and their counsel in connection with the
registration and qualification of the Transfer Restricted Securities under the
securities or Blue Sky laws of such jurisdictions in the United States as the
selling Holders may reasonably request and do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Transfer Restricted Securities covered by the Shelf Registration Statement;
provided, however, that the Company shall not be required (A) to register or
qualify as a foreign corporation or a dealer of securities where it is not now
so qualified or to take any action that would subject it to the service of
process in any jurisdiction where it is not now so subject or (B) to subject
itself to general or unlimited service of process or to taxation in any such
jurisdiction if it is not now so subject.
     (ix) Cooperate with the selling Holders to facilitate the timely
preparation and delivery of certificates representing Transfer Restricted
Securities to be sold and not bearing any restrictive legends (unless required
by applicable securities laws); and enable such Transfer Restricted Securities
to be in such denominations and registered in such names as the Holders may
reasonably request at least two (2) Business Days before any sale of Transfer
Restricted Securities made by such Holders.
     (x) Subject to Section 4(b)(i) hereof and the provision in clause (viii)
above, use its reasonable efforts to cause the Transfer Restricted Securities
covered by the Shelf Registration

- 13 -



--------------------------------------------------------------------------------



 



Statement to be registered with or approved by such other U.S. governmental
agencies or authorities as may be necessary to enable the seller or sellers
thereof to consummate the disposition of such Transfer Restricted Securities.
     (xi) Subject to Section 4(b)(i) hereof, if any fact or event contemplated
by Section 4(b)(iii)(D) hereof shall exist or have occurred, use its reasonable
efforts to prepare a supplement or post-effective amendment to the Shelf
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they are made, not misleading.
     (xii) Provide CUSIP numbers for all Transfer Restricted Securities not
later than the effective date of the Shelf Registration Statement and provide
the Trustee under the Indenture with certificates for the Notes that are in a
form eligible for deposit with The Depository Trust Company.
     (xiii) Subject to Section 4(b)(i) hereof, otherwise use its reasonable
efforts to comply with all applicable rules and regulations of the Commission
and all reporting requirements under the rules and regulations of the Exchange
Act.
     (xiv) Cause the Indenture to be qualified under the TIA not later than the
effective date of the Shelf Registration Statement required by this Agreement,
and, in connection therewith, cooperate with the Trustee and the holders of
Notes to effect such changes to the Indenture as may be required for such
Indenture to be so qualified in accordance with the terms of the TIA; and
execute and use its reasonable efforts to cause the Trustee thereunder to
execute all documents that may be required to effect such changes and all other
forms and documents required to be filed with the Commission to enable such
Indenture to be so qualified in a timely manner.
     (xv) Cause all Common Stock covered by the Shelf Registration Statement to
be listed or quoted, as the case may be,

- 14 -



--------------------------------------------------------------------------------



 



on each securities exchange or automated quotation system on which Common Stock
is then listed or quoted, if any.
     (xvi) Provide to each Holder upon written request each document filed with
the Commission pursuant to the requirements of Section 13 and Section 15 of the
Exchange Act after the effective date of the Shelf Registration Statement,
unless such document is available through the Commission’s EDGAR system.
     (xvii) Comply with all applicable rules and regulations of the Commission
and make generally available to its securityholders earning statements (which
need not be audited) satisfying the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder (or any similar rule promulgated under
the Securities Act) no later than 45 days after the end of any 12-month period
(or 90 days after the end of any 12-month period if such period is a fiscal
year) commencing on the first day of the first fiscal quarter of the Company
commencing after the effective date of a Shelf Registration Statement, which
statements shall cover said 12-month periods.
     (c) Each Holder agrees by acquisition of a Transfer Restricted Security
that, upon receipt of any notice (a “Suspension Notice”) from the Company of the
existence of any fact of the kind described in Section 4(b)(iii)(D) or 4(b)(i)
hereof, such Holder will forthwith discontinue disposition of Transfer
Restricted Securities pursuant to the Shelf Registration Statement until:
     (i) such Holder has received copies of the supplemented or amended
Prospectus contemplated by Section 4(b)(xi) hereof; or
     (ii) such Holder is advised in writing by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus.
If so directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such Suspension Notice.

- 15 -



--------------------------------------------------------------------------------



 



     (d) Each Holder agrees, by acquisition of the Transfer Restricted
Securities, that no Holder shall be entitled to sell any of such Transfer
Restricted Securities pursuant to a Registration Statement or to receive a
Prospectus relating thereto, unless such Holder has furnished the Company with a
Selling Securityholder Questionnaire as required pursuant to Section 2(e) hereof
(including the information required to be included in such Selling
Securityholder Questionnaire) and the information set forth in the next
sentence. Each Notice Holder agrees promptly to furnish to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by such Notice Holder not misleading and any other
information regarding such Notice Holder and the distribution of such Transfer
Restricted Securities. Any sale of any Transfer Restricted Securities by any
Holder shall constitute a representation and warranty by such Holder that the
information relating to such Holder and its plan of distribution is as set forth
in the Prospectus delivered by such Holder in connection with such disposition,
that such Prospectus does not as of the time of such sale contain any untrue
statement of a material fact relating to or provided by such Holder or its plan
of distribution and that such Prospectus does not as of the time of such sale
omit to state any material fact relating to or provided by such Holder or its
plan of distribution necessary to make the statements in such Prospectus, in the
light of the circumstances under which they were made, not misleading.
     5. Registration Expenses.
     All expenses incident to the Company’s performance of or compliance with
this Agreement shall be borne by the Company regardless of whether a Shelf
Registration Statement becomes effective, including, without limitation:
     (i) all registration and filing fees and expenses;
     (ii) all fees and expenses of compliance with federal securities and state
Blue Sky or securities laws;
     (iii) all expenses of printing (including printing of Prospectuses and
certificates for the Common Stock to be issued upon conversion of the Notes) and
the Company’s expenses for messenger and delivery services and telephone;
     (iv) all fees and disbursements of counsel to the Company;

- 16 -



--------------------------------------------------------------------------------



 



     (v) all reasonable fees and disbursements of one counsel chosen by the
Holders of a majority of Transfer Restricted Securities;
     (vi) all application and filing fees in connection with listing (or
authorizing for quotation) the Common Stock on a national securities exchange or
automated quotation system pursuant to the requirements hereof, if any; and
     (vii) all fees and disbursements of independent certified public
accountants of the Company.
     The Company shall bear its internal expenses (including, without
limitation, all salaries and expenses of their officers and employees performing
legal, accounting or other duties), the expenses of any annual audit and the
fees and expenses of any Person, including special experts, retained by the
Company.
     6. Indemnification and Contribution.
     (a) The Company agrees to indemnify, defend and hold harmless each Holder
of Transfer Restricted Securities, such Holder’s directors, officers, members,
agents, and employees and each person, if any, who controls any such Holder
within the meaning of the Securities Act (each, an “Indemnified Holder”),
against any loss, claim, damage, liability, action, cost or expense, joint or
several, or any action in respect thereof (including, but not limited to, any
loss, claim, damage, liability, action, cost or expense relating to resales of
the Transfer Restricted Securities), to which such Indemnified Holder may become
subject, insofar as any such loss, claim, damage, liability, action, cost or
expense arises out of, or is based upon:
     (i) any untrue statement or alleged untrue statement of a material fact
contained in (A) the Shelf Registration Statement as originally filed or in any
amendment thereof, in any Prospectus, or in any amendment or supplement thereto
or (B) any blue sky application or other document or any amendment or supplement
thereto prepared or executed by the Company (or based upon written information
furnished by or on behalf of the Company expressly for use in such blue sky
application or other document or amendment on supplement) filed in any
jurisdiction specifically for the purpose of qualifying any or all of the
Transfer Restricted Securities under the securities law of any state or other

- 17 -



--------------------------------------------------------------------------------



 



jurisdiction (such application or document being hereinafter called a “Blue Sky
Application”); or
     (ii) the omission or alleged omission to state therein any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading,
and agrees to reimburse each Indemnified Holder promptly upon demand for any
legal or other expenses reasonably incurred by such Indemnified Holder in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, action, cost or expense; provided, however,
that the Company shall not be liable in any such case to the extent that any
such loss, claim, damage, liability, action, cost or expense arises out of, or
is based upon, any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Holder (or its
related Indemnified Holder) specifically for use therein. The foregoing
indemnity agreement is in addition to any liability which the Company may
otherwise have.
     (b) Each Holder, severally and not jointly, agrees to indemnify and hold
harmless the Company, its directors, officers and employees and each person, if
any, who controls the Company within the meaning of the Securities Act to the
same extent as the foregoing indemnity from the Company to each such Holder, but
only with reference to written information relating to such Holder furnished to
the Company by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity. This indemnity agreement set
forth in this Section shall be in addition to any liabilities which any such
Holder may otherwise have. In no event shall any Holder, its directors, officers
or any person who controls such Holder be liable or responsible for any amount
in excess of the amount by which the net proceeds received by such Holder with
respect to its sale of Transfer Restricted Securities pursuant to a Shelf
Registration Statement exceeds the amount of any damages that such Holder, its
directors, officers or any person who controls such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.
     (c) Promptly after receipt by an indemnified party under this Section 6 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against

- 18 -



--------------------------------------------------------------------------------



 



the indemnifying party under this Section 6, notify the indemnifying party in
writing of the claim or the commencement of that action; provided, however, that
the failure to notify the indemnifying party shall not relieve it from any
liability which it may have under this Section 6 except to the extent it has
been materially prejudiced by such failure and, provided, further, that the
failure to notify the indemnifying party shall not relieve it from any liability
which it may have to an indemnified party otherwise than under this Section 6.
If any such claim or action is brought against an indemnified party, and it
notifies the indemnifying party thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it wishes, jointly with
any other similarly notified indemnifying party, to assume the defense thereof
with counsel satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 6 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the indemnified party shall have the right to employ a separate counsel to
represent such indemnified party and its officers, employees and controlling
persons who may be subject to liability arising out of any claim in respect of
which indemnity may be sought by the indemnified parties against the
indemnifying party under this Section 6 (i) if the indemnifying party has failed
within a reasonable time after receipt of notice to assume defense of a
proceeding to retain counsel reasonably satisfactory to the indemnified party
and (ii) if the indemnified party shall have been advised by legal counsel that
there may be one or more legal defenses available to such indemnified party and
their respective officers, employees and controlling persons that are different
from or additional to those available to the indemnifying party, and in that
event, the fees and expenses of such separate counsel shall be paid by the
indemnifying party. No indemnifying party shall:
     (i) without the prior written consent of the indemnified parties (which
consent shall not be unreasonably withheld) settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action), unless such settlement, compromise
or consent includes

- 19 -



--------------------------------------------------------------------------------



 



an unconditional release of such indemnified party from all liability arising
out of such claim, action, suit or proceeding, or
     (ii) be liable for any settlement of any such action effected without its
written consent (which consent shall not be unreasonably withheld), but if
settled with its written consent or if there be a final judgment for the
plaintiff in any such action, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss of liability by
reason of such settlement or judgment in accordance with this Section 6.
     (d) The indemnifying party under this Section shall not be liable for any
settlement of any proceeding effected without its written consent, which shall
not be withheld unreasonably, but if settled with such consent or if there is a
final judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party against any loss, claim, damage, liability or expense by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an indemnified party shall have validly requested an indemnifying
party to reimburse the indemnified party for fees and expenses of counsel as
contemplated by Section 6(c) hereof, the indemnifying party agrees that it shall
be liable for any settlement of any proceeding effected without its written
consent if (i) such settlement is entered into more than 30 days after receipt
by such indemnifying party of the aforesaid valid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such valid request prior to the date of such settlement. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (x) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (y) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.
     (e) If the indemnification provided for in this Section 6 shall for any
reason be unavailable or insufficient to hold harmless an indemnified party
under Section 6(a) or 6(b) in respect of any loss, claim, damage or liability
(or action in respect thereof) referred to therein, each indemnifying party
shall, in lieu of indemnifying such indemnified party,

- 20 -



--------------------------------------------------------------------------------



 



contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability (or action in respect thereof):
     (i) in such proportion as is appropriate to reflect the relative benefits
received by the Company from the offering and sale of the Transfer Restricted
Securities on the one hand and a Holder with respect to the sale by such Holder
of the Transfer Restricted Securities on the other, or
     (ii) if the allocation provided by Section (6)(e)(i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in Section 6(e)(i) but also the relative fault of
the Company on the one hand and the Holders on the other in connection with the
statements or omissions or alleged statements or alleged omissions that resulted
in such loss, claim, damage or liability (or action in respect thereof), as well
as any other relevant equitable considerations.
The relative benefits received by the Company on the one hand and a Holder on
the other with respect to such offering and such sale shall be deemed to be in
the same proportion as the total net proceeds from the offering of the Notes
purchased under the Exchange Agreements (before deducting expenses) received by
the Company, on the one hand, bear to the net proceeds received by such Holder
with respect to its sale of Transfer Restricted Securities on the other. The
relative fault of the parties shall be determined by reference to whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or the Holders on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Company and each Holder agree that it would not
be just and equitable if the amount of contribution pursuant to this Section
6(e) were determined by pro rata allocation or by any other method of allocation
that does not take into account the equitable considerations referred to in the
first sentence of this paragraph (e).
     The amount paid or payable by an indemnified party as a result of the loss,
claim, damage or liability, or action in respect thereof, referred to above in
this Section 6 shall be deemed to include, for purposes of this Section 6, any
legal or other expenses reasonably incurred by such

- 21 -



--------------------------------------------------------------------------------



 



indemnified party in connection with investigating or defending or preparing to
defend any such action or claim.
     Notwithstanding the provisions of this Section 6, no Holder shall be
required to contribute any amount in excess of the amount by which the net
proceeds received by such Holder with respect to its sale of Transfer Restricted
Securities exceeds the amount of any damages which such Holder has otherwise
been required to pay by reason of any untrue or alleged untrue statement or
omission or alleged omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute as provided in this
Section 6(d) are several and not joint.
     (f) The provisions of this Section 6 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any of the officers, directors or controlling persons referred to in
Section 6 hereof, and will survive the sale by a Holder of Transfer Restricted
Securities.
     7. Rule 144A and Rule 144. The Company agrees with each Holder, for so long
as any Transfer Restricted Securities remain outstanding and during any period
in which the Company (i) is not subject to Section 13 or 15(d) of the Exchange
Act, to make available, upon request of any Holder, to such Holder or beneficial
owner of Transfer Restricted Securities in connection with any sale thereof and
any prospective purchaser of such Transfer Restricted Securities designated by
such Holder or beneficial owner, the information required by Rule 144A(d)(4)
under the Securities Act in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144A, and (ii) is subject to Section 13 or 15 (d) of
the Exchange Act, to make all filings required thereby in a timely manner in
order to permit resales of such Transfer Restricted Securities pursuant to
Rule 144.
     8. Miscellaneous.
     (a) Remedies. The Company acknowledges and agrees that any failure by the
Company to comply with its obligations under Section 2 hereof may result in
material irreparable injury to the Holders for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely, and that, in the event of any such failure, any Holder may seek such
relief as may be required to specifically enforce the Company’s obligations
under Section 2 hereof.

- 22 -



--------------------------------------------------------------------------------



 



     (b) No Inconsistent Agreements. The Company will not on or after the date
hereof, enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. In addition, the Company shall
not grant to any of its securityholders (other than the Holders of Transfer
Restricted Securities in such capacity) the right to include any of its
securities in the Shelf Registration Statement provided for in this Agreement
other than the Transfer Restricted Securities. The Company has not previously
entered into any agreement (which has not expired or been terminated) granting
any registration rights with respect to its securities to any Person, which
rights conflict with the provisions hereof.
     (c) Amendments and Waivers. This Agreement may not be amended, modified or
supplemented, and waivers or consents to or departures from the provisions
hereof may not be given, unless the Company has obtained the written consent of
a Majority of Holders. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof, with respect to a matter, which relates
exclusively to the rights of Holders whose securities are being sold pursuant to
a Shelf Registration Statement and does not directly or indirectly adversely
affect the rights of other Holders, may be given by the Majority Holders,
determined on the basis of Notes being sold rather than registered under such
Shelf Registration Statement.
     (d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, facsimile
transmission, or air courier guaranteeing overnight delivery:
     (i) if to a Holder, at the address set forth on the records of the
registrar under the Indenture or the transfer agent of the Common Stock, as the
case may be; and
     (ii) if to the Company, initially at its address set forth in the Exchange
Agreements,

- 23 -



--------------------------------------------------------------------------------



 



With a copy to:
Wilson Sonsini Goodrich & Rosati, P.C.
650 Page Mill Road
Palo Alto, California 94304
Fax No.: (650) 493-6811
Attn: Michael O’Donnell
     All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; five Business
Days after being deposited in the mail, postage prepaid, if mailed; when
answered back, if telexed; when receipt acknowledged, if transmitted by
facsimile; and on the next Business Day, if timely delivered to an air courier
guaranteeing overnight delivery.
     Any party hereto may change the address for receipt of communications by
giving written notice to the others.
     (e) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors, assigns and transferees of each of the
parties, including without limitation and without the need for an express
assignment, subsequent Holders of Transfer Restricted Securities, provided,
however, that nothing contained herein shall be deemed to permit any assignment,
transfer or other disposition of Transfer Restricted Securities in violation of
the terms of the Exchange Agreements or the Indenture. If any transferee of any
Holder shall acquire Transfer Restricted Securities, in any manner, whether by
operation of law or otherwise, such Transfer Restricted Securities shall be held
subject to all the terms of this Agreement except for Section 8 hereof, and by
taking and holding such Transfer Restricted Securities such person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement.
     (f) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (g) Notes Held by the Company or Their Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Transfer Restricted Securities
is required hereunder, Transfer Restricted Securities held by the Company or its
Affiliates (other than subsequent Holders if such subsequent Holders are deemed
to be Affiliates solely by reason of

- 24 -



--------------------------------------------------------------------------------



 



their holding of such Notes) shall not be counted in determining whether such
consent or approval was given by the Holders of such required percentage.
     (h) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (i) Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York without regard to conflict of
law principles that would result in the application of any law other than the
law of the State of New York. Each party hereby irrevocably submits to the
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
     (j) Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby, it being

- 25 -



--------------------------------------------------------------------------------



 



intended that all of the rights and privileges of the parties shall be
enforceable to the fullest extent permitted by law.
     (k) Independent Nature of Holders’ Obligations and Rights. The obligations
of each Holder under this Agreement are several and not joint with the
obligations of any other Holder, and no Holder shall be responsible in any way
for the performance of the obligations of any other Holder under this Agreement.
Nothing contained herein, and no action taken by any Holder pursuant hereto,
shall be deemed to constitute the Holder as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Holders are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement. Each Holder
confirms that it has independently participated in the negotiation of the
transaction contemplated hereby with the advice of its own counsel and advisors.
Each Holder shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any other Holder to be joined as an additional party
in any proceeding for such purpose.
     (l) Entire Agreement. This Agreement, together with the Exchange Agreements
and the Indenture, is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein with respect to
the registration rights granted by the Company with respect to the Transfer
Restricted Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

- 26 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            CIPHERGEN BIOSYSTEMS, INC.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            [HOLDER]
      By:         Name:           Title:        

-2-



--------------------------------------------------------------------------------



 



         

ANNEX A
LIST OF INITIAL PURCHASERS

                  Name of Initial Purchaser           Principal Amount of Notes
 
               

-3-



--------------------------------------------------------------------------------



 



ANNEX B

-4-



--------------------------------------------------------------------------------



 



ANNEX B
SELLING SECURITYHOLDER QUESTIONNAIRE
          The undersigned beneficial owner (the “Selling Securityholder”) of the
7.00% Convertible Senior Notes due 2011 (the “Notes”) of Ciphergen Biosystems,
Inc. (the “Company”) or the shares of the Company’s Common Stock, par value
$0.001 per share, issuable upon conversion of the Notes (the “Common Stock” and,
together with the Notes, the “Registrable Securities”) hereby gives notice to
the Company of its intention to sell or otherwise dispose of Registrable
Securities beneficially owned by it and listed below in Item 3 (unless otherwise
specified under Item 3) pursuant to the Shelf Registration Statement. The
undersigned, by signing and returning this Selling Securityholder Questionnaire,
understands that it will be bound by the terms and conditions of this Selling
Securityholder Questionnaire and the Registration Rights Agreement.
          Pursuant to the Registration Rights Agreement, the undersigned has
agreed to indemnify and hold harmless the Company’s directors, the Company’s
officers and each person, if any, who controls the Company within the meaning of
either Section 15 of the Securities Act or Section 20 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), from and against certain losses
arising in connection with statements concerning the undersigned made in the
Shelf Registration Statement or the related prospectus in reliance upon the
information provided in this Selling Securityholder Questionnaire. The
undersigned hereby acknowledges its obligations under the Registration Rights
Agreement to indemnify and hold harmless certain persons set forth therein.
          The undersigned hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

(1)  (a)    Full Legal Name of Selling Securityholder:        
 
    (b)   Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities listed in (3) below are held:        
 
    (c)   Full Legal Name of DTC Participant (if applicable and if not the same
as (b) above) through which Registrable Securities listed in (3) below are held:
       
 

(2)   Address for Notices to Selling Securityholder:      
 
     
 

 



--------------------------------------------------------------------------------



 



    Telephone (including area code):
 
      Fax (including area code):
 
      Contact Person:
 
  (3)   Beneficial Ownership of Registrable Securities:      
 

  (a)   Type and Principal Amount/Number of Registrable Securities beneficially
owned:        
 
    (b)   CUSIP No(s). of such Registrable Securities beneficially owned:      
 
 

(4)   Beneficial Ownership of Other Securities of the Company Owned by the
Selling Securityholder:       Except as set forth below in this Item (4), the
undersigned is not the beneficial or registered owner of any securities of the
Company other than the Registrable Securities listed above in Item (3).

  (a)   Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:        
 
    (b)   CUSIP No(s). of such Other Securities beneficially owned:        
 

(5)   Relationship with the Company:       Except as set forth below, neither
the undersigned nor any of its affiliates, officers, directors or principal
equity holders (5% or more) has held any position or office or has had any other
material relationship with the Company (or its predecessors or affiliates)
during the past three years.       State any exceptions here:
 
  (6)   Is the Selling Securityholder a registered broker-dealer?       Yes
      ¨       No        ¨       If “Yes”, please answer subsection (a) and
subsection (b):

  (a)   Did the Selling Securityholder acquire the Registrable Securities as
compensation for underwriting/broker-dealer activities to the Company?

-2-



--------------------------------------------------------------------------------



 



            Yes      ¨               No       ¨     (b)   If you answered “No”
to question 6(a), please explain your reason for acquiring the Registrable
Securities:

     
 
       
 

(7)   Is the Selling Securityholder an affiliate of a registered broker-dealer?
      Yes      ¨       No       ¨       If “Yes”, please identify the registered
broker-dealer(s), describe the nature of the affiliation(s) and answer
subsection (a) and subsection (b):

     
 

  (a)   Did the Selling Securityholder purchase the Registrable Securities in
the ordinary course of business (if no, please explain)?               Yes     ¨
             No       ¨            Explain:
                                             (b)   Did the Selling
Securityholder have an agreement or understanding, directly or indirectly, with
any person to distribute the Registrable Securities at the same time the
Registrable Securities were originally purchased (if yes, please explain)?      
       Yes     ¨           Explain:                                             
         No      ¨

(8)   Is the Selling Securityholder a non-public entity?       Yes      ¨      
No       ¨       If “Yes”, please answer subsection (a):

  (a)   Identify the natural person or persons that have voting or investment
control over the Registrable Securities that the non-public entity owns:

     
 
       
 

-3-



--------------------------------------------------------------------------------



 



(9)   Plan of Distribution:       Except as set forth below, the undersigned
Selling Securityholder (including its donees and pledgees) intends to distribute
the Registrable Securities listed above in Item (3) pursuant to the Shelf
Registration Statement only as follows (if at all): Such Registrable Securities
may be sold from time to time directly by the undersigned Selling Securityholder
or, alternatively, in accordance with the Registration Rights Agreement, through
underwriters, broker-dealers or agents. If the Registrable Securities are sold
through underwriters or broker-dealers, the Selling Securityholders will be
responsible for underwriting discounts or commissions or agent commissions. Such
Registrable Securities may be sold in one or more transactions at fixed prices,
at prevailing market prices at the time of sale, at varying prices determined at
the time of sale, or at negotiated prices. Such sales may be effected in
transactions (which may involve cross or block transactions) (i) on any national
securities exchange or quotation service on which the Registrable Securities may
be listed or quoted at the time of sale, (ii) in the over-the-counter market,
(iii) in transactions otherwise than on such exchanges or services or in the
over-the-counter market, or (iv) through the writing of options. In connection
with sales of the Registrable Securities or otherwise, the undersigned Selling
Securityholder may enter into hedging transactions with broker-dealers, which
may in turn engage in short sales of the Registrable Securities in the course of
hedging positions they assume. The undersigned Selling Securityholder may also
sell Registrable Securities short and deliver Registrable Securities to close
out short positions, or loan or pledge Registrable Securities to broker-dealers
that in turn may sell such securities.       State any exceptions here:
 

Note: In no event will such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior agreement
of the Company.
          The undersigned Selling Securityholder acknowledges that it
understands its obligations to comply with the provisions of the Securities
Exchange Act of 1934, as amended, and the rules thereunder relating to stock
manipulation, particularly Regulation M thereunder (or any successor rules or
regulations), in connection with any offering of Registrable Securities pursuant
to the Shelf Registration Agreement. The undersigned agrees that neither it nor
any person acting on its behalf will engage in any transaction in violation of
such provisions.
          Pursuant to the Registration Rights Agreement, the Company has agreed
under certain circumstances to indemnify the Selling Securityholder against
certain liabilities.
          In the event the undersigned transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company other than pursuant to the Shelf
Registration Statement, the undersigned agrees to notify the transferee(s) at
the time of the transfer of its rights and obligations under this Selling
Securityholder Questionnaire and the Registration Rights Agreement.
          In accordance with the undersigned’s obligation under the Registration
Rights Agreement to provide such information as may be required by law or by the
staff of the

-4-



--------------------------------------------------------------------------------



 



Commission for inclusion in the Shelf Registration Statement, the undersigned
agrees to promptly notify the Company of any inaccuracies or changes in the
information provided herein that may occur subsequent to the date hereof at
anytime while the Shelf Registration Statement remains effective. All notices
hereunder and pursuant to the Registration Rights Agreement shall be made in
writing, by hand-delivery, first-class mail, or air courier guaranteeing
overnight delivery to the address set forth below.
          By signing below, the undersigned consents to the disclosure of the
information contained herein in its answers to Items (1) through (9) above and
the inclusion of such information in the Shelf Registration Statement and the
related prospectus. The undersigned understands that such information will be
relied upon by the Company in connection with the preparation or amendment of
the Shelf Registration Statement and the related prospectus.
          Once this Selling Securityholder Questionnaire is executed by the
undersigned and received by the Company, the terms of this Selling
Securityholder Questionnaire, and the representations, warranties and agreements
contained herein, shall be binding on, shall inure to the benefit of and shall
be enforceable by the respective successors, heirs, personal representatives,
and assigns of the Company and the undersigned with respect to the Registrable
Securities beneficially owned by the undersigned and listed in Item (3) above.
This Selling Securityholder Questionnaire shall be governed in all respects by
the laws of the State of New York.
          IN WITNESS WHEREOF, the undersigned, by authority duly given, has
caused this Selling Securityholder Questionnaire to be executed and delivered
either in person or by its duly authorized agent.

           
Dated:                                         
       
 
                  Beneficial Owner
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

PLEASE RETURN THE COMPLETED AND EXECUTED SELLING SECURITYHOLDER QUESTIONNAIRE TO
THE COMPANY AT:
CIPHERGEN BIOSYSTEMS, INC.
6611 Dumbarton Circle
Fremont, California 94555
Tel: (650)                     
Fax: (650)                     
Attn:                     

-5-



--------------------------------------------------------------------------------



 



Exhibit C
Asset Purchase Agreement

 



--------------------------------------------------------------------------------



 



Exhibit D
Form of Officer’s Certificate

 



--------------------------------------------------------------------------------



 



Exhibit E
Form of Opinion of Wilson Sonsini Goodrich & Rosati, P.C.

 